 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of April 29, 2005 (this “Amendment”), to that certain
Credit Agreement, dated as of April 30, 2004 (the “Credit Agreement”), by and
among Hospira, Inc., a Delaware corporation (the “Borrower”), the banks and
financial institutions listed on the signature pages hereof (collectively, the
“Lenders”), Citigroup Global Markets Inc., ABN AMRO Incorporated and Morgan
Stanley Senior Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead
arrangers, ABN AMRO Bank N.V. and MSSF as joint syndication agents, JPMorgan
Chase Bank, N.A. and Bank of America, N.A. as co-documentation agents and
Citicorp North America, Inc. as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Requisite Lenders agree to amend
the Credit Agreement as set forth below; and

 

WHEREAS, subject to the terms and conditions of this Amendment, the Requisite
Lenders have agreed to amend the Credit Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the parties hereby agree as
follows:

 

SECTION 1.                                Defined Terms.  Except as otherwise
defined in this Amendment, terms defined in the Credit Agreement are used herein
as used therein.

 

SECTION 2.                                Amendments to Credit Agreement. 
Effective as of the date hereof, subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Amendment, the Credit Agreement is
hereby amended in its entirety as set forth in Exhibit A hereto.

 

SECTION 3.                                Conditions Precedent to Effectiveness
of this Amendment.  This Amendment shall be effective on the date on which all
of the following conditions precedent have been satisfied or waived:

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A COUNTERPART OF THIS AMENDMENT, EXECUTED AND DELIVERED BY A DULY
AUTHORIZED OFFICER OF EACH OF (I) THE BORROWER AND (II) EACH OF THE LENDERS
CONSTITUTING THE REQUISITE LENDERS;


 


(B)                                 THE BORROWER SHALL HAVE PAID ALL FEES AND
EXPENSES OF THE ADMINISTRATIVE AGENT, INCLUDING THE REASONABLE FEES AND EXPENSES
OF COUNSEL TO THE ADMINISTRATIVE AGENT; AND


 


(C)                                  AFTER GIVING EFFECT TO THE AMENDMENT, NO
POTENTIAL EVENT OF DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING.

 

--------------------------------------------------------------------------------


 

SECTION 4.                                Representations and Warranties.

 

(a)                                  Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents are true, correct and
complete in all material respects on and as of the date hereof as if made as of
the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true, correct and complete in all material respects as of such
earlier date; provided that each reference to the Credit Agreement therein shall
be deemed to be a reference to the Credit Agreement after giving effect to this
Amendment.

 

(b)                                 After giving effect to this Amendment, no
Potential Event of Default or Event of Default shall have occurred and be
continuing.

 

SECTION 5.  Effect on the Loan Documents.

 

(a)                                  Except as specifically amended above, the
Credit Agreement and all other Loan Documents shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

 

(c)                                  This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall be construed, administered and
applied in accordance with all of the terms and provisions of the Credit
Agreement.

 

SECTION 6.                                Expenses.  The Borrower agrees to pay
or reimburse the Administrative Agent for all of its reasonable out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transaction contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent.

 

SECTION 7.                                No Waiver, Cumulative Remedies.  No
failure or delay or course of dealing on the part of the Lenders or the
Administrative Agent in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.  The rights,
powers and remedies herein expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Lenders or the Administrative Agent
would otherwise have.  No notice to or demand on the Borrower in any case shall
entitle the Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Lenders to any
other or further action in any circumstances without notice or demand.

 

SECTION 8.                                Severability.  In case any provision
in or obligation under this Amendment shall be invalid, illegal or unenforceable
in any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

2

--------------------------------------------------------------------------------


 

SECTION 9.                                Applicable Law.  THIS AMENDMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.                          Execution in Counterparts; Effectiveness of
Facsimile.  This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. 
Delivery to the Administrative Agent of an executed counterpart hereof (or a
signature page hereto) by facsimile shall be effective as delivery of an
original executed counterpart hereof.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

HOSPIRA, INC.

 

 

 

 

 

 

 

 

By:

/s/ Lori. O. Carlson

 

 

 

Name: Lori O. Carlson

 

 

Title: Corporate Vice President and Treasurer

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

275 N. Field Drive

 

 

Lake Forest, Il 60045

 

 

Attention: Lori O. Carlson

 

 

Tel: (224) 212-2668

 

 

Fax: (224) 212-3284

 

 

email: lori.carlson@hospira.com

 

S-1

--------------------------------------------------------------------------------


 

 

 

CITICORP NORTH AMERICA, INC.,

 

 

as Lender and Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Wajeeh Faheem

 

 

 

Name: Wajeeh Faheem

 

 

Title: Vice President

 

 

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

390 Greenwich Street

 

 

New York, NY 10013

 

 

Attention: William E. Clark

 

 

Tel: (212) 816-8183

 

 

Fax: (212) 816-8051

 

 

email: william.e.clark@citigroup.com

 

S-2

--------------------------------------------------------------------------------


 

 

 

CITIGROUP GLOBAL MARKETS INC.,

 

 

as Joint Lead Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

 

By:

/s/ Wajeeh Faheem

 

 

 

Name: Wajeeh Faheem

 

 

Title: Attorney in Fact

 

 

 

 

 

Notice Address:

 

 

 

 

 

390 Greenwich Street

 

 

New York, NY 10013

 

 

Attention: William E. Clark

 

 

Tel: (212) 816-8183

 

 

Fax: (212) 816-8051

 

 

email: william.e.clark@citigroup.com

 

S-3

--------------------------------------------------------------------------------


 

 

 

ABN AMRO INCORPORATED,

 

 

as Joint Lead Bookrunner and Joint Lead Arranger

 

 

 

 

 

 

 

 

By:

/s/ Linda Boardman

 

 

 

Name: Linda Boardman

 

 

Title: Vice President and Director

 

 

 

 

 

Notice Address:

 

 

 

 

 

c/o ABN AMRO Bank N.V.

 

 

208 South LaSalle Street, Suite 1500

 

 

Chicago, IL 60604-1003

 

 

Attention: Loan Administration

 

 

Tel: (312) 992-5250

 

 

Fax: (312) 992-5155

 

 

email:

 

S-4

--------------------------------------------------------------------------------


 

 

 

ABN AMRO BANK N.V., as Lender and Joint
Syndication Agent

 

 

 

 

 

By:

/s/ Eric Oppenheimer

 

 

 

Name: Eric Oppenheimer

 

 

Title: Director

 

 

 

 

 

By:

/s/ Kevin LeGallo

 

 

 

Name: Kevin LeGallo

 

 

Title: Assistant Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

208 South LaSalle Street, Suite 1500

 

 

Chicago, IL 60604-1003

 

 

Attention: Loan Administration

 

 

Tel: (312) 992-5250

 

 

Fax: (312) 992-5155

 

 

email:

 

S-5

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY SENIOR FUNDING,
INC., as Joint Lead Bookrunner, Joint Lead
Arranger and Joint Syndication Agent

 

 

 

 

 

 

 

 

By:

/s/ Jaap L. Tonckens

 

 

 

Name: Jaap L. Tonckens

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

1633 Broadway, 25th Floor

 

 

New York, NY 10019

 

 

Attention: James Morgan/Larry Benison

 

 

Tel: (212) 537-1470 / (212) 537-1439

 

 

Fax: (212) 537-1867 / 1866

 

 

email:

 

S-6

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Jaap L. Tonckens

 

 

 

Name: Jaap L. Tonckens

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

1633 Broadway, 25th Floor

 

 

New York, NY 10019

 

 

Attention: James Morgan/Larry Benison

 

 

Tel: (212) 537-1470 / (212) 537-1439

 

 

Fax: (212) 537-1867 / 1866

 

 

email:

 

S-7

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Lender
and Co-Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Diane Faunda

 

 

Title: Director

 

 

 

 

 

 

Notice Address:

 

 

 

 

 

 

 

1 Bank One Plaza, Mail Code IL 1-0010

 

 

 

Chicago, IL 60670

 

 

 

Attention: William Laird

 

 

 

Tel: (312) 385-7045

 

 

 

Fax: (312) 385-7098

 

 

 

email: william_laird@bankone.com

 

 

S-8

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Lender and Co-
Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/ B. Kenneth Burton, Jr.

 

 

 

Name: B. Kenneth Burton, Jr.

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

1850 Gateway Blvd.

 

 

Concord, CA 94520-3282

 

 

Attention: Pamela S. Greer-Tillman

 

 

Tel: (925) 675-8453

 

 

Fax: (888) 969-2786

 

 

email:

 

S-9

--------------------------------------------------------------------------------


 

 

 

BANK OF MONTREAL, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Joseph W. Linder

 

 

 

Name: Joseph W. Linder

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

115 South LaSalle Street, 12 West

 

 

Chicago, IL 60603

 

 

Attention: Joseph W. Linder

 

 

Tel: (312) 750-3784

 

 

Fax: (312) 750-6057

 

 

email: joseph.linder@bmo.com

 

S-10

--------------------------------------------------------------------------------


 

 

 

BANK OF MONTREAL IRELAND PLC, as
Lender with respect to LIBOR Rate Loans in Euros

 

 

 

 

 

 

 

 

By:

/s/ Eric Lindstrom

 

 

 

Name: Eric Lindstrom

 

 

Title: General Manager

 

 

 

 

 

Notice Address:

 

 

 

 

 

4th Floor Segrave House

 

 

19/20 Earlsfort Terrace

 

 

Dublin 2, IRELAND

 

 

Attention: Eric Lindstrom

 

 

Tel: 353-1-662-9300

 

 

Fax: 353-1-662-9301

 

 

email: eric.lindstrom@bmo.com

 

S-11

--------------------------------------------------------------------------------


 

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Kazuya Matsushita

 

 

 

Name: Kazuya Matsushita

 

 

Title: General Manager

 

 

 

 

 

Notice Address:

 

 

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

 

Chicago Branch

 

 

227 W. Monroe St., Suite 2300

 

 

Chicago, IL 60606

 

 

Attention: Corporate Banking—Ms. Diane Tkach

 

 

Tel: (312) 696-4663

 

 

Fax: (312) 696-4535

 

 

email: dtkach@btmna.com

 

S-11

--------------------------------------------------------------------------------


 

 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

 

 

By:

/s/ Wendy Breuder

 

 

 

Name: Wendy Breuder

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

By:

/s/ Christopher S. Grumboski

 

 

 

Name: Christopher S. Grumboski

 

 

Title: Director

 

 

 

 

 

Notice Address:

 

 

 

 

 

919 Third Avenue

 

 

3rd Floor

 

 

New York, NY 10022

 

 

Attention: Gabriel Candamo

 

 

Tel: (212) 471-6626

 

 

Fax: (212) 471-6695

 

 

email:

 

S-12

--------------------------------------------------------------------------------


 

 

 

COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES, as Lender

 

 

 

 

 

By:

/s/ Graham A. Warning

 

 

 

Name: Graham A. Warning

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

By:

/s/ John Marlatt

 

 

 

Name: John Marlatt

 

 

Title: Senior Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

20 South Clark Street

 

 

Suite 2700

 

 

Chicago, Il 60603

 

 

Attention: John Marlatt

 

 

Tel: (312) 795-1625

 

 

Fax: (312) 236-2827

 

 

email: jmarlatt@cbkna.com

 

S-13

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

/s/ W. Brooks Hubbard

 

 

 

Name: W. Brooks Hubbard

 

 

Title: Director

 

 

 

 

 

Notice Address:

 

 

 

 

 

200 South Orange Avenue, MC 1108

 

 

Orlando, FL 32801

 

 

Attention: Arnette Delaine

 

 

Tel: (407) 237-2436

 

 

Fax: (407) 237-5342

 

 

email:

 

S-14

--------------------------------------------------------------------------------


 

 

 

WACHOVIA BANK, N.A., as Lender

 

 

 

 

 

 

 

 

By:

/s/ James Travagline

 

 

 

Name: James Travagline

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

201 South College Street CP9, NC 1183

 

 

Charlotte, NC 28288

 

 

Attention: Dianne Taylor

 

 

Tel: (704) 715-1876

 

 

Fax: (704) 715-0094

 

 

email:

 

S-15

--------------------------------------------------------------------------------


 

 

 

THE NORTHERN TRUST COMPANY, as
Lender

 

 

 

 

 

 

 

 

By:

/s/ David C. Fisher

 

 

 

Name: David C. Fisher

 

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

50 South LaSalle Street

 

 

Chicago, IL 60675

 

 

Attention: Linda Honda

 

 

Tel: (312) 444-3532

 

 

Fax: (312) 630-1566

 

 

email:

 

S-16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

$375,000,000

CREDIT AGREEMENT AND GUARANTY

 

dated as of April 30, 2004,

 

as amended as of April 29, 2005

 

among

 

HOSPIRA, INC.,

as the Borrower and the Guarantor,

 

THE SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTY HERETO,

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED HEREIN,

as Lenders,

 

CITIGROUP GLOBAL MARKETS INC.,

ABN AMRO INCORPORATED,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Bookunners and Joint Lead Arrangers,

 

ABN AMRO BANK N.V.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Syndication Agents,

 

BANK ONE, NA

and

BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

and

 

CITICORP NORTH AMERICA, INC.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT

 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

 

 

 

 

1.1

Certain Defined Terms

 

1.2 [a05-8929_1ex10d1.htm#a1_2AccountingTermsUtilizationOfG_202332]

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement [a05-8929_1ex10d1.htm#a1_2AccountingTermsUtilizationOfG_202332]

 

1.3 [a05-8929_1ex10d1.htm#a1_3OtherDefinitionalProvisionsAn_202334]

Other Definitional Provisions and Rules of Construction
[a05-8929_1ex10d1.htm#a1_3OtherDefinitionalProvisionsAn_202334]

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS AND LOANS
[a05-8929_1ex10d1.htm#Section2_AmountAndTermsOfCommitme_202336]

 

 

 

 

2.1 [a05-8929_1ex10d1.htm#a2_1CommitmentMakingOfRevolvingLo_202337]

Commitment; Making of Revolving Loan; Letters of Credit
[a05-8929_1ex10d1.htm#a2_1CommitmentMakingOfRevolvingLo_202337]

 

2.2 [a05-8929_1ex10d1.htm#a2_2IssuanceOfLettersOfCreditAndP_202342]

Issuance of Letters of Credit and Purchase of Participations Therein
[a05-8929_1ex10d1.htm#a2_2IssuanceOfLettersOfCreditAndP_202342]

 

2.3 [a05-8929_1ex10d1.htm#a2_3ProRataSharesAvailabilityOfFu_202346]

Pro Rata Shares; Availability of Funds; UCP
[a05-8929_1ex10d1.htm#a2_3ProRataSharesAvailabilityOfFu_202346]

 

2.4 [a05-8929_1ex10d1.htm#a2_4TheRegisterEvidenceOfDebtRevo_202348]

The Register; Evidence of Debt; Revolving Loan Notes
[a05-8929_1ex10d1.htm#a2_4TheRegisterEvidenceOfDebtRevo_202348]

 

2.5 [a05-8929_1ex10d1.htm#a2_5InterestOnTheRevolvingLoans__202350]

Interest on the Revolving Loans
[a05-8929_1ex10d1.htm#a2_5InterestOnTheRevolvingLoans__202350]

 

2.6 [a05-8929_1ex10d1.htm#a2_6Fees__202355]

Fees [a05-8929_1ex10d1.htm#a2_6Fees__202355]

 

2.7 [a05-8929_1ex10d1.htm#a2_7ProvisionsRegardingPayments__202357]

Provisions Regarding Payments
[a05-8929_1ex10d1.htm#a2_7ProvisionsRegardingPayments__202357]

 

2.8 [a05-8929_1ex10d1.htm#a2_8IncreasedCostsTaxes__202402]

Increased Costs; Taxes [a05-8929_1ex10d1.htm#a2_8IncreasedCostsTaxes__202402]

 

2.9 [a05-8929_1ex10d1.htm#a2_9SpecialProvisionsGoverningLib_202409]

Special Provisions Governing LIBOR Rate Loans
[a05-8929_1ex10d1.htm#a2_9SpecialProvisionsGoverningLib_202409]

 

2.10 [a05-8929_1ex10d1.htm#a2_10MattersRelatingToCurrencyExc_202412]

Matters Relating to Currency Exchange Rates and Conversion of Amounts to
Alternative Currencies
[a05-8929_1ex10d1.htm#a2_10MattersRelatingToCurrencyExc_202412]

 

2.11 [a05-8929_1ex10d1.htm#a2_11DefaultingLenders__202414]

Defaulting Lenders [a05-8929_1ex10d1.htm#a2_11DefaultingLenders__202414]

 

2.12 [a05-8929_1ex10d1.htm#a2_12RemovalOrReplacementOfALende_202417]

Removal or Replacement of a Lender
[a05-8929_1ex10d1.htm#a2_12RemovalOrReplacementOfALende_202417]

 

2.13 [a05-8929_1ex10d1.htm#a2_13Mitigation__202419]

Mitigation [a05-8929_1ex10d1.htm#a2_13Mitigation__202419]

 

 

 

 

SECTION 3. CONDITIONS PRECEDENT
[a05-8929_1ex10d1.htm#Section3_ConditionsPrecedent_202424]

 

 

 

 

3.1 [a05-8929_1ex10d1.htm#a3_1ConditionsToEffectiveness__202425]

Conditions to Effectiveness
[a05-8929_1ex10d1.htm#a3_1ConditionsToEffectiveness__202425]

 

3.2 [a05-8929_1ex10d1.htm#a3_2_203259]

Conditions Precedent to each Credit Extension [a05-8929_1ex10d1.htm#a3_2_203259]

 

 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES
[a05-8929_1ex10d1.htm#Section4_RepresentationsAndWarran_203306] 

 

 

 

 

4.1 [a05-8929_1ex10d1.htm#a4_1_203312]

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries
[a05-8929_1ex10d1.htm#a4_1_203312]

 

4.2 [a05-8929_1ex10d1.htm#a4_2_203317]

Authorization of Borrowing, etc [a05-8929_1ex10d1.htm#a4_2_203317]

 

4.3 [a05-8929_1ex10d1.htm#a4_3_203323]

Valid Issuance of Securities [a05-8929_1ex10d1.htm#a4_3_203323]

 

4.4 [a05-8929_1ex10d1.htm#a4_4_203326]

Financial Condition [a05-8929_1ex10d1.htm#a4_4_203326]

 

4.5 [a05-8929_1ex10d1.htm#a4_5_203329]

No Material Adverse Change; No Restricted Payments
[a05-8929_1ex10d1.htm#a4_5_203329]

 

4.6 [a05-8929_1ex10d1.htm#a4_6_203335]

Indebtedness [a05-8929_1ex10d1.htm#a4_6_203335]

 

4.7 [a05-8929_1ex10d1.htm#a4_7_203339]

Title to Properties; Liens [a05-8929_1ex10d1.htm#a4_7_203339]

 

4.8 [a05-8929_1ex10d1.htm#a4_8_203343]

Intellectual Property Matters [a05-8929_1ex10d1.htm#a4_8_203343]

 

4.9 [a05-8929_1ex10d1.htm#a4_9_203346]

No Litigation; Compliance with Laws [a05-8929_1ex10d1.htm#a4_9_203346]

 

4.10 [a05-8929_1ex10d1.htm#a4_10_203351]

Payment of Taxes [a05-8929_1ex10d1.htm#a4_10_203351]

 

4.11 [a05-8929_1ex10d1.htm#a4_11_203354]

Employee Matters [a05-8929_1ex10d1.htm#a4_11_203354]

 

4.12 [a05-8929_1ex10d1.htm#a4_12_203358]

No Default [a05-8929_1ex10d1.htm#a4_12_203358]

 

 

i

--------------------------------------------------------------------------------


 

4.13 [a05-8929_1ex10d1.htm#a4_13_203402]

Governmental Regulation [a05-8929_1ex10d1.htm#a4_13_203402]

 

4.14 [a05-8929_1ex10d1.htm#a4_14_203405]

Securities Activities [a05-8929_1ex10d1.htm#a4_14_203405]

 

4.15 [a05-8929_1ex10d1.htm#a4_15_203408]

Employee Benefit Plans [a05-8929_1ex10d1.htm#a4_15_203408]

 

4.16 [a05-8929_1ex10d1.htm#a4_16_203414]

Certain Fees [a05-8929_1ex10d1.htm#a4_16_203414]

 

4.17 [a05-8929_1ex10d1.htm#a4_17_203417]

Environmental Protection [a05-8929_1ex10d1.htm#a4_17_203417]

 

4.18 [a05-8929_1ex10d1.htm#a4_18_203422]

Solvency [a05-8929_1ex10d1.htm#a4_18_203422]

 

4.19 [a05-8929_1ex10d1.htm#a4_19_203426]

Pari Passu [a05-8929_1ex10d1.htm#a4_19_203426]

 

4.20 [a05-8929_1ex10d1.htm#a4_20_203430]

Restrictions [a05-8929_1ex10d1.htm#a4_20_203430]

 

4.21 [a05-8929_1ex10d1.htm#a4_21_203433]

Related Agreements [a05-8929_1ex10d1.htm#a4_21_203433]

 

4.22 [a05-8929_1ex10d1.htm#a4_22_203439]

Disclosure [a05-8929_1ex10d1.htm#a4_22_203439]

 

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS
[a05-8929_1ex10d1.htm#Section5_AffirmativeCovenants_203448]

 

 

 

 

5.1 [a05-8929_1ex10d1.htm#a5_1_203452]

Financial Statements and Other Reports [a05-8929_1ex10d1.htm#a5_1_203452]

 

5.2 [a05-8929_1ex10d1.htm#a5_2_203502]

Books and Records; Lenders Meetings [a05-8929_1ex10d1.htm#a5_2_203502]

 

5.3 [a05-8929_1ex10d1.htm#a5_3_203505]

Existence [a05-8929_1ex10d1.htm#a5_3_203505]

 

5.4 [a05-8929_1ex10d1.htm#a5_4_203516]

Insurance [a05-8929_1ex10d1.htm#a5_4_203516]

 

5.5 [a05-8929_1ex10d1.htm#a5_5_203521]

Payment of Taxes and Claims [a05-8929_1ex10d1.htm#a5_5_203521]

 

5.6 [a05-8929_1ex10d1.htm#a5_6_203525]

Payment and Performance of Obligations [a05-8929_1ex10d1.htm#a5_6_203525]

 

5.7 [a05-8929_1ex10d1.htm#a5_7_203528]

Maintenance of Properties [a05-8929_1ex10d1.htm#a5_7_203528]

 

5.8 [a05-8929_1ex10d1.htm#a5_8_203531]

Compliance with Laws [a05-8929_1ex10d1.htm#a5_8_203531]

 

5.9 [a05-8929_1ex10d1.htm#a5_9_203535]

Use of Proceeds [a05-8929_1ex10d1.htm#a5_9_203535]

 

5.10 [a05-8929_1ex10d1.htm#a5_10_203539]

Ownership of Subsidiary Borrowers [a05-8929_1ex10d1.htm#a5_10_203539]

 

5.11 [a05-8929_1ex10d1.htm#a5_11_203542]

Claims Pari Passu [a05-8929_1ex10d1.htm#a5_11_203542]

 

5.12 [a05-8929_1ex10d1.htm#a5_12_203547]

Further Assurances [a05-8929_1ex10d1.htm#a5_12_203547]

 

 

 

 

SECTION 6. NEGATIVE COVENANTS
[a05-8929_1ex10d1.htm#Section6_NegativeCovenants_203551]

 

 

 

 

6.1 [a05-8929_1ex10d1.htm#a6_1_203555]

Liens [a05-8929_1ex10d1.htm#a6_1_203555]

 

6.2 [a05-8929_1ex10d1.htm#a6_2_203623]

Indebtedness [a05-8929_1ex10d1.htm#a6_2_203623]

 

6.3 [a05-8929_1ex10d1.htm#a6_3_203631]

Acquisitions [a05-8929_1ex10d1.htm#a6_3_203631]

 

6.4 [a05-8929_1ex10d1.htm#a6_4_203732]

Restrictions on Subsidiary Distributions [a05-8929_1ex10d1.htm#a6_4_203732]

 

6.5 [a05-8929_1ex10d1.htm#a6_5_203736]

Restricted Payments [a05-8929_1ex10d1.htm#a6_5_203736]

 

6.6 [a05-8929_1ex10d1.htm#a6_6_203741]

Restriction on Fundamental Changes; Sales of Assets
[a05-8929_1ex10d1.htm#a6_6_203741]

 

6.7 [a05-8929_1ex10d1.htm#a6_7_203747]

[Reserved.] [a05-8929_1ex10d1.htm#a6_7_203747]

 

6.8 [a05-8929_1ex10d1.htm#a6_8_203749]

Conduct of Business [a05-8929_1ex10d1.htm#a6_8_203749]

 

6.9 [a05-8929_1ex10d1.htm#a6_9_203753]

Accounting Changes; Fiscal Year [a05-8929_1ex10d1.htm#a6_9_203753]

 

6.10 [a05-8929_1ex10d1.htm#a6_10_203758]

Other Indebtedness [a05-8929_1ex10d1.htm#a6_10_203758]

 

6.11 [a05-8929_1ex10d1.htm#a6_11_203801]

Transactions with Shareholders and Affiliates
[a05-8929_1ex10d1.htm#a6_11_203801]

 

6.12 [a05-8929_1ex10d1.htm#a6_12_203805]

[Reserved.] [a05-8929_1ex10d1.htm#a6_12_203805]

 

6.13 [a05-8929_1ex10d1.htm#a6_13_203808]

[Reserved.] [a05-8929_1ex10d1.htm#a6_13_203808]

 

6.14 [a05-8929_1ex10d1.htm#a6_14_203811]

Financial Covenants [a05-8929_1ex10d1.htm#a6_14_203811]

 

6.15 [a05-8929_1ex10d1.htm#a6_15_203820]

Interest Rate Agreements and Currency Agreements
[a05-8929_1ex10d1.htm#a6_15_203820]

 

 

 

 

SECTION 7. GUARANTY [a05-8929_1ex10d1.htm#Section7_Guaranty_203824]

 

 

 

 

7.1 [a05-8929_1ex10d1.htm#a7_1_203827]

Guaranty of the Obligations [a05-8929_1ex10d1.htm#a7_1_203827]

 

7.2 [a05-8929_1ex10d1.htm#a7_2_203830]

Payment by the Borrower [a05-8929_1ex10d1.htm#a7_2_203830]

 

7.3 [a05-8929_1ex10d1.htm#a7_3_203833]

Liability of Guarantor Absolute [a05-8929_1ex10d1.htm#a7_3_203833]

 

7.4 [a05-8929_1ex10d1.htm#a7_4_203840]

Waivers by Guarantor [a05-8929_1ex10d1.htm#a7_4_203840]

 

 

ii

--------------------------------------------------------------------------------


 

7.5 [a05-8929_1ex10d1.htm#a7_5_203844]

Guarantor’s Rights of Subrogation, Contribution, etc
[a05-8929_1ex10d1.htm#a7_5_203844]

 

7.6 [a05-8929_1ex10d1.htm#SubordinationOfOtherObligations_211256]

Subordination of Other Obligations
[a05-8929_1ex10d1.htm#SubordinationOfOtherObligations_211256]

 

7.7 [a05-8929_1ex10d1.htm#ContinuingGuaranty__211301]

Continuing Guaranty [a05-8929_1ex10d1.htm#ContinuingGuaranty__211301]

 

7.8 [a05-8929_1ex10d1.htm#AuthorityOfCreditParties_211303]

Authority of Credit Parties
[a05-8929_1ex10d1.htm#AuthorityOfCreditParties_211303]

 

7.9 [a05-8929_1ex10d1.htm#FinancialConditionOfCreditParties_211305]

Financial Condition of Credit Parties
[a05-8929_1ex10d1.htm#FinancialConditionOfCreditParties_211305]

 

7.10 [a05-8929_1ex10d1.htm#BankruptcyEtc_211309]

Bankruptcy, etc [a05-8929_1ex10d1.htm#BankruptcyEtc_211309]

 

 

 

 

SECTION 8. EVENTS OF DEFAULT [a05-8929_1ex10d1.htm#EventsOfDefault_211312]

 

 

 

 

8.1 [a05-8929_1ex10d1.htm#FailureToMakePaymentsWhenDue_211315]

Failure to Make Payments When Due
[a05-8929_1ex10d1.htm#FailureToMakePaymentsWhenDue_211315]

 

8.2 [a05-8929_1ex10d1.htm#DefaultInOtherAgreements_211316]

Default in Other Agreements
[a05-8929_1ex10d1.htm#DefaultInOtherAgreements_211316]

 

8.3 [a05-8929_1ex10d1.htm#BreachOfCertainCovenants__211322]

Breach of Certain Covenants
[a05-8929_1ex10d1.htm#BreachOfCertainCovenants__211322]

 

8.4 [a05-8929_1ex10d1.htm#BreachOfRepresentationOrWarranty_211324]

Breach of Representation or Warranty
[a05-8929_1ex10d1.htm#BreachOfRepresentationOrWarranty_211324]

 

8.5 [a05-8929_1ex10d1.htm#OtherDefaultsUnderLoanDocuments_211326]

Other Defaults Under Loan Documents
[a05-8929_1ex10d1.htm#OtherDefaultsUnderLoanDocuments_211326]

 

8.6 [a05-8929_1ex10d1.htm#InvoluntaryBankruptcyAppointmentO_211328]

Involuntary Bankruptcy; Appointment of Receiver, etc
[a05-8929_1ex10d1.htm#InvoluntaryBankruptcyAppointmentO_211328]

 

8.7 [a05-8929_1ex10d1.htm#VoluntaryBankruptcyAppointmentOfR_211331]

Voluntary Bankruptcy; Appointment of Receiver, etc
[a05-8929_1ex10d1.htm#VoluntaryBankruptcyAppointmentOfR_211331]

 

8.8 [a05-8929_1ex10d1.htm#JudgmentsAndAttachments_211335]

Judgments and Attachments [a05-8929_1ex10d1.htm#JudgmentsAndAttachments_211335]

 

8.9 [a05-8929_1ex10d1.htm#Dissolution_211338]

Dissolution [a05-8929_1ex10d1.htm#Dissolution_211338]

 

8.10 [a05-8929_1ex10d1.htm#EmployeeBenefitPlans_211339]

Employee Benefit Plans [a05-8929_1ex10d1.htm#EmployeeBenefitPlans_211339]

 

8.11 [a05-8929_1ex10d1.htm#ChangeInControl_211352]

Change in Control [a05-8929_1ex10d1.htm#ChangeInControl_211352]

 

8.12 [a05-8929_1ex10d1.htm#RepudiationOfObligations_211355]

Repudiation of Obligations
[a05-8929_1ex10d1.htm#RepudiationOfObligations_211355]

 

 

 

 

SECTION 9. MISCELLANEOUS [a05-8929_1ex10d1.htm#Miscellaneous_211358]

 

 

 

 

9.1 [a05-8929_1ex10d1.htm#AssignmentsAndParticipationsInLoa_211400]

Assignments and Participations in Loans and Letters of Credit
[a05-8929_1ex10d1.htm#AssignmentsAndParticipationsInLoa_211400]

 

9.2 [a05-8929_1ex10d1.htm#Expenses__211405]

Expenses [a05-8929_1ex10d1.htm#Expenses__211405]

 

9.3 [a05-8929_1ex10d1.htm#Indemnity__211408]

Indemnity [a05-8929_1ex10d1.htm#Indemnity__211408]

 

9.4 [a05-8929_1ex10d1.htm#ExceptionForSubsidiaryBorrowers_211412]

Exception for Subsidiary Borrowers
[a05-8929_1ex10d1.htm#ExceptionForSubsidiaryBorrowers_211412]

 

9.5 [a05-8929_1ex10d1.htm#a9_5_060459]

Set-Off [a05-8929_1ex10d1.htm#a9_5_060459]

 

9.6 [a05-8929_1ex10d1.htm#AmendmentsAndWaivers_211421]

Amendments and Waivers [a05-8929_1ex10d1.htm#AmendmentsAndWaivers_211421]

 

9.7 [a05-8929_1ex10d1.htm#IndependenceOfCovenants_211424]

Independence of Covenants [a05-8929_1ex10d1.htm#IndependenceOfCovenants_211424]

 

9.8 [a05-8929_1ex10d1.htm#Notices_211426]

Notices [a05-8929_1ex10d1.htm#Notices_211426]

 

9.9 [a05-8929_1ex10d1.htm#SurvivalOfRepresentationsWarranti_211437]

Survival of Representations, Warranties and Agreements
[a05-8929_1ex10d1.htm#SurvivalOfRepresentationsWarranti_211437]

 

9.10 [a05-8929_1ex10d1.htm#AilureOrIndulgenceNotWaiverRemedi_211441]

Failure or Indulgence Not Waiver; Remedies Cumulative
[a05-8929_1ex10d1.htm#AilureOrIndulgenceNotWaiverRemedi_211441]

 

9.11 [a05-8929_1ex10d1.htm#MarshallingPaymentsSetAside_211444]

Marshalling; Payments Set Aside
[a05-8929_1ex10d1.htm#MarshallingPaymentsSetAside_211444]

 

9.12 [a05-8929_1ex10d1.htm#Severability_211449]

Severability [a05-8929_1ex10d1.htm#Severability_211449]

 

9.13 [a05-8929_1ex10d1.htm#Headings_211454]

Headings [a05-8929_1ex10d1.htm#Headings_211454]

 

9.14 [a05-8929_1ex10d1.htm#ApplicableLaw__211456]

Applicable Law [a05-8929_1ex10d1.htm#ApplicableLaw__211456]

 

9.15 [a05-8929_1ex10d1.htm#SuccessorsAndAssigns_211458]

Successors and Assigns [a05-8929_1ex10d1.htm#SuccessorsAndAssigns_211458]

 

9.16 [a05-8929_1ex10d1.htm#ConsentToJurisdictionAndServiceOf_211500]

Consent to Jurisdiction and Service of Process
[a05-8929_1ex10d1.htm#ConsentToJurisdictionAndServiceOf_211500]

 

9.17 [a05-8929_1ex10d1.htm#WaiverOfJuryTrial_211503]

Waiver of Jury Trial [a05-8929_1ex10d1.htm#WaiverOfJuryTrial_211503]

 

9.18 [a05-8929_1ex10d1.htm#Confidentiality_211505]

Confidentiality [a05-8929_1ex10d1.htm#Confidentiality_211505]

 

9.19 [a05-8929_1ex10d1.htm#RatableSharing_211509]

Ratable Sharing [a05-8929_1ex10d1.htm#RatableSharing_211509]

 

9.20 [a05-8929_1ex10d1.htm#CounterpartsEffectiveness_211512]

Counterparts; Effectiveness
[a05-8929_1ex10d1.htm#CounterpartsEffectiveness_211512]

 

9.21 [a05-8929_1ex10d1.htm#ObligationsSeveralIndependentNatu_211514]

Obligations Several; Independent Nature of Lenders’ Rights
[a05-8929_1ex10d1.htm#ObligationsSeveralIndependentNatu_211514]

 

9.22 [a05-8929_1ex10d1.htm#UsurySavingsClause_211516]

Usury Savings Clause [a05-8929_1ex10d1.htm#UsurySavingsClause_211516]

 

9.23 [a05-8929_1ex10d1.htm#JudgmentCurrency__211518]

Judgment Currency [a05-8929_1ex10d1.htm#JudgmentCurrency__211518]

 

 

 

 

SECTION 10. AGENTS [a05-8929_1ex10d1.htm#Agents_211520]

 

 

iii

--------------------------------------------------------------------------------


 

10.1 [a05-8929_1ex10d1.htm#Appointment__211521]

Appointment [a05-8929_1ex10d1.htm#Appointment__211521]

 

10.2 [a05-8929_1ex10d1.htm#PowersAndDutiesGeneralImmunity_211524]

Powers and Duties; General Immunity
[a05-8929_1ex10d1.htm#PowersAndDutiesGeneralImmunity_211524]

 

10.3 [a05-8929_1ex10d1.htm#RepresentationsAndWarrantiesNoRes_211529]

Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness [a05-8929_1ex10d1.htm#RepresentationsAndWarrantiesNoRes_211529]

 

10.4 [a05-8929_1ex10d1.htm#IghtToIndemnity_213044]

Right to Indemnity [a05-8929_1ex10d1.htm#IghtToIndemnity_213044]

 

10.5 [a05-8929_1ex10d1.htm#SuccessorAdministrativeAgent_213046]

Successor Administrative Agent
[a05-8929_1ex10d1.htm#SuccessorAdministrativeAgent_213046]

 

10.6 [a05-8929_1ex10d1.htm#AgentsUnderGuaranty_213049]

Agents Under Guaranty [a05-8929_1ex10d1.htm#AgentsUnderGuaranty_213049]

 

10.7 [a05-8929_1ex10d1.htm#AcknowledgmentOfPotentialRelatedT_213058]

Acknowledgment of Potential Related Transactions
[a05-8929_1ex10d1.htm#AcknowledgmentOfPotentialRelatedT_213058]

 

 

 

 

SECTION 11. JOINDER OF SUBSIDIARY BORROWERS
[a05-8929_1ex10d1.htm#Section11_054532]

 

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

I

FORM OF NOTICE OF BORROWING

 

II

FORM OF CONVERSION/CONTINUATION NOTICE

 

III

FORM OF REVOLVING LOAN NOTE

 

IV

FORM OF CERTIFICATE RE NON-BANK STATUS

 

V

FORM OF FINANCIAL CONDITION CERTIFICATE

 

VI

FORM OF ASSIGNMENT AGREEMENT

 

VII

FORM OF ISSUANCE NOTICE

 

VIII

FORM OF SECRETARY’S CERTIFICATE

 

IX

FORM OF OFFICER’S CERTIFICATE

 

X

FORM OF JOINDER AGREEMENT

 

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.1A

LENDERS’ COMMITMENTS AND PRO RATA SHARES

 

4.1C

SUBSIDIARIES

 

4.6

INDEBTEDNESS

 

6.1

LIENS

 

6.3

INVESTMENTS

 

6.6

POTENTIAL REAL ESTATE SALES

 

6.12

TRANSACTIONS WITH AFFILIATES

 

 

vi

--------------------------------------------------------------------------------


 

US$375 Million Revolving Credit Facility

 

CREDIT AGREEMENT AND GUARANTY

 

This CREDIT AGREEMENT AND GUARANTY is dated as of April 30, 2004 and entered
into by and among Hospira, Inc., a Delaware corporation (the “Borrower”), the
Subsidiary Borrowers from time to time party hereto, the banks and financial
institutions listed on the signature pages hereof (each individually referred to
herein as a “Lender” and collectively as “Lenders”), Citigroup Global
Markets, Inc. (“CGMI”), ABN AMRO Incorporated (“ABN AMRO”) and Morgan Stanley
Senior Funding, Inc. (“MSSF”) as joint lead bookrunners and joint lead arrangers
(in such capacity, the “Lead Arrangers”), ABN AMRO Bank N.V. (“ABN AMRO Bank”)
and MSSF as joint syndication agents (in such capacity, the “Syndication
Agents”), Bank One, NA and Bank of America, N.A. as co-documentation agents (in
such capacity, the “Documentation Agents”) and Citicorp North America, Inc. as
administrative agent for the Lenders (“Citicorp” and in such capacity, the
“Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

The Credit Parties have requested, and the Lenders have agreed to extend, the
revolving loans and letters of credit hereinafter described in the amount and on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency which are
hereby acknowledged, the Credit Parties, the Lenders, the Lead Arrangers, the
Syndication Agents and the Administrative Agent agree as follows:

 

SECTION 1.                            DEFINITIONS

 

1.1          Certain Defined Terms.

 

The following terms used in this Agreement shall have the following meanings:

 

“Abbott” means Abbott Laboratories, an Illinois corporation.

 

“ABN AMRO” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“ABN AMRO Bank” shall have the meaning ascribed to such term in the introduction
to this Agreement.

 

“Acquisition” shall have the meaning ascribed to such term in Section 6.3.

 

“Administrative Agent” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Affected Lender” shall have the meaning ascribed to such term in Section 2.9B.

 

--------------------------------------------------------------------------------


 

“Affected Loans” shall have the meaning ascribed to such term in Section 2.9B.

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.

 

“Agency Fee Letter” means the Agency Fee Letter, dated April 6, 2004, among the
Borrower, Citicorp and CGMI, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Agents” means the Administrative Agent, the Syndication Agents and the
Documentation Agents, collectively, and also means and includes any successor
Administrative Agent appointed pursuant to Section 10.5.

 

“Aggregate Amounts Due” shall have the meaning ascribed to such term in
Section 9.19.

 

“Agreement” means this Credit Agreement and Guaranty as it may be amended,
supplemented or otherwise modified from time to time.

 

“Alternative Currency” means Euros or Canadian dollars.

 

“Alternative Currency Loan” means a Revolving Loan that is a LIBOR Rate Loan
made in an Alternative Currency pursuant to the applicable Notice of Borrowing.

 

“Alternative Currency Sublimit” means a Dollar Amount not in excess of
$100,000,000; provided, that no individual Subsidiary Borrower shall be
permitted to borrow Alternative Currency Loans, the Dollar Amount of which is in
excess of $50,000,000 in the aggregate.

 

“Applicable Currency” means, as to any particular payment or Revolving Loan, the
Currency in which it is denominated or payable.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the applicable Performance Level with respect to the Borrower in
effect on such date, as set forth below:

 

2

--------------------------------------------------------------------------------


 

Performance Level

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Base Rate Applicable Margin

 

0

%

0

%

0

%

0

%

0.25

%

LIBOR Applicable Margin

 

0.375

%

0.475

%

0.575

%

0.900

%

1.25

%

Facility Fee

 

0.125

%

0.15

%

0.175

%

0.225

%

0.375

%

 

For purposes hereof, “Performance Level” means, with respect to the Borrower,
Performance Level I, Performance Level II, Performance Level III, Performance
Level IV or Performance Level V, as identified by reference to the public debt
rating of the Borrower, as the case may be, in effect on such date as set forth
below:

 

Performance Level

 

Public Debt Rating

 

Level I

 

Long Term Senior Unsecured Debt rated greater than or equal to A- by S&P or A3
by Moody’s

 

Level II

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB+ by S&P or
Baa1 by Moody’s

 

Level III

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB by S&P or
Baa2 by Moody’s

 

Level IV

 

Long Term Senior Unsecured Debt rated greater than or equal to BBB- by S&P or
Baa3 by Moody’s

 

Level V

 

Long Term Senior Unsecured Debt rated less than BBB- by S&P or Baa3 by Moody’s,
and at all other times (including if such ratings are not available from both
S&P and Moody’s)

 

 

For purposes of this definition, the Performance Level shall be determined by
the applicable public debt rating for the Borrower as follows:  (i) the public
debt ratings shall be determined by the then-current rating announced by either
S&P or Moody’s, as the case may be, for any class of non-credit-enhanced
long-term senior unsecured debt issued by the Borrower; (ii) if only one of S&P
and Moody’s shall have in effect such a public debt rating, the Performance
Level shall be determined by reference to the applicable rating; (iii) if
neither S&P nor Moody’s shall have in effect such a public debt rating, the
applicable Performance Level will be Level V; (iv) if such public debt ratings
established by S&P and Moody’s shall fall within different levels, the public
debt rating will be determined by the higher of the two ratings, provided, that
in the event that the lower of such public debt ratings is more than one level
below the higher of such public debt ratings, the public debt rating will be
determined based upon the level that is one level above the lower of such public
debt ratings; (v) if any such public debt rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(vi) if S&P or Moody’s shall change the basis on which such public debt ratings
are

 

3

--------------------------------------------------------------------------------


 

established, each reference to the public debt rating announced by S&P or
Moody’s, as the case may be, shall refer to the then-equivalent rating by S&P or
Moody’s, as the case may be.

 

“Applicable Reserve Requirement” means, at any time with respect to any Lender,
for any LIBOR Rate Loan, the rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained by such Lender against “Eurocurrency
liabilities” (as such term is defined in Regulation D) under regulations issued
from time to time by the Board of Governors of the Federal Reserve System or
other applicable banking regulator.  Without limiting the effect of the
foregoing, the Applicable Reserve Requirement shall reflect any other reserves
required to be maintained by the applicable Lender with respect to (i) any
category of liabilities which includes deposits by reference to which the
applicable LIBOR rate is to be determined, or (ii) any category of extensions of
credit or other assets which include LIBOR Rate Loans.  For purposes hereof, a
LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and as
such shall be deemed subject to reserve requirements without benefits of credit
for proration, exceptions or offsets that may be available from time to time to
the applicable Lender.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback transaction, assignment, conveyance, transfer or other disposition to,
or any exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party’s or any of their
Subsidiaries’ businesses, properties or assets of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including the Capital Stock of any Subsidiary of such Credit
Party, other than such businesses, properties or assets sold in the ordinary
course of business and consistent with past business practice of the Borrower
and its Subsidiaries.

 

“Assignment Agreement” means an assignment agreement, substantially in the form
of Exhibit VI hereto, satisfactory in form and substance to the Administrative
Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the greater of (i) the
Prime Rate in effect on such day and (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%.  Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Effective Rate shall be effective on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate determined by
reference to the Base Rate or, with regard to a Revolving Loan denominated in
Canadian Dollars, the Canadian Prime Rate.

 

“Beneficiary” means each Agent, the Issuing Bank and Lender.

 

4

--------------------------------------------------------------------------------


 

“Borrower” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Borrower Commercial Paper Debt” means short-term Indebtedness incurred by the
Borrower in the ordinary course of business of the Borrower and pursuant to the
Borrower’s commercial paper program.

 

“Bridge Facility” means the Credit Agreement, dated as of April 28, 2004, by and
among Abbott, the Borrower, MSSF, ABN AMRO Bank and Citicorp as lenders, MSSF,
ABN AMRO, and Citicorp as joint lead bookrunners and joint lead arrangers, ABN
AMRO and Citicorp as joint syndication agents, and MSSF as administrative agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, or, with respect to the obligations of
any Subsidiary Borrower, Toronto, Canada or London, England, as applicable, are
authorized or required by law to remain closed, provided that (a) when used in
connection with a LIBOR Rate Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market, (b) when used in connection with an Alternative
Currency Loan, the term “Business Day” shall also exclude any day on which banks
are not open for dealings in deposits in the applicable Alternative Currency in
the London interbank market and (c) when used in connection with any Revolving
Loan denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payment in
Euro.

 

“Canadian Dollars” means the lawful money of Canada.

 

“Canadian Prime Rate” means, on any day, the annual rate of interest (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the greater of:

 

(a) the annual rate of interest announced from time to time by Citibank, N.A. as
its prime rate in effect on such day for determining interest rates on Canadian
Dollar denominated commercial loans in Canada; and

 

(b) the annual rate of interest equal to the sum of (A) the CDOR Rate in effect
on such day and (B) 1%.

 

“Canadian Subsidiary” means Hospira Healthcare Corporation, a corporation
organized under the Canada Business Corporations Act.

 

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing.

 

5

--------------------------------------------------------------------------------


 

“Cash” means money, currency or a credit balance in any demand or deposit
account.

 

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the United States government or (b) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (iii) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (iv) certificates of deposit or bankers’ acceptances maturing within
one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (a) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (b) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; (v) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $500,000,000 and (c) has the highest rating obtainable from either S&P
or Moody’s; and (vi) in the case of any Credit Party or Subsidiary of a Credit
Party doing business outside the United States, any obligation that is
substantially similar or comparable to the obligations described above and that
is customary in the applicable jurisdiction in which such Subsidiary is doing
business.

 

“CDOR Rate” means, on any date, the annual rate of interest which is the average
of the rates of Canadian Dollars bankers’ acceptances for a term of thirty (30)
days which appear on the “Reuters Screen CDOR Page” at approximately 10:00 a.m.
(Toronto time), on such date, or if such date is not a Business Day, then on the
immediately preceding Business Day; provided, that if such rate does not appear
on the Reuters Screen CDOR Page as contemplated, the CDOR Rate on any date shall
be the annual rate of interest quoted to Citibank, N.A. for such bankers’
acceptances for a term of thirty (30) days.

 

“Certificate re Non-Bank Status” means a certificate substantially in the form
of Exhibit IV annexed hereto delivered by a Lender to the Administrative Agent
pursuant to Section 2.8B(iii)(b).

 

“CGMI” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) shall have acquired beneficial
ownership of 30% or more on a fully diluted basis of the voting and/or economic
interest in the Capital Stock of the Borrower; (ii) any Person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have
obtained the power (whether or not exercised) to elect a majority of the members
of the board of directors (or similar governing body) of the Borrower;
(iii) during

 

6

--------------------------------------------------------------------------------


 

any period of up to 24 consecutive months, commencing before or after the date
of this Agreement, a majority of the members of the board of directors of the
Borrower shall not be Continuing Directors; (iv) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act) shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Borrower or (v) an event or series of events resulting in the
Borrower ceasing to (i) beneficially own and control 100% on a fully diluted
basis of the economic and voting interests in the Capital Stock of any
Subsidiary Borrower (other than directors’ qualifying shares, as required by
Applicable Law) or (ii) have the power to elect a majority of the members of the
board of directors (or similar governing body) of any Subsidiary Borrower.

 

“Citicorp” shall have the meaning ascribed to such term in the introduction to
this Agreement.

 

“Compliance Certificate” means a certificate of the chief financial officer,
treasurer or controller of the Borrower setting forth computations in reasonable
detail demonstrating (i) compliance with the covenants set forth in
Section 6.14, as at the end of the period covered by such financial statements,
and (ii) certifying that such officer has obtained no knowledge of any Potential
Event of Default or Event of Default except as specified in such certificate.

 

“Consolidated Adjusted EBIT” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income and (d) other non-Cash items reducing Consolidated Net Income (excluding
any such non-Cash item to the extent that it represents an accrual or reserve
for potential Cash items in any future period or amortization of a prepaid Cash
item that was paid in a prior period), minus (ii) other non-Cash items
increasing Consolidated Net Income for such period (excluding any such non-Cash
item to the extent it represents the reversal of an accrual or reserve for
potential Cash item in any prior period).

 

“Consolidated Adjusted EBITDA” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, an amount equal to (i) the
sum, without duplication, of the amounts for such period of (a) Consolidated Net
Income, (b) Consolidated Financing Expense, (c) provisions for taxes based on
income, (d) total depreciation expense, (e) total amortization expense, and
(f) other non-Cash items reducing Consolidated Net Income (excluding any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), minus (ii) other non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period).

 

“Consolidated Financing Expense” means, in respect of the Borrower and its
Subsidiaries on a consolidated basis, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries, including all commissions,

 

7

--------------------------------------------------------------------------------


 

discounts and other fees and charges owed with respect to any letters of credit
and bankers’ acceptance financing and net costs under Interest Rate Agreements.

 

“Consolidated Net Income” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, for any period, (i) the net income (or loss) for the
Borrower and its Subsidiaries for such period taken as a single accounting
period determined in conformity with GAAP, minus (ii) (a) the income (or loss)
of any Person (other than a Subsidiary of the Borrower) in which any other
Person (other than the Borrower or any of its Subsidiaries) has a joint
interest, except to the extent of the amount of dividends or other distributions
actually paid to the Borrower or any of its Subsidiaries by such Person during
such period, (b) the income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or that Person’s assets are acquired by the
Borrower or any of its Subsidiaries, (c) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (d) any after-tax gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, and (e) (to the extent not included
in clauses (a) through (d) above) any net extraordinary gains or net non-cash
extraordinary losses.

 

“Consolidated Net Worth” means, at any date of determination, all items which in
conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries.

 

“Consolidated Total Debt” means, in respect of the Borrower and its Subsidiaries
on a consolidated basis, as at any date of determination, the aggregate stated
balance sheet amount of all Indebtedness, determined on a consolidated basis in
accordance with GAAP.

 

“Continuing Director” as applied to any Person, means, for any period, an
individual who is a member of the board of directors of such Person on the first
day of such period or whose election to the board of directors of such Person is
approved by a majority of the other Continuing Directors.

 

“Contractual Obligation”, as applied to any Person, means any provision of any
securities issued by that Person or of any indenture, mortgage, deed of trust,
or other material contract, undertaking, agreement or other material instrument
to which that Person is a party or by which it or any of its properties is bound
or to which it or any of its properties is subject.

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit II.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Revolving Loan or the issuing of a
Letter of Credit.

 

8

--------------------------------------------------------------------------------


 

“Credit Party” means each Person (other than any Agent, Lead Arranger, the
Issuing Bank or any Lender or other representative thereof) from time to time
party to a Loan Document.

 

“Currency” means any of Canadian Dollars, Dollars or Euros.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.

 

“Debt Issuance” means the issuance by the Borrower or any of its Subsidiaries of
debt Securities.

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Revolving Loans of all Lenders (calculated as if all
Defaulting Lenders (other than such Defaulting Lender) had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default and ending on the
earliest of the following dates:  (i) the date on which all Revolving
Commitments are cancelled or terminated and/or the Obligations are declared or
become immediately due and payable, (ii) the date on which (a) the Default
Excess with respect to such Defaulting Lender shall have been reduced to zero
(whether by the funding by such Defaulting Lender of any Defaulted Loans of such
Defaulting Lender or by the non-pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.7B)
and (b) such Defaulting Lender shall have delivered to the Credit Parties and
the Administrative Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Revolving Commitments, and (iii) the
date on which the Credit Parties, the Administrative Agent and the Requisite
Lenders waive all Funding Defaults of such Defaulting Lender in writing.

 

“Defaulted Loan” shall have the meaning ascribed to such term in Section 2.11.

 

“Defaulting Lender” shall have the meaning ascribed to such term in
Section 2.11.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disclosed Litigation” shall have the meaning ascribed to such term in
Section 3.1I.

 

“Distribution” means the separation of Abbott’s core hospital products business,
the transfer of such business to the Borrower and certain of its Subsidiaries
and the distribution of all of the Capital Stock of the Borrower to Abbott
shareholders on a pro rata basis, all on

 

9

--------------------------------------------------------------------------------


 

terms and conditions consistent with the Separation and Distribution Agreement
and the Form 10.

 

“Documentation Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Dollar-Denominated Revolving Loan” means a Revolving Loan that is made in
Dollars.

 

“Dollar Amount” means, at any time:

 

(a)                                  with respect to any Dollar-Denominated
Revolving Loan, the principal amount thereof then outstanding;

 

(b)                                 with respect to any Alternative Currency
Loan, the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 2.10; and

 

(c)                                  with respect to any Letter of Credit, the
amount thereof.

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“Effective Date” means the date on which the conditions specified in Section 3.1
are satisfied or waived in accordance with Section 9.6.

 

“Eligible Assignee” means (A) any Lender and any Affiliate of any Lender; and
(B) any commercial bank, savings and loan association, savings bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses; provided that no
Affiliate of the Borrower or any of its Subsidiaries shall be an Eligible
Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) which is or was
maintained or contributed to by the Borrower or any of its ERISA Affiliates.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, order, consent decree, settlement, demand,
abatement order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials or any actual or alleged
Hazardous Materials Activity or (iii) in connection with any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Laws” means any and all current or future federal, state, local
and foreign laws and regulations, statutes, ordinances, orders, rules, guidance
documents, judgments, Governmental Authorizations, or any other requirements of
Governmental

 

10

--------------------------------------------------------------------------------


 

Authorities relating to (i) environmental matters, including those relating to
any Hazardous Materials Activity, (ii) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (iii) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of the Borrower shall
continue to be considered an ERISA Affiliate of the Borrower within the meaning
of this definition with respect to the period such entity was an ERISA Affiliate
of the Borrower and with respect to liabilities arising after such period
relating to the period that such entity was an ERISA Affiliate.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation and further excluding those that are directly attributable
to the Distribution or the transfer of assets from any Pension Plan of Abbott to
any Pension Plan of the Borrower in accordance with the Employee Benefits
Agreement between Abbott and the Borrower dated April 16, 2004); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(d) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 412(m) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (iii) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by the Borrower or any of its

 

11

--------------------------------------------------------------------------------


 

ERISA Affiliates from any Pension Plan with two or more contributing sponsors
(other than any such withdrawal attributable to consummation of the transactions
contemplated by the Separation and Distribution Agreement) or the termination of
any such Pension Plan resulting in liability pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might reasonably
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on the
Borrower or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential withdrawal liability to the Borrower or any of its ERISA Affiliates as
a result of the withdrawal, or the receipt by the Borrower or any of its ERISA
Affiliates of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA, or that it intends to
terminate or has terminated under Section 4041A or 4042 of ERISA; (viii) the
occurrence of an act or omission which could give rise to the imposition on the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan, in each case in an amount that
would be material; (ix) the assertion of a material claim (other than routine
claims for benefits) against any Employee Benefit Plan or the assets thereof, or
against the Borrower or any of its ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan to qualify under Section 401(a) of the
Internal Revenue Code, or the failure of any trust forming part of any Pension
Plan to qualify for exemption from taxation under Section 501(a) of the Internal
Revenue Code; or (xi) the imposition of a Lien pursuant to Section 401(a)(29) or
412(n) of the Internal Revenue Code or pursuant to ERISA with respect to any
Pension Plan.

 

“Euro” means the single currency of the members of the European Union from time
to time that adopt a single, shared currency.

 

“Event of Default” means each of the events set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Facilities” means any and all real property (including all buildings, fixtures
or other improvements located thereon) now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

 

“Facility Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(a).

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to Administrative Agent, in its capacity as a Lender, on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter, dated April 6, 2004, among the Borrower,
Citicorp, CGMI, ABN AMRO, ABN AMRO Bank and MSSF, as the same may be amended,
supplemented or otherwise modified from time to time.

 

12

--------------------------------------------------------------------------------


 

“Financial Condition Certificate” means an officer’s certificate in the form of
Exhibit V hereto.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31, of each calendar year.  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

 

“Form 10” means the Form 10/A (as amended from time to time) filed by the
Borrower with the Securities and Exchange Commission which became effective on
April 13, 2004.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding and Payment Office” means, for each of the Administrative Agent and the
Issuing Bank, the office of such Person as set forth under the such Person’s
name on the signature pages hereof, or such other office designated in a written
notice delivered by Administrative Agent or any successor Administrative Agent
or the Issuing Bank to the Borrower and each Lender.

 

“Funding Default” shall have the meaning ascribed to such term in Section 2.11.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the United States accounting
profession, in each case as the same are applicable to the circumstances as of
the date of determination.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, registration with, approval of, consent order or consent decree of or
from, or notice to any Governmental Authority.

 

13

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 7.1.

 

“Guarantor” means the Borrower.

 

“Guaranty” means the guaranty of the Guarantor set forth in Section 7.

 

“Hazardous Materials” means any chemical, material or substance, (i) exposure to
which is prohibited or limited by any Governmental Authority, (ii) which is
designated, classified or regulated as “hazardous” or “toxic” or as a
“pollutant” or “contaminant” under any Environmental Law or (iii) which may or
could pose a hazard to the health and safety of the owners, occupants or any
Persons in the vicinity of any Facility or to the indoor or outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Highest Lawful Rate” shall have the meaning ascribed to such term in
Section 9.22.

 

“Indebtedness”, as applied to any Person, means (i) all indebtedness for
borrowed money, (ii) that portion of obligations with respect to Capital Leases
that is classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes payable and drafts accepted representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
owed for all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument,
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person,
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) the direct or indirect guaranty, endorsement (otherwise than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (viii) any obligation of such Person the primary purpose or intent
of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; and (ix) any liability of such Person for
an obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement

 

14

--------------------------------------------------------------------------------


 

described under subclauses (a) or (b) of this clause (ix), the primary purpose
or intent thereof is as described in clause (viii) above.  For the avoidance of
any doubt, it is hereby understood and agreed that any Indebtedness owing by
Hospira to Abbott or its Affiliates upon the consummation of the Distribution
pursuant to the Transition Marketing and Distribution Services Agreements, in
respect of assets outside of the United States transferred from Abbott or its
Affiliates to Hospira or its Subsidiaries constitutes Indebtedness as defined
herein.

 

“Indemnitees” shall have the meaning ascribed to such term in Section 9.3.

 

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 9.3.

 

“Interest Coverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Adjusted EBIT for the four-Fiscal Quarter period
then ended, to (ii) Consolidated Financing Expense for such four-Fiscal Quarter
period.

 

“Interest Payment Date” means with respect to (i) any Base Rate Loan, each
March 31, June 30, September 30 and December 31 of each year, commencing on the
first such date to occur after the Effective Date and the Maturity Date and
(ii) any LIBOR Rate Loan, the last day of each Interest Period provided, that if
any Interest Payment Date would otherwise fall on a day which is not a Business
Day, it shall be postponed to the next day which is a Business Day.

 

“Interest Period” shall have the meaning ascribed to such term in Section 2.5B.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the second Business Day prior to the first day of such Interest Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person, (ii) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by the Borrower or any of
its Subsidiaries from any Person of any Capital Stock of such Person, (iii) any
direct or indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by the Borrower or any
of its Subsidiaries to any other Person, including all Indebtedness and accounts
receivable from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business, and (iv) any
other asset classified as an “investment” in accordance with GAAP.  The amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

15

--------------------------------------------------------------------------------


 

“Irish Subsidiary” means Hospira Limited, an organization organized under the
laws of Ireland.

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit VII.

 

“Issuing Bank” means the Administrative Agent or any Lender approved as an
Issuing Bank by the Administrative Agent, together with its permitted successors
and assigns in such capacity.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit X, with such amendments or modifications as may be approved by the
Administrative Agent.

 

“Joinder Date” means the date on which the conditions specified in Section 11
are satisfied or waived in accordance with Section 9.6.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any corporate Subsidiary of any Person be considered a Joint Venture to
which such Person is a party.

 

“Lead Arrangers” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Lender” and “Lenders” have the meanings assigned to that term in the
introduction to this Agreement.

 

“Letter of Credit” means a commercial or standby letter of credit issued or to
be issued by the Issuing Bank pursuant to this Agreement.

 

“Letter of Credit Sublimit” means the lesser of (i) $100,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding, and (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“Leverage Ratio” means, in respect of the Borrower and its Subsidiaries on a
consolidated basis, the ratio of (i) Consolidated Total Debt as of the last day
of any Fiscal Quarter to (ii) Consolidated Adjusted EBITDA for the four-Fiscal
Quarter period then ended.

 

“LIBOR” means, for any Interest Rate Determination Date, the offered rate in the
London interbank market for deposits in Dollars or the relevant Alternative
Currency of amounts equal or comparable to the Revolving Loans offered for a
term comparable to such Interest Period that appears on Telerate Page 3750 as of
approximately 11:00 A.M., London time

 

16

--------------------------------------------------------------------------------


 

(or such other page as may replace such page on such service for the purpose of
displaying the rates at which such Dollar or Alternative Currency deposits are
offered by leading banks in the London interbank deposit market), or if no
quotation appears on Telerate Page 3750, the average rate per annum which the
offices of four leading banks selected by the Administrative Agent and located
in London offer for deposits in Dollars or the relevant Alternative Currency in
the London interbank deposit market at approximately 11:00 a.m. (London time).

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate calculated with
respect to LIBOR.

 

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

“Loan Documents” means this Agreement, the Fee Letter, the Agency Fee Letter,
the Revolving Loan Notes, any Joinder Agreement and any letter of credit
application or reimbursement agreement executed by the Borrower in favor of the
Issuing Bank relating to Letters of Credit.

 

“Margin Stock” shall have the meaning ascribed to such term in Regulation U of
the Board of Governors of the Federal Reserve System as in effect from time to
time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Borrower to perform,
or of the Administrative Agent to enforce, any of the Obligations of the
Borrower (including the Obligations under Section 7 hereof) or (iii) the
legality, validity, binding effect or enforceability against the Borrower (or
any Subsidiary Borrower that has outstanding or has requested Alternative
Currency Loans) of a Loan Document to which it is a party.

 

“Maturity Date” means the earliest to occur of (i) the fifth anniversary of the
Effective Date, (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.7B, and (iii) the date of the termination of the
Revolving Commitments pursuant to Section 8.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“MSSF” shall have the meaning ascribed to such term in the introduction to this
Agreement.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA to which the Borrower or any of its
ERISA Affiliates is obligated to make contributions.

 

“Non-US Lender” shall have the meaning ascribed to such term in
Section 2.8B(iii)(a).

 

17

--------------------------------------------------------------------------------


 

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto delivered by any Credit Party to the Administrative Agent
pursuant to Section 2.1B with respect to a proposed Revolving Loan.

 

“Obligations” means all obligations of every nature of the Credit Parties from
time to time owing to the Agents, the Lead Arrangers and the Lenders or any of
them under the Loan Documents.

 

“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by any one of its chairman of the board
(if an officer), its president, one of its vice presidents, its chief financial
officer or its treasurer or, as applied to any limited partnership, a
certificate executed on behalf of such limited partnership by the chairman of
the board (if an officer), the president, one of the vice presidents, the chief
financial officer or treasurer of the general partner of such limited
partnership, or, if the general partner of such limited partnership is an
individual, executed by such individual; provided that every Officer’s
Certificate with respect to the compliance with a condition precedent to the
making of any Revolving Loans hereunder shall include:  (i) a statement that the
officer making or giving such Officer’s Certificate has read such condition and
any definitions or other provisions contained in this Agreement relating
thereto, (ii) a statement that, in the opinion of the signer, he has made or has
caused to be made such examination or investigation as is necessary to enable
him to express an informed opinion as to whether or not such condition has been
complied with, and (iii) a statement as to whether, in the opinion of the
signer, such condition has been complied with.

 

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA and which is intended to be qualified under Section 401(a) of the Code.

 

“Performance Level” shall have the meaning ascribed to such term within the
definition of “Applicable Margin”.

 

“Permitted Foreign Credit Facilities” means those foreign credit facilities
permitted pursuant to Section 6.2(viii).

 

18

--------------------------------------------------------------------------------


 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

“Prime Rate” means the rate of interest as announced by the Administrative Agent
from time to time as its prime lending rate, as in effect from time to time. 
The Prime Rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Administrative Agent or any
other Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate.

 

“Pro Rata Share” means, with respect any Lender, the percentage obtained by
dividing (a) the Revolving Exposure of such Lender by (b) the aggregate
Revolving Exposure of all Lenders.

 

“Proceedings” shall have the meaning ascribed to such term in Section 5.1(vi).

 

“Projections” means the projections of the Borrower and its Subsidiaries on a
consolidated basis for the period from 2004 through and including 2008 and
included in the information memorandum distributed to the Lenders in connection
herewith.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary of the
Borrower pursuant to which the Borrower or any such Subsidiary may sell, convey,
pledge or otherwise transfer to a newly-formed Subsidiary of the Borrower or
other special purpose entity, or any other Person, any accounts receivable
(including chattel paper, instruments and general intangibles) or notes
receivable and the rights and certain other property related thereto, provided
that (i) all of the terms and conditions of such transaction or series of
transactions, including the amount and type of any recourse to the Borrower or a
Subsidiary of the Borrower with respect to the assets transferred, are
acceptable to the Administrative Agent and the Requisite Lenders and (ii) the
Receivables Transaction Attributed Indebtedness incurred in all such
transactions does not exceed $150,000,000 at any time outstanding.

 

“Receivables Transaction Attributable Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any wholly-owned Subsidiary of the Borrower to
the third-party conduit entity or other receivables credit provider under such
Qualified Receivables Transaction.

 

“Register” shall have the meaning ascribed to such term in Section 2.4A.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

19

--------------------------------------------------------------------------------


 

“Reimbursement Date” shall have the meaning ascribed to such term in
Section 2.2D.

 

“Related Agreements” means each of those agreements, documents and instruments
filed as exhibits to the Form 10.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

 

“Replacement Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Requisite Lenders” means Lenders having aggregate Pro Rata Shares of more than
50%.

 

“Responsible Officer” means the Chief Executive Officer, the Chief Financial
Officer, the Treasurer or the General Counsel of a Credit Party or any other
officer of such Credit Party responsible for overseeing or reviewing compliance
with the Agreement.

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
or any of its Subsidiaries now or hereafter outstanding, except a dividend
payable solely in shares of such class of Capital Stock to the holders of such
class of Capital Stock; (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of Capital Stock of the Borrower or any of its Subsidiaries
now or hereafter outstanding; and (iii) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of the Borrower or any of its Subsidiaries
now or hereafter outstanding, except any repurchase or other acquisition of
shares of such Capital Stock, or warrants, options or other rights to acquire
such shares, in connection with employee compensation in the ordinary course of
business in accordance with plans approved by the board of directors of the
Borrower.

 

“Revolving Commitment” means the Dollar Amount of the commitment of a Lender to
make or otherwise fund any Revolving Loan and to acquire participations in
Letters of Credit hereunder and “Revolving Commitments” means such commitments
of all Lenders in the aggregate.  The amount of each Lender’s Revolving
Commitment, if any, is set forth on Schedule 2.1A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Revolving Commitments
as of the Effective Date is $375,000,000.

 

“Revolving Commitment Period” means the period from the Effective Date to but
excluding the Maturity Date.

 

20

--------------------------------------------------------------------------------


 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Revolving Loans of that Lender, (b) in the case of the Issuing Bank, the
aggregate Letter of Credit Usage in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
and (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit.

 

“Revolving Loan” means a loan made by a Lender to a Credit Party pursuant to
Section 2.1A.

 

“Revolving Loan Note” means a promissory note of a Credit Party issued pursuant
to (i) Section 2.4C on the Effective Date, (ii) Section 11D on any Joinder Date
or (iii) Section 9.1E in connection with assignments of the Revolving Loans in
each case substantially in the form of Exhibit III, as it may be amended,
supplemented or otherwise modified from time to time.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Securities” means any stock, share, partnership interest, membership interest
in a limited liability company, voting trust certificates, certificate of
interest or participation in any profit-sharing agreement or arrangement,
option, warrant, bond, debenture, note, or other evidence of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement, dated as of April 12, 2004, by and between Abbott and
the Borrower.

 

“Significant Subsidiary” means, at any time, a Subsidiary that has or represents
at least 5% of (i) the consolidated gross revenues of the Borrower and its
Subsidiaries for the Fiscal Year then most recently ended (or, prior to the
completion of the Borrower’s first Fiscal Year, as of the Effective Date) and/or
(ii) the consolidated assets of the Borrower and its Subsidiaries as of the last
day of the Fiscal Year then most recently ended.

 

“Solvent” means, with respect to any Person, that as of the date of
determination both (A) (i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person has

 

21

--------------------------------------------------------------------------------


 

not incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it will incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (B) such Person is “solvent”
within the meaning given that term and similar terms under Applicable Laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 a.m. (London, England
time) on such day.

 

“Subject Transaction” shall have the meaning ascribed to such term in
Section 6.14D.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any of its
Subsidiaries, subordinated in right and time of payment to the Obligations.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which more
than 50% of the total voting power of shares of stock or other ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the Person or Persons (whether directors, managers, trustees
or other Persons performing similar functions) having the power to direct or
cause the direction of the management and policies thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof.

 

“Subsidiary Borrower” means each of the Canadian Subsidiary and the Irish
Subsidiary.

 

“Surviving Obligations” means contingent indemnification liabilities of the
Borrower under the Loan Documents that are not yet due and payable.

 

“Syndication Agents” shall have the meaning ascribed to such term in the
introduction to this Agreement.

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed;
provided, “Tax on the overall net income” of a Person shall be construed as a
reference to a tax imposed by the jurisdiction in which that Person is organized
or in which that Person’s applicable principal office (and/or, in the case of a
Lender, its lending office) is located or in which that Person (and/or, in the
case of a Lender, its lending office) is deemed to be doing business on all or
part of the net income, profits or gains (whether worldwide, or only insofar as
such income, profits or gains are considered to arise in or to relate to a
particular jurisdiction, or otherwise) of that Person (and/or, in the case of a
Lender, its applicable lending office).

 

22

--------------------------------------------------------------------------------


 

“Terminated Lender” shall have the meaning ascribed to such term in
Section 2.12.

 

“Total Utilization of Revolving Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the Letter of Credit Usage.

 

“Transition Marketing and Distribution Services Agreements” means those certain
Transition Marketing and Distribution Services Agreements, dated as of April 16,
2004, by and between the Borrower and Abbott.

 

“Type of Revolving Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“Utilization Fee” shall have the meaning ascribed to such term in
Section 2.6(i)(b).

 

1.2                               Accounting Terms; Utilization of GAAP for
Purposes of Calculations Under Agreement.

 

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the respective meanings assigned to them
in conformity with GAAP.  Calculations in connection with the definitions,
covenants and other provisions of this Agreement shall utilize accounting
principles and policies in effect on the date hereof which are in conformity
with those used to prepare the financial statements referred to in Section 4.4. 
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to clauses (i) and (ii) of
Section 5.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation.  In the event that a change in GAAP or other accounting
principles and policies after the date hereof affects in any material respect
the calculations of the covenants contained herein, the Lenders and the Borrower
agree to negotiate in good faith to amend the affected covenants (and related
definitions) to compensate for the effect of such changes so that the
restrictions, limitations and performance standards effectively imposed by such
covenants, as so amended, are substantially identical to the restrictions,
limitations and performance standards imposed by such covenants as in effect on
the date hereof; provided that, if the Requisite Lenders and the Borrower fail
to reach agreement with respect to such amendment within a reasonable period of
time following the date of effectiveness of any such change, calculation of
compliance by the Borrower and its Subsidiaries with the covenants contained
herein shall be determined in accordance with GAAP, as in effect immediately
prior to such change.

 

1.3                               Other Definitional Provisions and Rules of
Construction.

 

A.             Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

 

B.             References to “Sections” and subsections shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided.

 

23

--------------------------------------------------------------------------------


 

C.             The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

D.             Whenever the term “wholly-owned” is used with respect to a
Subsidiary of a Person, such term means that all of the Capital Stock (other
than directors’ qualifying shares, as required by Applicable Law) of such
Subsidiary is owned, directly or indirectly, by such Person.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS AND LOANS

 

2.1                               Commitment; Making of Revolving Loan; Letters
of Credit.

 

A.             Revolving Commitments.

 

(i)             During the Revolving Commitment Period, subject to the terms and
conditions of this Agreement and in reliance upon the representations and
warranties of the Credit Parties herein set forth, each Lender severally agrees
to make Revolving Loans (including, with respect to Alternative Currency Loans,
through any Affiliate of such Lender) (i) denominated in Dollars to the
Borrower, (ii) denominated in Canadian Dollars to the Canadian Subsidiary and
(iii) denominated in Euros to the Irish Subsidiary, in an aggregate amount up to
but not exceeding such Lender’s Revolving Commitment as set forth opposite its
name on Schedule 2.1A annexed hereto; provided, that after giving effect to the
making of any Revolving Loans in no event shall (i) the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect or
(ii) the aggregate Dollar Amount of Alternative Currency Loans exceed the
Alternative Currency Sublimit.

 

(ii)          Each Lender’s Revolving Commitment shall expire on the Maturity
Date and all Revolving Loans and all other amounts owed hereunder with respect
to the Revolving Loans and the Revolving Commitments shall be paid in full no
later than such date.  Amounts borrowed pursuant to this Section 2.1A may be
repaid and reborrowed during the Revolving Commitment Period.

 

B.             Borrowing Mechanics.

 

(i)             Except pursuant to 2.2D, Revolving Loans shall be made in an
aggregate minimum amount of $5,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

(ii)          Whenever any Credit Party desires that the Lenders make Revolving
Loans, such Credit Party shall deliver to Administrative Agent on behalf of the
Lenders a fully executed and delivered Notice of Borrowing (a) in the case of a
LIBOR Rate Loan denominated in Dollars, not later than 11:00 a.m. (New York City
time), at least three (3) Business Days in advance of the proposed Credit Date;
(b) in the case of a LIBOR Rate Loan denominated in an Alternative Currency, not
later than 11:00 a.m. (New York City time), in each case at least four
(4) Business Days in advance of the proposed Credit Date; or (c) in the case of
a Base Rate

 

24

--------------------------------------------------------------------------------


 

Loan, not later than 11:00 a.m. (New York City time), on the proposed Credit
Date.  Except as otherwise provided herein, a Notice of Borrowing for a
Revolving Loan that is a LIBOR Rate Loan shall be irrevocable on and after the
related Interest Rate Determination Date, and the applicable Credit Party shall
be bound to make a borrowing in accordance therewith.  Each Notice of Borrowing
shall specify the following information with respect to any Revolving Loan
requested therein in compliance with Section 2.1A:

 

(a)                                       the Currency;

 

(b)                                      the aggregate amount (in the Applicable
Currency) of such Revolving Loan;

 

(c)                                       the Credit Date of such Revolving
Loan, which shall be a Business Day;

 

(d)                                      whether such Revolving Loan is to be a
Base Rate Loan or a LIBOR Rate Loan;

 

(e)                                       in the case of a LIBOR Rate Loan, the
initial Interest Period to be applicable thereto; and

 

(f)                                         the location and number of the
Credit Party’s account, as applicable, to which funds (if any) are to be
disbursed.

 

(iii)       Notice of receipt of each Notice of Borrowing in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender by telefacsimile with
reasonable promptness, but (provided the Administrative Agent shall have
received such notice by 11:00 a.m. (New York City time)) not later than
2:00 p.m. (New York City time) on the same day as the Administrative Agent’s
receipt of such Notice of Borrowing from the applicable Credit Party.

 

(iv)      Each Lender (or, if appropriate, with respect to Alternative Currency
Loans, an Affiliate of such Lender) shall make the amount of its Revolving Loan
available to the Administrative Agent on the applicable Credit Date by wire
transfer:

 

(a)                                       if such Revolving Loan is to be made
in Dollars, not later than 12:00 p.m. (New York City time), in same day funds in
Dollars at the Funding and Payment Office; or

 

(b)                                      if such Revolving Loan is to be made in
an Alternative Currency, not later than 12:00 p.m. (London, England time), in
such Alternative Currency (in such funds as may then be customary for the
settlement of international transactions in such Alternative Currency) at the
Funding and Payment Office.

 

(v)         Except as provided herein, upon satisfaction or waiver of the
conditions precedent specified in Section 3.1 and Section 3.2, the
Administrative Agent shall make the proceeds of such Revolving Loans available
to the applicable Credit Party on the applicable

 

25

--------------------------------------------------------------------------------


 

Credit Date by causing an amount of same day funds in the Applicable Currency
equal to the proceeds of all such Revolving Loans received by the Administrative
Agent from the Lenders to be credited to the account of the applicable Credit
Party at the Funding and Payment Office or such other account as may be
designated in writing to the Administrative Agent by the Credit Parties.

 

2.2                               Issuance of Letters of Credit and Purchase of
Participations Therein.

 

A.             Letters of Credit.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, the Issuing Bank agrees to issue
Letters of Credit for the account of the Borrower in the aggregate amount up to
but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter of
Credit shall be denominated in Dollars; (ii) the stated amount of each Letter of
Credit shall not be less than $5,000,000 or such lesser amount as is acceptable
to the Issuing Bank; (iii) after giving effect to such issuance, in no event
shall the Total Utilization of Revolving Commitments exceed the Revolving
Commitments then in effect; (iv) after giving effect to such issuance, in no
event shall the Letter of Credit Usage exceed the Letter of Credit Sublimit then
in effect; (v) in no event shall any standby Letter of Credit have an expiration
date later than the earlier of (1) five Business Days prior to the Maturity Date
and (2) the date which is one year from the date of issuance of such standby
Letter of Credit; and (vi) in no event shall any commercial Letter of Credit (x)
have an expiration date later than the earlier of (1) five Business Days before
the Maturity Date and (2) the date which is 180 days from the date of issuance
of such commercial Letter of Credit or (y) be issued if such commercial Letter
of Credit is otherwise unacceptable to the Issuing Bank in its reasonable
discretion.  Subject to the foregoing, the Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless the Issuing Bank elects not to
extend for any such additional period; provided, the Issuing Bank shall not
extend any such Letter of Credit if it has received written notice that an Event
of Default has occurred and is continuing at the time the Issuing Bank must
elect to allow such extension; provided, further, in the event a Funding Default
exists, the Issuing Bank shall not be required to issue any Letter of Credit
unless the Issuing Bank has entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including by cash collateralizing
such Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage.

 

B.             Notice of Issuance.  Whenever the Borrower desires the issuance
of a Letter of Credit, it shall deliver to the Administrative Agent an Issuance
Notice no later than 12:00 p.m. (New York City time) at least three Business
Days in advance of the proposed date of issuance (in the case of standby letters
of credit) or five Business Days in advance of the proposed date of issuance (in
the case of commercial letters of credit), or in each case such shorter period
as may be agreed to by the Issuing Bank in any particular instance.  Upon
satisfaction or waiver of the applicable conditions set forth in Section 3.2,
the Issuing Bank shall issue the requested Letter of Credit only in accordance
with the Issuing Bank’s standard operating procedures.  Upon the issuance of any
Letter of Credit or amendment or modification to a Letter of Credit, the Issuing
Bank shall promptly notify each Lender of such issuance, which notice shall be
accompanied by a copy of such Letter of Credit or amendment or modification to a
Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.2E.

 

26

--------------------------------------------------------------------------------


 

C.             Responsibility of the Issuing Bank With Respect to Requests for
Drawings and Payments.  In determining whether to honor any drawing under any
Letter of Credit by the beneficiary thereof, the Issuing Bank shall be
responsible only to examine the documents delivered under such Letter of Credit
with reasonable care so as to ascertain whether they appear on their face to be
in accordance with the terms and conditions of such Letter of Credit.  As
between the Borrower and the Issuing Bank, the Borrower assumes all risks of the
acts and omissions of, or misuse of the Letters of Credit issued by the Issuing
Bank, by the respective beneficiaries of such Letters of Credit.  In furtherance
and not in limitation of the foregoing, the Issuing Bank shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Bank, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Bank’s rights or powers hereunder.  Without limiting the
foregoing and in furtherance thereof, any action taken or omitted by the Issuing
Bank under or in connection with the Letters of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
give rise to any liability on the part of the Issuing Bank to the Borrower. 
Notwithstanding anything to the contrary contained in this Section 2.2C, the
Borrower shall retain any and all rights it may have against the Issuing Bank
for any liability arising out of the gross negligence or willful misconduct of
the Issuing Bank.

 

D.             Reimbursement by the Borrower of Amounts Drawn or Paid Under
Letters of Credit.  In the event the Issuing Bank has determined to honor a
drawing under a Letter of Credit, it shall immediately notify the Borrower and
the Administrative Agent, and the Borrower shall reimburse the Issuing Bank on
or before the Business Day immediately following the date on which such drawing
is honored (the “Reimbursement Date”) in an amount in Dollars and in same day
funds equal to the amount of such honored drawing; provided, anything contained
herein to the contrary notwithstanding, (i) unless the Borrower shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Revolving Loans, the Borrower shall be deemed to have
given a timely Notice of Borrowing to the Administrative Agent requesting the
Lenders to make Revolving Loans that are Base Rate Loans on the Reimbursement
Date in an amount in Dollars equal to the amount of such honored drawing, and
(ii) subject to satisfaction or waiver of the applicable conditions specified in
Section 3.2, the Lenders shall, on the Reimbursement Date, make Revolving Loans
that are Base Rate Loans in

 

27

--------------------------------------------------------------------------------


 

the amount of such honored drawing, the proceeds of which shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for the
amount of such honored drawing; and provided further, if for any reason proceeds
of Revolving Loans are not received by the Issuing Bank on the Reimbursement
Date in an amount equal to the amount of such honored drawing, the Borrower
shall reimburse the Issuing Bank, on demand, in an amount in same day funds
equal to the excess of the amount of such honored drawing over the aggregate
amount of such Revolving Loans, if any, which are so received.  Nothing in this
Section 2.2D shall be deemed to relieve any Lender from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and the Borrower
shall retain any and all rights it may have against any Lender resulting from
the failure of such Lender to make such Revolving Loans under this Section 2.2D.

 

E.               Lenders’ Purchase of Participations in Letters of Credit. 
Immediately upon the issuance of each Letter of Credit, each Lender having a
Revolving Commitment shall be deemed to have purchased, and hereby agrees to
irrevocably purchase, from the Issuing Bank a participation in such Letter of
Credit and any drawings honored thereunder in an amount equal to such Lender’s
Pro Rata Share (with respect to the Revolving Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder.  In the
event that the Borrower shall fail for any reason to reimburse the Issuing Bank
as provided in Section 2.2D, the Issuing Bank shall promptly notify each Lender
of the unreimbursed amount of such honored drawing and of such Lender’s
respective participation therein based on such Lender’s Pro Rata Share of the
Revolving Commitments.  Each Lender shall make available to the Issuing Bank an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of the Issuing Bank specified in such notice, not later than
12:00 p.m. (New York City time) on the first Business Day (under the laws of the
jurisdiction in which such office of the Issuing Bank is located) after the date
notified by the Issuing Bank.  In the event that any Lender fails to make
available to the Issuing Bank on such Business Day the amount of such Lender’s
participation in such Letter of Credit as provided in this Section 2.2E, the
Issuing Bank shall be entitled to recover such amount on demand from such Lender
together with interest thereon for three Business Days at the rate customarily
used by the Issuing Bank for the correction of errors among banks and thereafter
at the Base Rate.  Nothing in this Section 2.2E shall be deemed to prejudice the
right of any Lender to recover from the Issuing Bank any amounts made available
by such Lender to the Issuing Bank pursuant to this Section 2.2E in the event
that it is determined that the payment with respect to a Letter of Credit in
respect of which payment was made by such Lender constituted gross negligence or
willful misconduct on the part of the Issuing Bank.  In the event the Issuing
Bank shall have been reimbursed by other Lenders pursuant to this Section 2.2E
for all or any portion of any drawing honored by the Issuing Bank under a Letter
of Credit, the Issuing Bank shall distribute to each Lender which has paid all
amounts payable by it under this Section 2.2E with respect to such honored
drawing such Lender’s Pro Rata Share of all payments subsequently received by
the Issuing Bank from the Borrower in reimbursement of such honored drawing when
such payments are received.  Any such distribution shall be made to a Lender at
its notice address set forth on the signature pages hereto or at such other
address as such Lender may request.

 

F.               Obligations Absolute.  The obligation of the Borrower to
reimburse the Issuing Bank for drawings honored under the Letters of Credit
issued by it and to repay any Revolving Loans made by Lenders pursuant to
Section 2.2D and the obligations of Lenders under Section 2.2E

 

28

--------------------------------------------------------------------------------


 

shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms hereof under all circumstances including any of the following
circumstances: (i) any lack of validity or enforceability of any Letter of
Credit; (ii) the existence of any claim, set-off, defense or other right which
the Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the Issuing Bank, any Lender or any other Person or, in the case
of a Lender, against the Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or one of its Subsidiaries and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not strictly comply with the terms of such Letter of Credit; (v) the
occurrence of any Material Adverse Effect; (vi) any breach hereof or any other
Loan Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Potential Event of Default shall have occurred and
be continuing; provided, in each case, that payment by the Issuing Bank under
the applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Issuing Bank under the circumstances in question.

 

G.             Indemnification.  Without duplication of any obligation of the
Borrower under Section 9.2 or 9.3, in addition to amounts payable as provided
therein, the Borrower hereby agrees to protect, indemnify, pay and save harmless
the Issuing Bank from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and, without duplication, allocated costs
of internal counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank or (2) the wrongful dishonor by the Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(ii) the failure of the Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

 

2.3                               Pro Rata Shares; Availability of Funds; UCP.

 

A.             Pro Rata Shares.  All Revolving Loans shall be made, and all
participations purchased, by the Lenders (or, if applicable, by their
Affiliates) simultaneously and proportionately to their respective Pro Rata
Shares, it being understood that no Lender shall be responsible for any default
by any other Lender in such other Lender’s obligation to make a Revolving Loan
requested hereunder or purchase a participation required hereby nor shall any
Revolving Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a
Revolving Loan requested hereunder or purchase a participation required hereby.

 

B.             Availability of Funds.  Unless the Administrative Agent shall
have been notified by any Lender prior to the applicable Credit Date that such
Lender does not intend to make available to the Administrative Agent the amount
of such Lender’s Revolving Loan requested on such Credit Date, the
Administrative Agent may assume that such Lender has made such amount

 

29

--------------------------------------------------------------------------------


 

available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender or an Affiliate of such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the customary rate set
by the Administrative Agent for the correction of errors among banks for three
Business Days and thereafter at the Base Rate.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to the Administrative Agent, at the rate payable
hereunder for Base Rate Loans.  Nothing in this Section 2.3B shall be deemed to
relieve any Lender from its obligation to fulfill its Revolving Commitments
hereunder or to prejudice any rights that the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

C.             Uniform Customs and Practice for Documentary Credits.  It is
hereby agreed that, except as otherwise specified in any Letter of Credit, each
commercial Letter of Credit shall be subject to the Uniform Customs and Practice
for Documentary Credits and each standby Letter of Credit shall be subject to
the International Standby Practices (ISP 98).

 

2.4                               The Register; Evidence of Debt; Revolving Loan
Notes.

 

A.             Register.

 

(i)             The Administrative Agent shall maintain at its Payment and
Funding Office a register for the recordation of the names and addresses of the
Lenders and the Revolving Commitments and Revolving Loans of each Lender from
time to time (the “Register”).  The Register shall be available for inspection
by the Credit Parties or any Lender at any reasonable time and from time to time
upon reasonable prior notice.  The Administrative Agent shall record in the
Register the Revolving Commitment and the Revolving Loan of each Lender, and
each repayment or prepayment in respect of the principal amount of the Revolving
Loan.  Any such recordation shall be prima facie evidence of the amount owed to
such Lender hereunder; provided that failure to make any such recordation, or
any error in such recordation, shall not affect any Lender’s Revolving
Commitment or the Obligations in respect of any Revolving Loan.  The Credit
Parties hereby designate Citicorp to serve as the Credit Parties’ agent solely
for purposes of maintaining the Register as provided in this Section 2.4, and
the Credit Parties hereby agree that, to the extent Citicorp serves in such
capacity, Citicorp and its officers, directors, employees, agents and affiliates
shall constitute “Indemnitees” hereunder.

 

(ii)          The Credit Parties, the Administrative Agent and the Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Revolving Commitments and Revolving Loans listed
therein for all purposes hereof, and no assignment or transfer of any such
Revolving Commitment or Revolving Loan shall be effective, in each case unless
and until an Assignment Agreement effecting the assignment or transfer thereof
shall have been accepted by the Administrative Agent and

 

30

--------------------------------------------------------------------------------


 

recorded in the Register as provided in Section 9.1C.  Prior to such
recordation, all amounts owed with respect to the applicable Revolving
Commitment or Revolving Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Revolving
Commitments or Revolving Loans.

 

B.             Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of each
Credit Party to such Lender, including the amounts of the Revolving Loans made
by it and each repayment and prepayment in respect thereof.  Any such
recordation shall be conclusive and binding on the Credit Parties, absent
manifest error; provided, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Revolving Commitments
or the Obligations of the Credit Parties in respect of any applicable Revolving
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

 

C.             Revolving Loan Notes.  The Borrower shall execute and deliver on
the Effective Date to each Lender (or the Administrative Agent for that Lender)
a Revolving Loan Note to evidence such Lender’s Revolving Loans, in the
principal amount of that Lender’s Revolving Commitment and with other
appropriate insertions.  If so requested by any Lender by written notice to any
Credit Party (with a copy to the Administrative Agent) at any time after the
Effective Date, such Credit Party shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 9.1), promptly after such Credit
Party’s receipt of such notice, a Revolving Loan Note or Revolving Loan Notes to
evidence such Lender’s or such assignee’s Revolving Loan.

 

2.5                               Interest on the Revolving Loans.

 

A.             Rate of Interest; Type of Revolving Loan.

 

(i)             Subject to the provisions of Sections 2.5E, 2.8 and 2.9, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through the Maturity Date (whether by acceleration or otherwise)
at a rate equal to (a) if a Base Rate Loan, the Base Rate plus the Applicable
Margin or (b) if a LIBOR Rate Loan, the sum of LIBOR plus the Applicable Margin.

 

(ii)          The basis for determining the rate of interest with respect to any
Revolving Loan and the Interest Period with respect to any LIBOR Rate Loan,
shall be selected by the applicable Credit Party and notified to the
Administrative Agent and the Lenders pursuant to the applicable Notice of
Borrowing or Conversion/Continuation Notice, as the case may be; provided, that
until the date that the Syndication Agents notify the Borrower that the primary
syndication of the Revolving Loans and the Revolving Commitments has been
completed, as determined by the Syndication Agents, Revolving Loans shall be
maintained as either LIBOR Rate Loans having an Interest Period of no longer
than one (1) month or Base Rate Loans.  If on any day a Revolving Loan is
outstanding with respect to which a Notice of Borrowing or
Conversion/Continuation Notice has not been delivered to the Administrative
Agent in

 

31

--------------------------------------------------------------------------------


 

accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Revolving Loan shall be a Base Rate
Loan.

 

(iii)       With respect to Dollar-Denominated Revolving Loans or Alternative
Currency Loans denominated in Canadian Dollars, in the event the Borrower fails
to specify a Base Rate Loan or a LIBOR Rate Loan in the applicable Notice of
Borrowing or Conversion/Continuation Notice, such Revolving Loan (if outstanding
as a LIBOR Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Revolving Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan).  As soon as practicable after 11:00 a.m.
(New York City time) on each Interest Rate Determination Date, the
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the LIBOR Rate Loans for which an interest rate is then being
determined for the applicable Interest Period and shall promptly give notice
thereof (in writing or by telephone confirmed in writing) to the applicable
Credit Party and each Lender.

 

B.             Interest Periods.  In connection with each LIBOR Rate Loan, the
applicable interest period (each an “Interest Period”) to be applicable to such
Revolving Loan shall be a one (1), two (2), three (3) or six (6) month period,
as selected by the applicable Credit Party in the applicable Notice of Borrowing
or Conversion/Continuation Notice, initially commencing on the date of the
Revolving Loan or any Conversion/Continuation Date, as the case may be; provided
that

 

(i)             in the case of immediately successive Interest Periods
applicable to a Revolving Loan, each successive Interest Period shall commence
on the day on which the immediately preceding Interest Period expires;

 

(ii)          if an Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided that, if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the
immediately preceding Business Day;

 

(iii)       any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (iv) of this Section 2.5B, end on the last Business Day of a calendar
month;

 

(iv)      no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Maturity Date;

 

(v)         there shall be no more than ten (10) Interest Periods outstanding at
any time; and

 

(vi)      in the event the applicable Credit Party fails to specify an Interest
Period for any LIBOR Rate Loan in the applicable Notice of Borrowing or
Conversion/Continuation Notice, such Credit Party shall be deemed to have
selected an Interest Period of one (1) month.

 

32

--------------------------------------------------------------------------------


 

C.             Interest Payments.  On each Interest Payment Date but in any
event no less frequently than quarterly, the applicable Credit Party shall pay
an amount equal to the aggregate amount of interest that has accrued on such
Credit Party’s outstanding Revolving Loans since the Effective Date or the last
Interest Payment Date, as applicable.  In addition interest on each Revolving
Loan shall be payable in arrears upon any scheduled payment or prepayment of the
Revolving Loans (to the extent accrued on the amount being prepaid) and at
maturity (including final maturity).

 

D.             Default Rate.  Upon the occurrence and during the continuation of
any Event of Default, (i) the Credit Parties shall no longer have the option to
request LIBOR Rate Loans, (ii) each LIBOR Rate Loan shall convert to a Base Rate
Loan at the end of the Interest Period then in effect for such LIBOR Rate Loan,
(iii) upon request of the Requisite Lenders, the outstanding principal amounts
of all LIBOR Rate Loans shall bear interest (including post-petition interest in
any case or proceeding under the Bankruptcy Code) at a rate per annum equal to
two percent (2%) plus the rate then applicable to LIBOR Rate Loans until the end
of the applicable Interest Period and thereafter at a rate equal to two percent
(2%) plus the rate then applicable to Base Rate Loans, and (iv) upon request of
the Requisite Lenders, all outstanding Base Rate Loans and, to the extent
permitted by applicable law, other Obligations arising hereunder or under any
other Loan Document shall bear interest (including post-petition interest in any
case or proceeding under the Bankruptcy Code) at a rate per annum equal to two
percent (2%) plus the rate then applicable to such Base Rate Loans or such other
Obligations arising hereunder or under any other Loan Document.  Payment or
acceptance of the increased rates of interest provided for in this Section 2.5D
is not a permitted alternative to timely payment and shall not constitute a
waiver of any Event of Default or otherwise prejudice or limit any rights or
remedies of Agents or Lenders.

 

E.               Computation of Interest.

 

(i)             Interest payable pursuant to Section 2.5A shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of LIBOR Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues.  In computing interest on any Revolving Loan, the date
of the making of such Revolving Loan or the first day of an Interest Period
applicable to such Revolving Loan or, with respect to a Base Rate Loan being
converted from a LIBOR Rate Loan, the date of conversion of such LIBOR Rate Loan
to such Base Rate Loan, as the case may be, shall be included, and the date of
payment of such Revolving Loan or the expiration date of an Interest Period
applicable to such Revolving Loan or, with respect to a Base Rate Loan being
converted to a LIBOR Rate Loan, the date of conversion of such Base Rate Loan to
such LIBOR Rate Loan, as the case may be, shall be excluded; provided, if a
Revolving Loan is repaid on the same day on which it is made, one day’s interest
shall be paid on that Revolving Loan.

 

(ii)          For purposes of disclosure pursuant to the Interest Act (Canada),
R.S. 1985, c I-15, the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and each Revolving Loan Note (and
stated herein or therein as applicable to be computed on the basis of a 365-day
year or any other period of time less than a calendar year)

 

33

--------------------------------------------------------------------------------


 

are equivalent, and are the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by 365 or such other period
of time.

 

F.               Conversion/Continuation.

 

(i)             Subject to Section 2.9 and so long as no Potential Event of
Default or Event of Default shall have occurred and then be continuing, each
Credit Party shall have the option:

 

(a)                                        to convert at any time all or any
part of any Dollar-Denominated Revolving Loan equal to $10,000,000 and integral
multiples of $5,000,000 in excess of that amount from one Type of Revolving Loan
to another Type of Revolving Loan; provided, a LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such LIBOR Rate
Loan unless such Credit Party shall pay all amounts due under Section 2.8 in
connection with any such conversion; or

 

(b)                                       upon the expiration of any Interest
Period applicable to any LIBOR Rate Loan, to continue all or any portion of such
Revolving Loan equal to $10,000,000 and integral multiples of $5,000,000 in
excess of that amount as a LIBOR Rate Loan.

 

(ii)          Such Credit Party shall deliver a Conversion/Continuation Notice
to the Administrative Agent no later than 11:00 a.m. (New York City time) at
least one Business Day in advance of the proposed conversion date (in the case
of a conversion to a Base Rate Loan) and at least three Business Days in advance
of the proposed Conversion/Continuation Date (in the case of a conversion to, or
a continuation of, a LIBOR Rate Loan).  Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and such Credit Party shall
be bound to effect a conversion or continuation in accordance therewith.

 

G.             Letter of Credit Drawings.  The Borrower agrees to pay to the
Issuing Bank, with respect to drawings honored under any Letter of Credit,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the Borrower at a rate equal to (i) for
the period from the date such drawing is honored to, but excluding, the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Revolving Loans that are Base Rate Loans, and (ii) thereafter, a
rate which is 2% per annum in excess of the rate of interest otherwise payable
hereunder with respect to Revolving Loans that are Base Rate Loans.

 

H.             Computation of Interest on Reimbursement Obligations.  Interest
payable pursuant to Section 2.5G shall be computed on the basis of a 365/366-day
year for the actual number of days elapsed in the period during which it
accrues, and shall be payable on demand or, if no demand is made, on the date on
which the related drawing under a Letter of Credit is reimbursed in full. 
Promptly upon receipt by the Issuing Bank of any payment of interest pursuant to
Section 2.5G, the Issuing Bank shall distribute to each Lender, out of the
interest received by the Issuing Bank in respect of the period from the date
such drawing is honored to,

 

34

--------------------------------------------------------------------------------


 

but excluding, the date on which the Issuing Bank is reimbursed for the amount
of such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit.  In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.2E with respect to such honored drawing such Lender’s Pro
Rata Share of any interest received by the Issuing Bank in respect of that
portion of such honored drawing so reimbursed by the Lenders for the period from
the date on which the Issuing Bank was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the Borrower.

 

I.                  Additional Interest on LIBOR Rate Loans.  Each Credit Party
shall pay to each Lender, so long as and to the extent such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including “Eurocurrency liabilities” (as such term is defined in Regulation
D), additional interest on the unpaid principal amount of each Revolving Loan of
such Lender that is a LIBOR Rate Loan, from the date of such Revolving Loan
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (a) the LIBOR rate for the
applicable Interest Period for such Revolving Loan from (b) the rate obtained by
dividing such LIBOR rate by a percentage equal to 100% minus the Applicable
Reserve Requirement (expressed as a percentage) of such Lender for such Interest
Period, payable on each date on which interest is payable on such Revolving
Loan.  Such Lender shall as soon as practicable provide notice to the
Administrative Agent and the Borrower of any such additional interest arising in
connection with such Revolving Loan, which notice shall be conclusive and
binding, absent demonstrable error.

 

2.6                               Fees.

 

All fees referred to in this Section 2.6 shall be paid to the Administrative
Agent at its Funding and Payment Office and upon receipt, the Administrative
Agent shall promptly distribute to each Lender its Pro Rata Share thereof.

 

(i)             The Borrower agrees to pay to each Lender having Revolving
Exposure the fees listed below.

 

(a)                                       Facility Fee:  From the Effective Date
until the Maturity Date, the Borrower shall pay a facility fee (the “Facility
Fee”) to each Lender, ratably in accordance with such Lender’s then current
Revolving Commitment, determined by reference to the pricing grid set forth in
the definition of Applicable Margin. The Facility Fee shall be paid quarterly in
arrears and on the Maturity Date;

 

(b)                                      Utilization Fee: From the Effective
Date until the Maturity Date, in the event that outstanding Revolving Loans
exceed 33% of the total Revolving Commitments, a utilization fee (the
“Utilization Fee”) of 0.125% will be added to the Applicable Margin for
Revolving Loans.  The Utilization Fee will be payable to each Lender ratably in
accordance with its then current Revolving Commitment on each Interest Payment
Date; and

 

35

--------------------------------------------------------------------------------


 

(c)                                       Letter of Credit Fee: From the
Effective Date until the Maturity Date, the Borrower shall pay letter of credit
fees to each Lender, ratably in accordance with its then current Revolving
Commitment, equal to (1) the Applicable Margin for Revolving Loans that are
LIBOR Rate Loans, times (2) the average aggregate daily maximum amount available
to be drawn under all Letters of Credit (regardless of whether any conditions
for drawing could then be met and determined as of the close of business on any
date of determination).

 

(ii)          The Borrower agrees to pay directly to the Issuing Bank, for its
own account, the following fees:

 

(a)                                       a fronting fee equal to 0.250%, per
annum, times the average aggregate daily maximum amount available to be drawn
under all Letters of Credit (determined as of the close of business on any date
of determination); and

 

(b)                                      such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with the Issuing Bank’s standard schedule for such charges and as in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.

 

(iii)       All fees referred to in Section 2.6(i) and 2.6(ii)(a) shall be
calculated on the basis of a 360-day year and the actual number of days elapsed
and shall be payable quarterly in arrears on March 31, June 30, September 30 and
December 31 of each year during the Revolving Commitment Period, commencing on
the first such date to occur after the Effective Date, and on the Maturity Date.

 

(iv)      In addition to any of the foregoing fees, the Borrower agrees to pay
to the Lead Arrangers and the Agents such other fees in the amounts and at the
times separately agreed upon in the Fee Letter.

 

2.7                               Provisions Regarding Payments.

 

A.             Voluntary Prepayments.

 

(i)             Any time and from time to time:

 

(a)                                       with respect to Base Rate Loans, the
Borrower may prepay any such Revolving Loans on any Business Day in whole or in
part, in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount; provided, that if Revolving Loans are made
pursuant to Section 2.2D, then during the thirty (30) days after the making of
such Revolving Loans, the Borrower may make one prepayment of Base Rate Loans in
any amount so long as after giving effect thereto, the aggregate principal
amount of all Base Rate Loans is an integral multiple of $1,000,000; and

 

(b)                                      with respect to LIBOR Rate Loans, the
Credit Parties may prepay any such Revolving Loans on any Business Day in whole
or in part in an aggregate minimum amount of the Dollar Amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

 

36

--------------------------------------------------------------------------------


 

(ii)          All such prepayments shall be made upon prior written or
telephonic notice received by the Administrative Agent not later than 11:00 a.m.
(New York City time):

 

(a)                                       In the case of Base Rate Loans, on the
date of such prepayment; and

 

(b)                                      In the case of LIBOR Rate Loans, two
(2) Business Days’ prior to the date of such prepayment;

 

and, if such notice is given by telephone, such notice shall be promptly
confirmed in writing to the Administrative Agent (and the Administrative Agent
will promptly transmit such telephonic or original notice for the Revolving
Loans by telefacsimile or telephone to each Lender).  Upon the giving of any
such notice, the principal amount of the Revolving Loans specified in such
notice shall become due and payable on the prepayment date specified therein.

 

B.             Voluntary Revolving Commitment Reductions.

 

(i)             The Credit Parties may, upon not less than three (3) Business
Days’ prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
exceed the Total Utilization of Revolving Commitments at the time of such
proposed termination or reduction; provided, any such partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

 

(ii)          The Credit Parties’ notice to the Administrative Agent shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower’s notice and shall reduce the Revolving Commitment of each
Lender proportionately to its Pro Rata Share thereof.

 

C.             Mandatory Prepayments.  Subject to Section 2.10B, the Credit
Parties shall from time to time prepay the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Commitments shall not at
any time exceed the Revolving Commitments then in effect.

 

D.             Application of Prepayments/Reductions.  Unless otherwise
specified by the applicable Credit Party in a notice of prepayment,

 

(a) any amount to be applied pursuant to Section 2.7A or C shall be applied as
follows:

 

first, to prepay outstanding reimbursement obligations with respect to Letters
of Credit;

 

second, to prepay Revolving Loans to the full extent thereof; and

 

37

--------------------------------------------------------------------------------


 

third, to cash collateralize Letters of Credit; and

 

(b) considering each Type of Revolving Loan being prepaid separately, any
prepayment thereof shall be applied first to Base Rate Loans to the full extent
thereof before application to LIBOR Rate Loans, in each case in a manner which
minimizes the amount of any payments required to be made by the Credit Parties
pursuant to Section 2.9C.

 

E.                                      General Provisions Regarding Payments.

 

(i)             Manner and Time of Payment.  All payments by the Credit Parties
of principal, interest, fees and other Obligations shall be made in Dollars or,
with respect to Alternative Currency Loans, in the relevant Alternative Currency
in same day funds, without defense, set-off or counterclaim, free of any
restriction or condition, and delivered to the Administrative Agent not later
than 12:00 p.m. (New York City time) on the date due at the Funding and Payment
Office for the account of the Lenders; funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by the
applicable Credit Party on the next succeeding Business Day.

 

(ii)          Payments on Business Days.  Subject to the provisions of
Section 2.5B with respect to Interest Periods, whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder.

 

(iii)       Application of Payments to Principal and Interest.  All payments in
respect of the principal amount of the Revolving Loans shall include payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments shall be applied to the payment of interest before application to
principal.

 

(iv)      Distribution to Lenders. The Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including all fees payable with respect thereto, to the extent received
by Administrative Agent.

 

(v)         Withdrawal of Notice.  Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata
Share of any LIBOR Rate Loans, the Administrative Agent shall give effect
thereto in apportioning payments received thereafter.

 

(vi)      Authorization to Charge Accounts.  Each Credit Party hereby authorizes
the Administrative Agent to charge such Credit Party’s accounts with the
Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

(vii)   Non-Conforming Payments.  The Administrative Agent shall deem any
payment by or on behalf of any Credit Party hereunder that is not made in same
day funds prior

 

38

--------------------------------------------------------------------------------


 

to 12:00 p.m. (New York City time) to be a non-conforming payment.  Any such
payment shall not be deemed to have been received by the Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day.  The Administrative Agent shall give prompt
telephonic notice to the applicable Credit Party and each applicable Lender
(confirmed in writing) if any payment is non-conforming.  Any non-conforming
payment may constitute or become a Potential Event of Default or Event of
Default in accordance with the terms of Section 8.1.  Interest shall continue to
accrue on any principal as to which a non-conforming payment is made until such
funds become available funds (but in no event less than the period from the date
of such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.5D from the date such amount was due and
payable until the date such amount is paid in full.

 

2.8                               Increased Costs; Taxes.

 

A.             Compensation for Increased Costs and Taxes.  Subject to the
provisions of Section 2.8B (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):

 

(i)             subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the overall net income of such Lender)
with respect to this Agreement or any of the other Loan Documents or any of its
obligations hereunder or thereunder or any payments to such Lender (or its
applicable lending office) of principal, interest, fees or any other amount
payable hereunder;

 

(ii)          imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, Federal Deposit Insurance Corporation insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to LIBOR Rate Loans that are
reflected in the definition of LIBOR); or

 

(iii)       imposes any other condition (other than with respect to a Tax
matter) on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the London interbank market;

 

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Revolving Loans hereunder or to reduce
any amount received or receivable by such Lender (or its applicable lending
office) with respect thereto; then, in any such case, the Credit Parties shall
promptly pay to such Lender, upon receipt of the statement

 

39

--------------------------------------------------------------------------------


 

referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder.  Such Lender shall deliver to the
Credit Parties (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for, and a calculation in
reasonable detail of, the additional amounts owed to such Lender under this
Section 2.8A, which statement shall be conclusive and binding upon all parties
hereto absent manifest error.

 

B.                                    Withholding of Taxes.

 

(i)             Payments to Be Free and Clear.  All sums payable by any Credit
Party under this Agreement and the other Loan Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of any Lender) imposed, levied, collected, withheld or assessed by or within the
United States of America or any political subdivision in or of the United States
of America or any other jurisdiction from or to which a payment is made by or on
behalf of any Credit Party or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.

 

(ii)          Grossing-up of Payments.  If any Credit Party or any other Person
is required by law to make any deduction or withholding on account of any such
Tax from any sum paid or payable by such Credit Party to the Administrative
Agent or any Lender under any of the Loan Documents:

 

(a)                                       such Credit Party shall notify the
Administrative Agent of any such requirement or any change in any such
requirement as soon as such Credit Party becomes aware of it;

 

(b)                                      such Credit Party shall pay any such
Tax before the date on which penalties attach thereto, such payment to be made
(if the liability to pay is imposed on such Credit Party) for its own account or
(if that liability is imposed on the Administrative Agent or such Lender, as the
case may be) on behalf of and in the name of the Administrative Agent or such
Lender;

 

(c)                                       the sum payable by such Credit Party
in respect of which the relevant deduction, withholding or payment is required
shall be increased to the extent necessary to ensure that, after the making of
that deduction, withholding or payment, the Administrative Agent or such Lender,
as the case may be, receives on the due date and retains a net sum equal to what
it would have received and retained had no such deduction, withholding or
payment been required or made; and

 

(d)                                      within thirty (30) days after paying
any sum from which it is required by law to make any deduction or withholding,
and within thirty (30) days after the due date of payment of any Tax which it is
required by clause (b) above to pay, such Credit Party shall deliver to the
Administrative Agent evidence reasonably satisfactory to the other affected

 

40

--------------------------------------------------------------------------------


 

parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority.

 

(iii)       Evidence of Exemption from U.S. Withholding Tax.

 

(a)                                       Each Lender that is not a United
States Person (as such term is defined in Section 7701(a)(30) of the Internal
Revenue Code) for U.S. federal income tax purposes (a “Non-US Lender”) shall
deliver to the Administrative Agent for transmission to the Credit Parties, on
or prior to the Effective Date (in the case of each Lender listed on the
signature pages hereof on the Effective Date) or on or prior to the date of the
Assignment Agreement pursuant to which it becomes a Lender (in the case of each
other Lender), and at such other times as may be necessary in the determination
of the Credit Parties or Administrative Agent (each in the reasonable exercise
of its discretion), (x) two original copies of Internal Revenue Service
Form W-8BEN or W-8ECI (or any successor forms), properly completed and duly
executed by such Lender, and such other documentation required under the
Internal Revenue Code or reasonably requested by the Credit Parties to establish
that such Lender is not subject to deduction or withholding of United States
federal income tax with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents.

 

(b)                                      Each Lender required to deliver any
forms, certificates or other evidence with respect to United States federal
income tax withholding matters pursuant to Section 2.8B(iii)(a) hereby agrees,
from time to time after the initial delivery by such Lender of such forms,
certificates or other evidence, whenever a lapse in time or change in
circumstances renders such forms, certificates or other evidence obsolete or
inaccurate in any material respect, that such Lender shall promptly (1) deliver
to Administrative Agent for transmission to the Borrower two new original copies
of Internal Revenue Service Form W-8BEN or W-8ECI, or a Certificate re Non-Bank
Status and two (2) original copies of Internal Revenue Service Form W-8BEN (or
any successor form), as the case may be, properly completed and duly executed by
such Lender, and such other documentation required under the Internal Revenue
Code and reasonably requested by the Credit Parties to confirm or establish that
such Lender is not subject to deduction or withholding of United States federal
income tax with respect to payments to such Lender under the Loan Documents or
(2) notify Administrative Agent and the Borrower of its inability to deliver any
such forms, certificates or other evidence.

 

(c)                                       The Credit Parties shall not be
required to pay any additional amount to any Non-US Lender under clause (c) of
Section 2.8B(ii) if such Lender shall have failed to satisfy the requirements of
clause (a) or (b)(1) of this Section 2.8B(iii); provided that if such Lender
shall have satisfied the requirements of Section 2.8B(iii)(a) on the Effective
Date or on the date of the Assignment Agreement pursuant to which it became a
Lender, as applicable, nothing in this Section 2.8B(iii)(c) shall relieve the
Credit Parties of its obligation to pay any additional amounts pursuant to
clause (c) of Section 2.8B(ii) in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender is not subject to
withholding as described herein.

 

41

--------------------------------------------------------------------------------


 

(iv)      If a payment is made by a Credit Party under the foregoing provisions
of this Section 2.8(B) for the account of any Lender and such Lender, in its
sole opinion, determines that it has irrevocably received or been granted a
credit against, or relief or remission from, or repayment or refund of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it determines that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to such Credit Party such amount as such Lender shall, in its sole opinion, have
determined is attributable to such deduction or withholding and will leave such
Lender (after such payment) in no worse position than it would have been had
such Credit Party not been required to make such deduction or withholding. 
Nothing contained herein shall (i) interfere with the right of a Lender to
arrange its tax affairs in whatever manner it thinks fit, (ii) oblige any Lender
to disclose any information relating to its tax affairs or any computations in
respect thereof or (iii) require any Lender to take or refrain from taking any
action that would prejudice its ability to benefit from any other credit,
relief, remission, repayment or refund to which it may be entitled.

 

(v)         Evidence of Exemption from Canadian or Irish Withholding Tax.  Any
Lender that is entitled to an exemption from or reduction of withholding tax
imposed by Canada or Ireland with respect to payments under this Agreement shall
deliver to the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) within 15 Business Days following receipt of the written notice referred
to below, such properly completed and executed documentation as is reasonably
requested by such Subsidiary Borrower or the Administrative Agent in order to
permit such payments to be made with the benefit of such exemption or reduction
(and shall make application to the relevant Governmental Authority for exemption
or reduced rates if it is the party required by law to do so), provided that
such Lender has received written notice from such Subsidiary Borrower or the
Administrative Agent identifying the requirements for such exemption or
reduction, supplying all applicable documentation and specifying the time period
within which documentation is to be provided under this Section 2.8B(iv) (or
such application is to be made).  Without limiting the Lenders’ obligations
under the preceding sentence, each Lender agrees that it will, without material
cost or other material disadvantage (as determined in such Lender’s good faith
judgment), cooperate with such Subsidiary Borrower to minimize the applicable
withholding tax burdens in Canada and Ireland.  If any Lender becomes subject to
any Tax because it fails to comply with this Section 2.8B(iv), each Subsidiary
Borrower shall take such steps as such Lender shall reasonably request to assist
such Lender to recover such Tax.  The Administrative Agent agrees that it will
provide administrative and ministerial assistance to each relevant Subsidiary
Borrower with respect to any payments made by such Subsidiary Borrower to the
Lenders, and the calculation, reporting, withholding and remitting of any Taxes
imposed by Canada or Ireland to the appropriate Governmental Authority. 
Notwithstanding the foregoing, (a) the Subsidiary Borrowers shall retain primary
responsibility for ascertaining the requirements of Applicable Law and providing
to the Lenders the written notice described in the first sentence of this
Section 2.8B(iv), and (b) no failure by the Administrative Agent to meet any
obligations under this Section 2.8B(iv) shall operate to excuse any Subsidiary
Borrower from its obligations to the Lenders under this Section 2.8B(iv).

 

C.             Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase-in or applicability
after the Effective Date of any law, rule or regulation (or any provision
thereof) regarding capital adequacy, or any change therein after

 

42

--------------------------------------------------------------------------------


 

the Effective Date or in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender (or its
applicable lending office) with any guideline, request or directive regarding
capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency issued after the
Effective Date, has or would have the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Revolving Loans or Revolving
Commitments, or participations therein or other obligations hereunder with
respect to the Revolving Loans to a level below that which such Lender or such
controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of such Lender or such controlling corporation with
regard to capital adequacy), then from time to time, the Credit Parties shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such
reduction.  Such Lender shall deliver to the Credit Parties (with a copy to the
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for, and calculation in reasonable detail of, the additional amounts
owed to the Lender under this Section 2.8C, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.

 

2.9                               Special Provisions Governing LIBOR Rate Loans.

 

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to LIBOR Rate Loans as to the
matters covered:

 

A.             Inability to Determine Applicable Interest Rate.  In the event
that the Administrative Agent shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto), on any Interest
Rate Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the interbank LIBOR market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Revolving Loans
on the basis provided for in the definition of LIBOR Rate, the Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to the Credit Parties and each Lender of such determination,
whereupon (i) no Revolving Loans may be made as, or converted to, LIBOR Rate
Loans until such time as the Administrative Agent notifies the Credit Parties
and the Lenders that the circumstances giving rise to such notice no longer
exist, and (ii) any Notice of Borrowing or Conversion/Continuation Notice given
by any Credit Party with respect to the Revolving Loans in respect of which such
determination was made shall be deemed to be rescinded by such Credit Party.

 

B.             Illegality or Impracticability of LIBOR Rate Loans.  In the event
that on any date any Lender shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto but shall be made only
after consultation with Credit Parties and the Administrative Agent) that the
making, maintaining or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful) or (ii) has become impracticable, or would cause such Lender material
hardship, as a result of contingencies occurring after the date of this

 

43

--------------------------------------------------------------------------------


 

Agreement which materially and adversely affect the interbank LIBOR market or
the position of such Lender in that market, then, and in any such event, such
Lender shall be an “Affected Lender” and it shall on that day give notice (by
telefacsimile or by telephone confirmed in writing) to the Credit Parties and
the Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each other Lender).  Thereafter (a) the
obligation of the Affected Lender to make Revolving Loans as, or to convert
Revolving Loans to, LIBOR Rate Loans shall be suspended until such notice shall
be withdrawn by the Affected Lender, (b) to the extent such determination by the
Affected Lender relates to a LIBOR Rate Loan denominated in Dollars, then being
requested by a Credit Party pursuant to a Notice of Borrowing or a
Conversion/Continuation Notice, the Affected Lender shall make such Revolving
Loan as (or continue such Revolving Loan as or convert such Revolving Loan to,
as the case may be) a Base Rate Loan, (c) the Affected Lender’s obligation to
maintain its outstanding LIBOR Rate Loans (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination.  Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a LIBOR Rate
Loan then being requested by a Credit Party pursuant to a Notice of Borrowing or
a Conversion/Continuation Notice, such Credit Party shall have the option,
subject to the provisions of Section 2.9C, to rescind such Notice of Borrowing
or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).  Except as provided in the
immediately preceding sentence, nothing in this Section 2.9B shall affect the
obligation of any Lender other than an Affected Lender to make or maintain
Revolving Loans as, or to convert Revolving Loans to, LIBOR Rate Loans in
accordance with the terms hereof.

 

C.             Compensation For Breakage.  The Credit Parties shall compensate
each Lender upon written request by such Lender (which request shall set forth
the basis for requesting such amounts and a calculation thereof in reasonable
detail) for all reasonable losses, expenses and liabilities (including any
interest paid by such Lender to lenders of funds borrowed by it to make or carry
its LIBOR Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re-employment of such funds, but excluding
lost profits) which that Lender may sustain: (i) if for any reason (other than a
default by such Lender) a Revolving Loan that is a LIBOR Rate Loan does not
occur on a date specified therefor in a Notice of Borrowing or a telephonic
request for borrowing, or a conversion to or continuation of any LIBOR Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation, (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBOR Rate Loans
occurs on a date other than the last day of an Interest Period applicable to
such LIBOR Rate Loan or (iii) if any prepayment of any LIBOR Rate Loan made by
such Lender is not made on any date specified in a notice of prepayment given by
the Borrower.

 

D.             Booking of LIBOR Rate Loans.  Any Lender may make, carry or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of that Lender.

 

44

--------------------------------------------------------------------------------


 

E.               Assumptions Concerning Funding of LIBOR Rate Loans.
 Calculation of all amounts payable to a Lender under this Section 2.9 and under
Section 2.8A shall be made as though that Lender had actually funded each of its
relevant LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR in an amount
equal to the amount of such LIBOR Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such LIBOR deposit from
an offshore office of that Lender to a domestic office of that Lender in the
United States of America; provided, however, that each Lender may fund each of
its LIBOR Rate Loans in any manner it sees fit and the foregoing assumptions
shall be utilized only for the purposes of calculating amounts payable under
this Section 2.9 and under Section 2.8A and 2.8C.

 

2.10                        Matters Relating to Currency Exchange Rates and
Conversion of Amounts to Alternative Currencies.

 

A.             Spot Rate Calculation.  The Administrative Agent shall determine
the Dollar Amount of each Alternative Currency Loan as of (x) the first day of
each Interest Period applicable thereto and (y) the last Business Day of each
calendar month, and such calculation shall remain in effect for purposes of this
Agreement until the next date on which an event described in this Section 2.10A
occurs and a recalculation is made.  The Administrative Agent shall promptly
notify the applicable Credit Party and the Lenders of each Dollar Amount so
determined by it.  Each such determination shall be based on the Spot Rate (x)
on the date of the related Notice of Borrowing for purposes of the initial such
determination for any Alternative Currency Loan and (y) on the fourth Business
Day prior to the date as of which such Dollar Amount is to be determined, for
purposes of any subsequent determination.

 

B.             Prepayment.  If after giving effect to any such determination of
a Dollar Amount, the Total Utilization of Revolving Commitments exceeds 105% of
the Revolving Commitments or the aggregate Dollar Amount of Alternative Currency
Loans exceeds 105% of the Alternative Currency Sublimit, the Credit Parties
shall, within five Business Days of receipt of notice thereof from the
Administrative Agent setting forth such calculation in reasonable detail, prepay
outstanding Revolving Loans (as selected by the Credit Parties and notified to
the Lenders through the Administrative Agent not less than three Business Days
prior to the date of prepayment) or take other action (including, in the Credit
Parties’ discretion, Dollar cash collateralization of Letters of Credit pursuant
to documentation reasonably satisfactory to the Administrative Agent in amounts
from time to time equal to such excess) to the extent necessary to eliminate any
such excess.

 

C.             Conversion of Amounts to Applicable Currencies. To the extent
funds received by the Administrative Agent (or debited from any Person’s account
with the Administrative Agent) must be converted into Dollars or an Alternative
Currency for any payment required hereunder, the Administrative Agent shall
effect such conversion on the applicable payment date on the basis of the Spot
Rate then in effect.

 

2.11                        Defaulting Lenders.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender defaults (a “Defaulting Lender”) in its obligation to fund (a “Funding
Default”) any

 

45

--------------------------------------------------------------------------------


 

Revolving Loan or its portion of any unreimbursed payment under Section 2.2D (in
each case, a “Defaulted Loan”), then (a) during any Default Period with respect
to such Defaulting Lender, such Defaulting Lender shall be deemed not to be a
“Lender” for purposes of voting on any matters (including the granting of any
consents or waivers) with respect to any of the Loan Documents; (b) to the
extent permitted by Applicable Law, until such time as the Default Excess with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Revolving Loans shall, if the applicable Credit
Party so directs at the time of making such voluntary prepayment, be applied to
the Revolving Loans of other Lenders as if such Defaulting Lender had no
Revolving Loans outstanding and the Revolving Exposure of such Defaulting Lender
were zero, and (ii) any mandatory prepayment of the Revolving Loans shall, if
the applicable Credit Party so directs at the time of making such mandatory
prepayment, be applied to the Revolving Loans of other Lenders (but not to the
Revolving Loans of such Defaulting Lender) as if such Defaulting Lender had
funded all Defaulted Loans of such Defaulting Lender, it being understood and
agreed that the applicable Credit Party shall be entitled to retain any portion
of any mandatory prepayment of the Revolving Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b); (c) such Defaulting Lender’s Revolving Commitment and outstanding
Revolving Loans and such Defaulting Lender’s Pro Rata Share of the Letter of
Credit Usage shall be excluded for purposes of calculating the Facility Fee
payable to Lenders in respect of any day during any Default Period with respect
to such Defaulting Lender, and such Defaulting Lender shall not be entitled to
receive any Facility Fee pursuant to Section 2.6 with respect to such Defaulting
Lender’s Revolving Commitment in respect of any Default Period with respect to
such Defaulting Lender; and (d) the Total Utilization of Loan Revolving
Commitments as at any date of determination shall be calculated as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender.  No
Revolving Commitment of any Lender shall be increased or otherwise affected,
and, except as otherwise expressly provided in this Section 2.11, performance by
the Credit Parties of their Obligations shall not be excused or otherwise
modified as a result of any Funding Default or the operation of this
Section 2.11.  The rights and remedies against a Defaulting Lender under this
Section 2.11 are in addition to other rights and remedies which the Credit
Parties may have against such Defaulting Lender with respect to any Funding
Default and which the Administrative Agent or any Lender may have against such
Defaulting Lender with respect to any Funding Default.

 

2.12                        Removal or Replacement of a Lender.

 

Anything contained herein to the contrary notwithstanding, in the event that any
Lender shall give notice to the Credit Parties that such Lender is an Affected
Lender or that such Lender is entitled to receive payments under Section 2.8 or
2.9, if the circumstances which have caused such Lender to be an Affected Lender
or which entitle such Lender to receive such payments shall remain in effect,
and such Lender shall fail to withdraw such notice within five (5) Business Days
after receipt by such Lender of a written request for such withdrawal from a
Credit Party; then, with respect to each such Lender (the “Terminated Lender”),
the Credit Parties may, by giving written notice to the Administrative Agent and
any Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Revolving Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.1 for a
purchase price equal to the outstanding principal amount of the Revolving Loans
assigned and accrued interest

 

46

--------------------------------------------------------------------------------


 

thereon and accrued and theretofore unpaid fees owing to such Terminated Lender
under Section 2.6 through the date of assignment, to be paid by the Replacement
Lender; provided, that concurrently with such assignment, the Credit Parties
shall pay any amounts payable to such Terminated Lender to the date of such
assignment pursuant to Sections 2.8 or 2.9 or otherwise as if it were a
prepayment.  Upon the completion of such assignment and the prepayment of all
amounts owing to any Terminated Lender, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.

 

2.13                        Mitigation.

 

A.             Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering the Revolving Loans of such
Lender becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.8 or 2.9, it will,
to the extent not inconsistent with the internal policies of such Lender and any
applicable legal or regulatory restrictions, use reasonable efforts (i) to make,
issue, fund or maintain the Revolving Commitments of such Lender or the affected
Revolving Loans of such Lender through another lending office of such Lender, or
(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender pursuant to Section 2.8 or 2.9 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of such Revolving Commitments or Revolving Loans
through such other lending office or in accordance with such other measures, as
the case may be, would not otherwise adversely affect such Revolving Commitments
or Revolving Loans or the interests of such Lender; provided that such Lender
will not be obligated to utilize such other lending office pursuant to this
Section 2.13 unless the Credit Parties agree to pay all incremental expenses
incurred by such Lender as a result of utilizing such other lending office as
described in clause (i) above.  A certificate as to the amount of any such
expenses payable by the Credit Parties pursuant to this Section 2.13 (setting
forth in reasonable detail the basis for requesting such amount and a
calculation thereof in reasonable detail) submitted by such Lender to the Credit
Parties (with a copy to the Administrative Agent) shall be conclusive absent
manifest error.

 

B.             Notwithstanding the provisions of Section 2.8, if any Lender
fails to notify the Borrower of any event or circumstance which will entitle
such Lender to compensation pursuant to Section 2.8 within 365 days after such
Lender obtains knowledge of such event or circumstance, then such Lender shall
not be entitled to compensation from the Borrower for any amount arising prior
to the date which is 365 days before the date on which such Lender notifies the
Borrower of such event or circumstance.

 

47

--------------------------------------------------------------------------------


 

SECTION 3.                            CONDITIONS PRECEDENT

 

3.1                               Conditions to Effectiveness.

 

The obligations of the Lenders to make Credit Extensions on the Effective Date
are subject to the satisfaction of the following conditions prior to or on the
Effective Date; it being understood that the Lenders shall be under no
obligation to make any Alternative Currency Loan unless and until the conditions
set forth in Section 11 have been satisfied:

 

A.             Credit and Organizational Documents.  The Borrower shall deliver
or cause to be delivered to the Administrative Agent on behalf of each Lender
the following:

 

(i)             sufficient copies of each Loan Document originally executed and
delivered by the Borrower for each Lender;

 

(ii)          copies of the Organizational Documents, dated a recent date prior
to the Effective Date, certified as of the Effective Date (or a recent date
prior to the Effective Date) by the appropriate governmental official or the
secretary (or other appropriate officer) of the Borrower, as applicable;

 

(iii)       resolutions of the board of directors (or similar governing body) of
the Borrower approving and authorizing the execution, delivery and performance
of the Loan Documents to which it is a party and certified as of the Effective
Date by the secretary (or other appropriate officer) of the Borrower as being in
full force and effect without modification or amendment;

 

(iv)      signature and incumbency certificates of the officers of the Borrower
executing the Loan Documents to which it is a party on behalf of the Borrower;

 

(v)         a good standing certificate or certificate of existence, as
applicable, from the Secretary of State (or similar official) from the
jurisdiction of formation of the Borrower, certified as of the Effective Date
(or a recent date prior to the Effective Date) (the matters referenced in
subsections 3.1A(ii)-(v) to be addressed in a secretary’s certificate
substantially in the form of Exhibit VIII);

 

(vi)      an officer’s certificate from an officer of the Borrower substantially
in the form of Exhibit IX, in form and substance satisfactory to the
Administrative Agent, to the effect that all representations and warranties
contained in this Agreement and the other Loan Documents are true, correct and
complete (other than any such representation or warranty that expressly relates
to an earlier date, in which case such representation or warranty shall have
been true, correct and complete as of such earlier date); that the Borrower and
its Subsidiaries are not in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that no event shall have occurred and be
continuing or would result from the consummation of the transactions
contemplated by this Agreement, that would constitute an Event of Default or a
Potential Event of Default; and that the Borrower has satisfied each of the
conditions to effectiveness set forth in this Section 3.1;

 

48

--------------------------------------------------------------------------------


 

(vii)                                                   the Form 10, in form and
substance reasonably satisfactory to the Agents and the Lead Arrangers; and

 

(viii)                                                such other documents as
the Administrative Agent on behalf of the Lenders may reasonably request.

 

B.             Opinions of Counsel.  The Administrative Agent shall have
received originally executed copies of one or more favorable written opinions of
(i) Mayer, Brown, Rowe & Maw,  LLP, special New York and Delaware counsel for
the Borrower and (ii) any additional legal opinions reasonably requested by the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, dated as of the Effective Date.

 

C.             Payment of Amounts Due.  The Borrower shall have paid to the Lead
Arrangers and the Agents, all reasonable out-of-pocket costs, fees (including
those fees due on the Effective Date referred to in Section 2.6), expenses
(including reasonable legal fees and expenses of a single U.S. counsel) and
other compensation payable on the Effective Date.

 

D.                                    The Distribution.

 

(i)             The Administrative Agent shall have received a fully executed
copy of each of the Related Agreements and each such Related Agreement shall be
in form and substance satisfactory to the Agents.

 

(ii)          All conditions to the consummation of the Distribution shall have
been satisfied or waived (any such waiver to be with the consent of the
Administrative Agent and the Syndication Agents).  The Distribution shall have
become effective in accordance with the terms of the Separation and Distribution
Agreement and the Form 10.

 

(iii)       The Administrative Agent shall have received evidence satisfactory
thereto that all governmental, shareholder and material third party consents and
approvals necessary in connection with the Distribution shall have been obtained
and remain in effect.

 

(iv)      The Administrative Agent shall be satisfied that the proposed tax and
accounting treatment of the Distribution and the proposed corporate and capital
structure of the Borrower and its Subsidiaries after giving effect to the
Distribution, (A) does not differ materially from the treatment and structure
previously disclosed in writing by the Borrower to the Administrative Agent and
the Syndication Agents and (B) is otherwise reasonably satisfactory to the
Administrative Agent and the Syndication Agents.

 

(v)         The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the Distribution, and each such document, certificate and instrument
shall be in form and substance reasonably satisfactory to the Agents.

 

E.               Ratings.  The Lead Arrangers shall have received evidence
satisfactory to them that the Borrower’s stand-alone senior unsecured rating
shall be at least Baa3 from Moody’s and BBB from S&P, each with at least a
stable outlook.

 

49

--------------------------------------------------------------------------------


 

F.               Existing Indebtedness.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that, on the Effective Date, the
Borrower and its Subsidiaries have no Indebtedness other than pursuant to the
Bridge Facility and as permitted by Section 6.2.

 

G.                                    Authorizations and Consents.

 

(i)             The Borrower shall have obtained all Governmental Authorizations
and all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents, and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.  All applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent or otherwise impose
material adverse conditions on the transactions contemplated by the Loan
Documents or the financing thereof and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.

 

(ii)          Each of the Lenders shall have received, at least two (2) Business
Days in advance of the Effective Date, all documentation and other information
required by Governmental Authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including as required by the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001.

 

H.             Material Adverse Effect.   Since December 31, 2003, there shall
not have occurred a Material Adverse Effect.

 

I.                  No Litigation.  (i) No action, suit, investigation,
litigation, arbitration or proceeding (whether administrative, judicial or
otherwise) affecting the Borrower or any of its Subsidiaries shall be pending or
threatened before any court, Governmental Authority or arbitrator that could be
reasonably expected to, individually or in the aggregate, (A) have a Material
Adverse Effect, other than the matters set forth in the Form 10 or in the
Borrower’s filings with the Securities and Exchange Commission (the “Disclosed
Litigation”), (B) materially impair the transactions contemplated by the Loan
Documents or (C) in any manner call into question or challenge the Distribution,
this Agreement or the making of the Revolving Loans and (ii) no material adverse
change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described in the Form 10 and
in the Borrower’s filings with the Securities and Exchange Commission shall have
occurred.

 

J.               Solvency Assurances.  The Administrative Agent shall have
received a Financial Condition Certificate from the chief financial officer of
the Borrower, dated the Effective Date, substantially in the form of Exhibit V
annexed hereto and satisfactory to the Administrative Agent, and with
appropriate attachments demonstrating that, before and after giving effect to
the Distribution and any Debt Issuance and the other transactions contemplated
by the Loan Documents, the Borrower and its Subsidiaries will be Solvent.

 

50

--------------------------------------------------------------------------------

 


 

K.            Financial Statements; Projections.  The Lenders shall have
received from the Borrower in respect of itself and its Subsidiaries, (i) the
historical financial statements as provided in Section 4.4 of this Agreement,
(ii) pro forma consolidated balance sheets of the Borrower and its Subsidiaries
as of the Effective Date, prepared in accordance with GAAP and reflecting the
consummation of the related financing and the other transactions contemplated by
the Loan Documents, which pro forma financial statements shall be in form and
substance satisfactory to Lenders and (iii) the Projections; it being
acknowledged by the Lenders that each of the foregoing have been delivered as of
the date hereof.

 

L.            Market Conditions.  There shall have not occurred or become known
to any of the Lead Arrangers, any of the Agents or any of the Lenders any
circumstance, change or condition in the financial or capital markets generally
that, in the reasonable judgment of the Lead Arrangers, could materially impair
the market for Securities or the consummation of a Debt Issuance by the
Borrower, as described in Section 5.11 of the Bridge Facility, to refinance the
Bridge Facility.

 

M.           Evidence of Insurance.  The Administrative Agent shall have
received a certificate from the Borrower’s insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.4 is in full force and effect.

 

3.2          Conditions Precedent to each Credit Extension

 

Subject to Section 11, the obligations of Lenders to make any Credit Extension
hereunder, including any Credit Extension made on the Effective Date, are
subject to the satisfaction of the following conditions:

 

A.            Notice of Borrowing.  The Administrative Agent shall have
received, in accordance with the provisions of Section 2.1B, originally executed
Notice(s) of Borrowing signed by the applicable Credit Party.

 

B.            Outstanding Amounts.  After giving effect to the making of such
Credit Extensions, (i) the Total Utilization of Revolving Commitments then in
effect shall not exceed the Revolving Commitments then in effect and (ii) the
aggregate Dollar Amount of Alternative Currency Loans shall not exceed the
Alternative Currency Sublimit.

 

C.            Representations and Warranties.  The representations and
warranties contained herein (excluding, except on the Effective Date, the
representations and warranties made in the last sentence of Section 4.4
(Financial Condition), the first sentence of Section 4.5 (Material Adverse
Effect) and the first sentence of Section 4.9 (Litigation)) shall be true,
correct and complete in all material respects on and as of the date of such
Credit Extension to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date.

 

D.            No Default.  No event shall have occurred and be continuing, or
would result from the consummation of the borrowing of the Revolving Loans or
the issuance of any Letter of Credit hereunder, that would constitute an Event
of Default or a Potential Event of Default.

 

51

--------------------------------------------------------------------------------


 

E.             Additional Documents.  The Administrative Agent shall have
received each additional document, certificate, instrument, legal opinion or
other item reasonably requested by it.

 

SECTION 4.         REPRESENTATIONS AND WARRANTIES

 

In order to induce the Agents and the Lenders to enter into this Agreement and
to induce the Lenders to make each Credit Extension hereunder, each Credit Party
represents and warrants to each Agent, each Lender and the Issuing Bank that the
following statements are true, correct and complete:

 

4.1        Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.

 

A.            Organization and Powers.  Each Credit Party and each of their
respective Subsidiaries is duly organized, validly existing and in good
standing, as applicable, under the laws of its jurisdiction of organization. 
Each Credit Party and each of their respective Subsidiaries has all requisite
power and authority to own, lease and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

 

B.            Qualification and Good Standing.  Each Credit Party and each of
their respective Subsidiaries is duly qualified to do business and in good
standing, as applicable, in every jurisdiction in which its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.

 

C.            Subsidiaries.  Schedule 4.1C sets forth a list of the Subsidiaries
of each Credit Party as of the Effective Date.

 

4.2          Authorization of Borrowing, etc.

 

A.            Authorization of Borrowing, etc.  The execution, delivery and
performance of each Loan Document to which it is a party have been duly
authorized by all necessary action on the part of each Credit Party.

 

B.            No Conflict.  The execution, delivery and performance by each
Credit Party of each Loan Document to which it is a party and the consummation
of the transactions contemplated by each Loan Document to which it is a party do
not and will not (i) violate any provision of any Applicable Law with respect to
such Credit Party or any of its Subsidiaries, any of the Organizational
Documents of such Credit Party or any of its Subsidiaries or any order, judgment
or decree of any Governmental Authority binding on such Credit Party or any of
its Subsidiaries, except to the extent such violation could not be reasonably
expected to have a Material Adverse Effect, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of such Credit Party or any of its
Subsidiaries, except to the extent such conflict, breach or default could not
reasonably be expected to have a Material Adverse Effect, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of such Credit Party or any of its Subsidiaries, or (iv) require any
approval of stockholders, partners or members or any approval or consent of any
Person under

 

52

--------------------------------------------------------------------------------


 

any Contractual Obligation of such Credit Party or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Effective Date and disclosed in writing to Administrative Agent.

 

C.            Governmental Consents.  The execution, delivery and performance by
each Credit Party of each Loan Document to which it is a party and the
consummation of the transactions contemplated by each Loan Document to which it
is a party do not and will not require any Governmental Authorization.

 

D.            Binding Obligation.  Each of the Loan Documents to which it is a
party has been duly executed and delivered by each Credit Party and is the
legally valid and binding obligation of each Credit Party, enforceable against
each Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

4.3          Valid Issuance of Securities.

 

The Capital Stock of the Borrower and each of its Subsidiaries has been duly and
validly issued, fully paid and nonassessable.

 

4.4          Financial Condition.

 

The Borrower has heretofore delivered to the Administrative Agent the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at
December 31, 2003 and the related audited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower for the Fiscal Year then
ended, together with all related notes and schedules thereto. All such
statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position of the entities described in such
financial statements as at the respective dates thereof and the results of
operations and cash flows of the entities described therein for each of the
periods then ended, subject, in the case of any such unaudited financial
statements, to changes resulting from audit and normal year-end adjustments. 
Neither the Borrower nor any of its Subsidiaries has any contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
and which in any such case could reasonably be expected to have a Material
Adverse Effect.

 

4.5          No Material Adverse Change; No Restricted Payments.

 

Since December 31, 2003, no event or change has occurred that has caused or
evidences, or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.  Neither the Borrower nor any of its
Subsidiaries has, directly or indirectly, declared, ordered, paid or made, or
set apart any sum or property for, any Restricted Payment or agreed to do so,
except as permitted by Section 6.5.

 

53

--------------------------------------------------------------------------------


 

4.6          Indebtedness.

 

Schedule 4.6 is a complete and correct listing of all Indebtedness of the
Borrower and its Subsidiaries, other than Indebtedness permitted by Section 6.2
(excluding Section 6.2(ii)), in excess of $1,000,000 as of the Effective Date. 
The Borrower and its Subsidiaries have performed and are in compliance with all
of the terms of such Indebtedness and all instruments and agreements relating
thereto, and no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrower or any of its Subsidiaries exists with
respect to any such Indebtedness.

 

4.7          Title to Properties; Liens.

 

The Borrower and each of its Subsidiaries has (i) good and marketable title in
fee simple (in the case of fee interests in real property), (ii) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
or (iii) good and marketable title to (in the case of all other personal
property), all of its properties and assets reflected in the financial
statements referred to in Section 4.4 or in the most recent financial statements
delivered pursuant to Section 5.1, in each case except for assets disposed of
since the date of such financial statements as otherwise permitted under
Section 6.6.  Except as permitted by this Agreement or as contemplated by the
Loan Documents, all such properties and assets are free and clear of Liens.

 

4.8          Intellectual Property Matters.

 

Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect, each of the Borrower and its Subsidiaries owns or
possesses rights to use all franchises, licenses, copyright registrations,
copyright applications, issued patents, patent applications, trademarks,
trademark applications, trademark registrations, trademark rights, service
marks, service mark applications, service mark rights, trade names, trade name
rights, copyrights and rights with respect to the foregoing which are required
to conduct its business.  No event has occurred which permits, or after notice
or lapse of time or both would permit, the revocation or termination of any such
rights (except for the expiration of patents in the ordinary course), and
neither the Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations except to the extent any such revocation, termination,
or infringement could not reasonably be expected to have a Material Adverse
Effect.

 

4.9          No Litigation; Compliance with Laws.

 

Except for the Disclosed Litigation, there are no actions, suits, proceedings
(whether administrative, judicial or otherwise), litigations, arbitrations or
governmental investigations (whether or not purportedly on behalf of the
Borrower or any of it Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), that are pending or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries and that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect. 
Neither the Borrower nor any of its Subsidiaries (i) is in

 

54

--------------------------------------------------------------------------------


 

violation of any Applicable Laws (including, but not limited to, Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect or (ii) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any Governmental Authority, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

4.10        Payment of Taxes.

 

Except as otherwise permitted under Section 5.5, all federal income Tax and
other material Tax returns and reports of the Borrower and its Subsidiaries
required to be filed by any of them have been timely filed, and all Taxes shown
on such Tax returns to be due and payable and all material assessments, fees and
other governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable.  Neither the Borrower nor any
of its Subsidiaries knows of any proposed Tax assessment against the Borrower or
any of its Subsidiaries which is not being actively contested by the Borrower or
such Subsidiary in good faith and by appropriate proceedings; provided, such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.11        Employee Matters.

 

Neither the Borrower nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect. 
There is (a) no unfair labor practice complaint pending against the Borrower or
any of its Subsidiaries, or to the best knowledge of the Borrower, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Borrower or any of its Subsidiaries or
to the knowledge of the Borrower, threatened against any of them, (b) no strike
or work stoppage in existence or threatened involving the Borrower or any of its
Subsidiaries, and (c) to the knowledge of the Borrower, no union representation
question existing with respect to the employees of the Borrower or any of its
Subsidiaries and, to the knowledge of the Borrower, no union organization
activity that is taking place, except (with respect to any matter specified in
clause (a), (b) or (c) above, either individually or in the aggregate) such as
could not reasonably be expected to have a Material Adverse Effect.

 

4.12        No Default.

 

Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

4.13        Governmental Regulation.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
the Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940 or under any federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable.  Neither
the Borrower nor any of its Subsidiaries is a “registered investment company” or
a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

 

4.14        Securities Activities.

 

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.  No part of the proceeds of
the Loans will be used to purchase or carry any Margin Stock or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock in
violation of the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

 

4.15        Employee Benefit Plans.

 

A.            Each of the Borrower and its ERISA Affiliates is in material
compliance with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan in all material respects. 
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service or has submitted or will submit a request for such a
determination letter within the applicable remedial amendment period.

 

B.            No material liability to the PBGC (other than required premium
payments) or the Internal Revenue Service has been or is expected to be incurred
by the Borrower or any of its ERISA Affiliates with respect to any Employee
Benefit Plan, and no ERISA Event has occurred or is reasonably expected to
occur, the liability for which has not been satisfied in full or is immaterial
in amount.

 

C.            The present value of the accrued benefit liabilities under each
Pension Plan sponsored, maintained or contributed to by the Borrower or any of
its ERISA Affiliates (determined as of the end of the most recent plan year on
the basis of the actuarial assumptions specified for funding purposes in the
most recent actuarial valuation for such Pension Plan) as shown in the most
recent Schedule B, and taken in the aggregate, did not exceed the aggregate
current value of the assets of such Pension Plans by more than $85,000,000.

 

D.            As of the most recent valuation date for each Multiemployer Plan
for which the actuarial report is available, the potential liability of the
Borrower or any of its ERISA Affiliates for a complete withdrawal from such
Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all

 

56

--------------------------------------------------------------------------------


 

Multiemployer Plans, based on information available pursuant to
Section 4221(e) of ERISA is not expected to be material.  The Borrower and each
of its Subsidiaries and each of their ERISA Affiliates have complied in all
material respects with the requirements of Section 515 of ERISA with respect to
each Multiemployer Plan and are not in material “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 

4.16        Certain Fees.

 

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby except for such fees
payable under Section 2.6 or as otherwise disclosed to the Lead Arrangers and
the Agents, and the Credit Parties hereby indemnify each of the Lead Arrangers
and each of the Agents and each Lender against, and agrees that it will hold
each of the Lead Arrangers and each of the Agents and each Lender harmless from,
any claim, demand or liability for any such broker’s or finder’s fees alleged to
have been incurred in connection herewith or therewith and any expenses
(including reasonable fees, expenses and disbursements of counsel) arising in
connection with any such claim, demand or liability.

 

4.17        Environmental Protection.

 

A.            Neither the Borrower nor any of its Subsidiaries nor any of their
respective Facilities or operations is subject to any outstanding written order,
consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

B.            Neither the Borrower nor any of its Subsidiaries has received any
letter or request for information under Section 104 of the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9604) or
any comparable state law, except to the extent that such letter or request could
not reasonably be expected to have a Material Adverse Effect.

 

C.            There are and, to the Borrower’s and each of its Subsidiaries’
knowledge, have been no conditions, occurrences, or Hazardous Materials
Activities which could reasonably be expected to form the basis of an
Environmental Claim against the Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

D.            Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not, individually or
in the aggregate, reasonably be expected to give rise to a Material Adverse
Effect.

 

E.             Neither the Borrower nor any of its Subsidiaries nor, to the
knowledge of the Borrower, any predecessor of the Borrower or any Subsidiary of
such predecessor, has filed any notice under any Environmental Law indicating
past or present treatment of Hazardous Materials at any Facility, and none of
the Borrower’s nor any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260 270 or any state equivalent, except to the extent that
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect.

 

57

--------------------------------------------------------------------------------


 

F.             No event or condition has occurred or is occurring with respect
to the Borrower or any of its Subsidiaries relating to any Environmental Law,
any Release of Hazardous Materials, or any Hazardous Materials Activity which
individually or in the aggregate has had, or could reasonably be expected to
have, a Material Adverse Effect.

 

4.18        Solvency.

 

Each Credit Party, individually and together with its Subsidiaries, is, and will
be, Solvent as of the Effective Date and as of the initial Credit Date of such
Credit Party.

 

4.19        Pari Passu.

 

The Obligations and any other claims of the Lead Arrangers, the Agents and the
Lenders arising hereunder or under any of the Loan Documents rank at least pari
passu with the claims of all of the Credit Parties’ and their Subsidiaries’
other senior unsecured creditors, except those creditors whose claims are
preferred by any bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally.

 

4.20        Restrictions.

 

There are no contractual restrictions on any Credit Party or any of their
Subsidiaries which prohibit or otherwise restrict the transfer of cash or other
assets from any such Subsidiary to such Credit Party, other than prohibitions or
restrictions permitted under Section 6.4.

 

4.21        Related Agreements.

 

A.            Delivery.  The Borrower has delivered to the Agents (i) on the
Effective Date, complete and correct copies of each Related Agreement and of all
exhibits and schedules thereto as of the date hereof and (ii) copies of any
material amendment, restatement, supplement or other modification to or waiver
of each Related Agreement entered into after the Effective Date.

 

B.            Representations and Warranties.  Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by the Borrower or any Subsidiary of the Borrower in any Related Agreement
is true and correct in all material respects as of the Effective Date (or as of
any earlier date to which such representation and warranty specifically
relates).  Notwithstanding anything in any Related Agreement to the contrary,
the representations and warranties set forth in this Section 4.21 shall, solely
for purposes hereof, survive the Effective Date for the benefit of Lenders.

 

C.            Governmental Authorizations.  On the Effective Date, all
Governmental Authorizations and all other authorizations, approvals and consents
of any other Person required by the Related Agreements or to consummate the
Distribution have been obtained and are in full force and effect.

 

D.            Conditions Precedent.  On the Effective Date, (i) all of the
conditions to effecting or consummating the Distribution set forth in the
Related Agreements have been duly satisfied or, with the consent of the
Administrative Agent and the Syndication Agents, waived, and (ii) the

 

58

--------------------------------------------------------------------------------


 

Distribution has been consummated in accordance with the Related Agreements and
in material compliance with all Applicable Laws.

 

4.22        Disclosure.

 

No representation or warranty of any Credit Party or any of their Subsidiaries
contained in any of the Loan Documents or in any other document, certificate or
written statement furnished to any of the Agents or any of the Lenders by or on
behalf of any Credit Party or any of their Subsidiaries for use in connection
with the transactions contemplated by this Agreement contains any untrue
statement of a material fact or omits to state a material fact (known to such
Credit Party or any of its Subsidiaries in the case of any document not
furnished by any of them) necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances in which the same
were made.  Any projections and pro forma financial information contained in
such materials are based upon good faith estimates and assumptions believed by
any Credit Party to be reasonable at the time made, it being recognized by the
Agents and the Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.  There are no facts
known (or which should upon the reasonable exercise of diligence be known) to
any Credit Party or any of its Subsidiaries (other than matters of a general
economic nature) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect and that have not been disclosed
herein or in such other documents, certificates and statements furnished to the
Administrative Agent and each of the Syndication Agents for use in connection
with the transactions contemplated hereby.

 

SECTION 5.         AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Revolving Commitments
shall remain in effect and until payment in full of all Obligations (other than
Surviving Obligations) and cancellation or expiration of all Letters of Credit,
unless the provisions of this Section 5 are waived or amended in accordance with
Section 9.5, the Borrower shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

 

5.1          Financial Statements and Other Reports.

 

The Borrower will deliver to Administrative Agent:

 

(i)    Quarterly Financial Statements: as soon as available, and in any event
within 45 days after the end of each of the first three (3) Fiscal Quarters of
each Fiscal Year, the unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then-current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
certified by the chief financial officer of the Borrower as fairly presenting,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the date indicated and the results of their operations and
cash flows for the periods indicated in conformity with GAAP, subject to the
absence of footnotes and changes

 

59

--------------------------------------------------------------------------------


 

resulting from audit and normal year-end adjustments; provided, that the initial
delivery of the financial statements required pursuant to this
section 5.1(i) shall be delivered by May 28, 2004;

 

(ii)   Annual Financial Statements:  as soon as available, and in any event
within 90 days after the end of each Fiscal Year, (i) the consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail and certified by the chief financial officer
of the Borrower as fairly presenting, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the date indicated and the
results of their operations and cash flows for the periods indicated; and
(ii) with respect such consolidated financial statements a report thereon of
Deloitte and Touche LLP or other independent certified public accountants of
recognized national standing selected by the Borrower, and reasonably
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);

 

(iii)  Compliance Certificate.  together with each delivery of financial
statements of the Borrower and its Subsidiaries pursuant to Sections 5.1(i) and
5.1(ii), a duly executed and completed Compliance Certificate;

 

(iv)  Filings:  promptly upon their becoming available, copies of (a) all
financial statements, reports, notices and proxy statements sent by any Credit
Party to its shareholders or other security holders, and (b) all material
information filed by any Credit Party or any of their Subsidiaries with the
Securities and Exchange Commission or any national securities exchange;

 

(v)   Notice of Default, etc.:  promptly upon (and in any event within five
(5) Business Days after) any Responsible Officer of the Borrower obtaining
knowledge (a) of any condition or event that constitutes an Event of Default or
Potential Event of Default or that notice has been given to the Borrower or any
of its Subsidiaries with respect thereto, (b) that any Person has given any
notice to the Borrower or any of its Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.2, or (c) of the occurrence of any event or change that has caused or
evidences, either in any case individually or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Event of Default,
Potential Event of Default, default, event or condition, and what action the
Borrower has taken, is taking and proposes to take with respect thereto;

 

60

--------------------------------------------------------------------------------


 

(vi)  Notice of Litigation:  promptly upon (and in any event within five
(5) Business Days after) any officer of any Credit Party obtaining knowledge of
(a) the institution of, or non-frivolous threat of, any action, suit,
proceeding, order, consent decree, settlement (whether administrative, judicial
or otherwise), governmental investigation or arbitration against or affecting
the Borrower or any of its Subsidiaries or any of their respective property,
including of the type described in Section 4.17 (collectively, “Proceedings”) or
(b) any material development in any such Proceeding that, in the case of either
(a) or (b) if adversely determined, could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Borrower or such
Subsidiary to enable Lenders and their counsel to evaluate such matters;

 

(vii) Notice Regarding Contractual Obligations:  promptly (and in any event
within five (5) Business Days) after any Contractual Obligation of any Credit
Party or any of its Subsidiaries is terminated or amended, except to the extent
such termination or amendment could not reasonably be expected to have a
Material Adverse Effect;

 

(viii)   Change in Rating:  promptly upon (and in any event within five
(5) Business Days after) obtaining knowledge thereof, written notice of any
changes in the rating given the Borrower by Moody’s or S&P;

 

(ix)   ERISA:  (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action the Borrower or any of its ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the United States
Department of Labor or the PBGC with respect thereto; and (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by the Borrower or any of its ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event; and (3) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Administrative Agent shall reasonably request;

 

(x)    [Reserved.]

 

(xi)   Environmental Reports and Audits:  as soon as practicable following
receipt thereof, copies of all environmental audits and reports with respect to
environmental matters at any property, plant or other Facility or which relate
to any environmental liabilities of the Borrower or its Subsidiaries which, in
any such case, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect;

 

(xii)  Public Filings:  promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower or any of its Subsidiaries with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of the Securities and Exchange Commission, or distributed by the
Borrower to its shareholders generally; and

 

61

--------------------------------------------------------------------------------


 

(xiii) Other Information:  with reasonable promptness, such other information
and data with respect to the Credit Parties and their Subsidiaries as from time
to time may be reasonably requested by the Administrative Agent or any Lender.

 

5.2          Books and Records; Lenders Meetings.

 

The Borrower will, and will cause each of its Subsidiaries to keep proper books
of records and account in which full, true and correct entries in all material
respects in conformity with GAAP consistently applied shall be made of all
material dealings and transactions in relation to its business and activities
and permit representatives or agents of the Administrative Agent or any Lender
to visit and inspect any of its properties or assets and examine and make
abstracts from any of its books and records upon reasonable prior notice during
normal business hours and as often as may reasonably be desired, and to discuss
the business, operations, properties and financial and other condition of the
Borrower and its Subsidiaries with officers and employees of the Borrower and
independent public accountants of the Borrower and its Subsidiaries so long as
the Borrower is provided the opportunity to participate in such discussions. 
The Borrower will, upon the request of the Administrative Agent or Requisite
Lenders, participate in a meeting of the Administrative Agent and the Lenders
once during each Fiscal Year to be held at the Borrower’s corporate offices (or
at such other location as may be agreed to by the Borrower and the
Administrative Agent) at such time as may be agreed to by the Borrower and the
Administrative Agent.

 

5.3          Existence.

 

Except as otherwise permitted by Section 6.6, the Borrower will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights, privileges, licenses and franchises
material to its business; provided, that neither the Borrower nor any of its
Subsidiaries shall be required to preserve any such right, privilege, license or
franchise if the Borrower or such Subsidiary shall reasonably determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to the Borrower or the Lenders.

 

5.4          Insurance.

 

The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons.

 

5.5          Payment of Taxes and Claims.

 

The Borrower will, and will cause each of its Subsidiaries to, pay all federal
income Taxes and other material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided,

 

62

--------------------------------------------------------------------------------


 

no such Tax need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserve or other appropriate provision, as shall be required in conformity with
GAAP shall have been made therefor.  The Borrower will not, nor will it permit
any of its Subsidiaries to, file or consent to the filing of any consolidated
income Tax return with any Person (other than the Borrower or any of its
Subsidiaries).

 

5.6          Payment and Performance of Obligations.

 

The Borrower will, and will cause each of its Subsidiaries to, pay and perform
all Obligations under this Agreement and the other Loan Documents.

 

5.7          Maintenance of Properties.

 

The Borrower will, and will cause each of its Subsidiaries to, maintain or cause
to be maintained in good repair, working order and condition, ordinary wear and
tear excepted, all material properties used or useful in the business of the
Borrower and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof.

 

5.8          Compliance with Laws.

 

The Borrower will, and will cause each of its Subsidiaries to, comply with the
requirements of all Applicable Laws, rules, regulations and orders of any
Governmental Authority (including, but not limited to, all Environmental Laws),
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

5.9          Use of Proceeds.

 

A.            Proceeds of Loans.  The proceeds of each Credit Extension shall be
used for general corporate purposes.

 

B.            Margin Regulations.  No part of the proceeds of the Revolving
Loans made to a Credit Party will be used to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock in violation of the provisions of Regulation T, U or X of the Board
of Governors of the Federal Reserve System.

 

5.10        Ownership of Subsidiary Borrowers.

 

The Borrower will, at all times, own, directly or indirectly, 100% of the
Capital Stock of each Subsidiary Borrower.

 

5.11        Claims Pari Passu.

 

The Borrower shall ensure that at all times the Obligations and any other claims
of the Lead Arrangers, the Agents and the Lenders arising hereunder or under any
of the other Loan Documents rank at least pari passu with the claims of all of
the Credit Parties’ or their

 

63

--------------------------------------------------------------------------------


 

Subsidiaries’ other senior unsecured creditors, except those creditors whose
claims are preferred by any bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

 

5.12        Further Assurances.

 

At any time or from time to time upon the request of the Administrative Agent,
the Borrower will, and will cause each of its Subsidiaries to, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of the Loan Documents.  In furtherance and
not in limitation of the foregoing, the Borrower shall take, and shall cause
each of its Subsidiaries to take, such actions as the Administrative Agent may
reasonably request from time to time to ensure that the Guaranteed Obligations
are guarantied by the Guarantor.

 

SECTION 6.  NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as the Revolving Commitments
hereunder shall remain in effect and until payment in full of all Obligations
(other than Surviving Obligations) and cancellation or expiration of all Letters
of Credit, unless the provisions of this Section 6 are waived or amended in
accordance with Section 9.6, the Borrower shall perform, and shall cause each of
its Subsidiaries to perform, all covenants in this Section 6.

 

6.1          Liens.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except:

 

(i)    Liens existing on the Effective Date and described on Schedule 6.1 hereto
and other Liens securing Indebtedness existing on the Effective Date the
individual principal amount of which does not exceed $500,000;

 

(ii)   Liens imposed by law for Taxes that are not yet required to be paid
pursuant to Section 5.5;

 

(iii)  statutory Liens of landlords, banks (including rights of set-off),
carriers, warehousemen, mechanics, repairmen, workmen and material men, and
other Liens imposed by law, in each case incurred in the ordinary course of
business for amounts not yet overdue or for amounts that are overdue and that
(in the case of any such amounts overdue for a period in excess of five days)
are being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

 

(iv)  deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases,

 

64

--------------------------------------------------------------------------------


 

government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money or other
Indebtedness) incurred in the ordinary course of business;

 

(v)   easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title to real property of the Borrower or any
Subsidiary of the Borrower, in each case which do not and will not, individually
or in the aggregate, interfere in any material respect with the use or value
thereof;

 

(vi)  any interest or title of a lessor or sublessor under any operating or true
lease of real estate entered into by the Borrower or one of its Subsidiaries in
the ordinary course of its business covering only the assets so leased;

 

(vii) Liens securing Indebtedness pursuant to Capital Leases permitted pursuant
to Section 6.2; provided, that such Liens are only in respect of the property or
assets subject to, and secure only, such Capital Leases;

 

(viii)   purchase money Liens in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or one of its Subsidiaries; provided, that (a) such Lien secures
Indebtedness permitted by Section 6.2), (b) such Lien is incurred, and the
Indebtedness secured thereby is created, within ninety (90) days after
completion of such acquisition (or construction), (c) the Indebtedness secured
thereby does not exceed 100% of the lesser of the cost or the fair market value
of such real property, improvements or equipment at the time of such acquisition
(or construction) and (d) such Lien does not apply to any other property or
assets of the Borrower or any of its Subsidiaries;

 

(ix)   Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

 

(x)    licenses of patents, trademarks and other intellectual property rights
granted by the Borrower or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of the Borrower or such Subsidiary; and

 

(xi)   Liens on assets of Persons acquired after the Effective Date subject to
the terms of this Agreement; provided, that such Liens exist at the time such
Person becomes a Subsidiary and were not created in anticipation thereof;

 

(xii)  Liens incurred in connection with Qualified Receivables Transactions; and

 

(xiii) Liens not otherwise permitted by the foregoing clauses of this
Section 6.1 securing obligations in an aggregate principal amount at any time
outstanding not to exceed 10% of Consolidated Net Worth.

 

Notwithstanding any of the foregoing exceptions, the Credit Parties will not,
and will not permit any of their Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon the Capital

 

65

--------------------------------------------------------------------------------


 

Stock of any of their Subsidiaries or any Indebtedness owed to it by the Credit
Parties or any of their Subsidiaries.

 

6.2          Indebtedness.

 

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

(i)    Indebtedness owing by any wholly-owned Subsidiary of the Borrower to the
Borrower or another wholly-owned Subsidiary of the Borrower;

 

(ii)   Indebtedness existing on the Effective Date and set forth on
Schedule 4.6, but, in each case, not any extensions, renewals or replacements of
such Indebtedness except (a) renewals and extensions expressly provided for in
the agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement and (b) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended or are otherwise on substantially then prevailing market terms, and the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended; provided, such Indebtedness permitted
under the immediately preceding clause (a) or (b) above shall not (A) include
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or refinanced, (B) exceed in a principal
amount the Indebtedness being renewed, extended or refinanced or (C) be
incurred, created or assumed if any Potential Event of Default or Event of
Default has occurred and is continuing or would result therefrom;

 

(iii)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within seven (7) Business Days of its incurrence;

 

(iv)  Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any of its
Subsidiaries, pursuant to reimbursement or indemnification obligations to such
Person, provided that upon the incurrence of Indebtedness with respect to
reimbursement obligations regarding workers’ compensation claims, such
obligations are reimbursed not later than 30 days following such incurrence;

 

(v)   Indebtedness incurred by any Subsidiary of the Borrower arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Subsidiary pursuant to such agreements, in connection with permitted
dispositions of any business, assets or Subsidiary of the Borrower or any of its
Subsidiaries;

 

66

--------------------------------------------------------------------------------


 

(vi)  Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business of the Borrower and its Subsidiaries;

 

(vii) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;

 

(viii)   Indebtedness (including guarantees of any such Indebtedness) pursuant
to Permitted Foreign Credit Facilities, each to be provided to a Subsidiary of
the Borrower located in a country other than the U.S. and to be used for
ordinary course working capital purposes; provided that the total Indebtedness
incurred pursuant to such foreign credit facilities (including guarantees of any
such Indebtedness) shall not exceed an aggregate principal amount outstanding at
any time of $25,000,000;

 

(ix)   the Obligations; and

 

(x)    other unsecured Indebtedness in an aggregate principal amount (inclusive
of the Obligations of the Subsidiary Borrowers) at any time outstanding not to
exceed 15% of Consolidated Net Worth.

 

6.3          Acquisitions.

 

The Borrower will not, and will not permit any of its wholly-owned Subsidiaries
to, purchase or otherwise acquire (by merger or otherwise) all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person (any of the foregoing, an “Acquisition”) if an Event
of Default or Potential Event of Default exists or would result from such
transaction.

 

6.4          Restrictions on Subsidiary Distributions.

 

Except as provided herein, the Borrower shall not, and shall not permit any of
its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of the Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, (b) repay or prepay any Indebtedness owed
by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(c) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (d) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower, other than restrictions (i) existing under
this Agreement or the Bridge Facility, (ii) in agreements evidencing
Indebtedness pursuant to Capital Leases permitted by Section 6.2 that impose
restrictions on the property so acquired (except that such agreements shall not
in any manner limit the ability of the Borrower or any Subsidiary of the
Borrower to pay dividends or make any other distribution) or (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, Joint Venture agreements and similar agreements
entered into in the ordinary course of business.

 

6.5          Restricted Payments. The Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly, declare, pay, make or set aside any
sum for any Restricted Payment if an

 

67

--------------------------------------------------------------------------------


 

Event of Default or a Potential Event of Default exists or would result
therefrom; provided, however, that Subsidiaries shall in no event be prohibited
from paying, making or setting aside any sum for any Restricted Payment to the
Borrower or any other Subsidiary.

 

6.6          Restriction on Fundamental Changes; Sales of Assets.

 

Except pursuant to the Distribution consistent with the terms of this Agreement,
the Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sub-lessor), exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any portion
of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired except:

 

(i)            so long as no Potential Event of Default or Event of Default
shall have occurred and be continuing, or would result after giving effect
thereto, any Subsidiary of the Borrower may be merged with or into the Borrower
or any wholly-owned Subsidiary of the Borrower, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any wholly-owned Subsidiary of
the Borrower; provided that in the case of such a merger (x) with the Borrower,
the Borrower shall be the continuing or surviving Person and (y) not involving
the Borrower, a wholly-owned Subsidiary shall be the continuing or surviving
Person;

 

(ii)           sales or other dispositions of assets that do not constitute
Asset Sales;

 

(iii)          the sale or other disposition of any property listed on
Schedule 6.6;

 

(iv)          sales, leases or other dispositions of obsolete, worn out or
surplus property;

 

(v)           any disposition of accounts receivable (including chattel paper,
instruments and general intangibles) or notes receivable, the rights related to
any of the foregoing and property related to any of the foregoing in connection
with Qualified Receivables Transactions;

 

(vi)          Acquisitions permitted by Section 6.3; and

 

(vii)         Asset Sales (excluding any Asset Sale permitted by any other
provision of this Section 6.6) in an aggregate amount in any Fiscal Year not
exceeding 15% of Consolidated Net Worth as of the last day of the preceding
Fiscal Year.

 

68

--------------------------------------------------------------------------------


 

For purposes of clauses (iii) and (vi) above, any non-Cash proceeds consisting
of notes or other debt Securities shall be valued at the principal amount
thereof and any other non-Cash proceeds shall be valued at fair market value
thereof.

 

6.7          [Reserved.].

 

6.8          Conduct of Business.

 

From and after the Effective Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any material business or conduct any
activities other than engaging in the businesses now conducted by the Borrower
and its Subsidiaries and businesses reasonably related thereto.

 

6.9          Accounting Changes; Fiscal Year.

 

The Borrower shall not make or permit, nor permit any of its Subsidiaries to
make or permit, any change in the Fiscal Year of the Borrower or any of its
Subsidiaries.

 

6.10        Other Indebtedness.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, amend
or otherwise change the terms of any Subordinated Indebtedness, or make any
optional payment or any payment pursuant thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, prepayment or defeasance provisions thereof, change the
subordination provisions of such Subordinated Indebtedness (or of any guaranty
thereof), or if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Credit Party or the Lenders.

 

6.11        Transactions with Shareholders and Affiliates.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service or the making of any intercompany loan) with any Affiliate of the
Borrower or any of its Subsidiaries, any holder of Capital Stock or other
interests in the Borrower or any of its Subsidiaries, or any such Affiliate of
any such holder, on fair and reasonable terms that are less favorable to the
Borrower or such Subsidiary, as the case may be, than those that might be
obtained at the time in a comparable arm’s length transaction from a Person who
is not such a holder or Affiliate; provided, the foregoing restriction shall not
apply to (a) any transaction between the Borrower and its Subsidiaries or
between such Subsidiaries to the extent otherwise permitted hereunder;
(b) reasonable and customary fees paid to members of the board of directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees

 

69

--------------------------------------------------------------------------------


 

of the Borrower and its Subsidiaries entered into in the ordinary course of
business; (d) any transaction entered into pursuant to or contemplated by the
Separation and Distribution Agreement; (e) transactions described on
Schedule 6.11; and transactions in connection with Qualified Receivables
Transactions permitted under this Agreement.

 

6.12        [Reserved.].

 

6.13        [Reserved.].

 

6.14        Financial Covenants.

 

A.  Interest Coverage Ratio.  The Borrower shall not permit the Interest
Coverage Ratio as of the last day of any Fiscal Quarter, for the four Fiscal
Quarter period then ended, to be less than 5.00:1.00.

 

B.  Leverage Ratio.  The Borrower shall not permit the Leverage Ratio as of the
last day of any Fiscal Quarter, for the four Fiscal Quarter period then ended,
to exceed 3.00 to 1.00.

 

C.  Minimum Consolidated Net Worth.  The Borrower shall not at any time permit
Consolidated Net Worth to be less than the sum of (i) $700,000,000 plus (ii) an
amount equal to 50% of Consolidated Net Income (if positive) for each Fiscal
Quarter, commencing with the fiscal quarter ending June 30, 2004.

 

D.  Certain Calculations.  With respect to any period during which a Acquisition
or an Asset Sale has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this
Section 6.14, Consolidated Adjusted EBIT and Consolidated Adjusted EBITDA shall
be calculated with respect to such period on a pro forma basis (including pro
forma adjustments arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the Securities and Exchange Commission, which would include cost
savings resulting from head count reduction, closure of facilities and similar
restructuring charges, which pro forma adjustments shall be certified by the
chief financial officer of the Borrower) using the historical audited financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of the Borrower and its Subsidiaries
which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period).

 

70

--------------------------------------------------------------------------------


 

6.15        Interest Rate Agreements and Currency Agreements.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any Interest Rate Agreement or Currency Agreement after the Effective Date
except Interest Rate Agreements and Currency Agreements entered into in the
ordinary course of business (and not for speculative purposes) to hedge or
manage risks to which the Borrower or any such Subsidiary is exposed in the
conduct of its business or the management of its liabilities.

 

SECTION 7.         GUARANTY

 

7.1          Guaranty of the Obligations.

 

The Guarantor hereby irrevocably and unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations of the Subsidiary Borrowers when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).

 

7.2          Payment by the Borrower.

 

The Guarantor hereby agrees, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against the Guarantor by virtue hereof, that upon the failure of any Subsidiary
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C.  § 362(a)), the Guarantor will upon demand pay, or cause to be
paid, in Cash, to the Administrative Agent for the ratable benefit of the
Beneficiaries, an amount equal to the sum of the unpaid principal amount of all
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for such Subsidiary
Borrower becoming the subject of a case under the Bankruptcy Code, would have
accrued on such Guaranteed Obligations, whether or not a claim is allowed
against such Credit Party for such interest in the related bankruptcy case) and
all other Guaranteed Obligations then owed to the Beneficiaries as aforesaid.

 

7.3          Liability of Guarantor Absolute.

 

The Guarantor agrees that its Obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment in full of the Guaranteed Obligations.  In furtherance of the
foregoing and without limiting the generality thereof, the Guarantor agrees as
follows:

 

(a)             this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of the Guarantor and not
merely a contract of surety;

 

71

--------------------------------------------------------------------------------


 

(b)             the Administrative Agent may enforce this Guaranty upon the
occurrence of an Event of Default notwithstanding the existence of any dispute
between any Credit Party and any Beneficiary with respect to the existence of
such Event of Default;

 

(c)             the Obligations of the Guarantor hereunder are independent of
the Obligations of the Borrower and the Subsidiary Borrowers and the obligations
of any other guarantor (including any other Guarantor), and a separate action or
actions may be brought and prosecuted against the Guarantor whether or not any
action is brought against the Borrower or any Subsidiary Borrower or any of such
other guarantors and whether or not the Borrower or any Subsidiary Borrower is
joined in any such action or actions;

 

(d)             payment by the Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge the
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if the
Administrative Agent is awarded a judgment in any suit brought to enforce the
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release the Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit;

 

(e)             any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of the Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person with respect to the Guaranteed Obligations; (v) enforce
and apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
the Guarantor against any Subsidiary Borrower or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Loan
Documents; and

 

(f)              this Guaranty and the obligations of the Guarantor hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not the Guarantor

 

72

--------------------------------------------------------------------------------


 

shall have had notice or knowledge of any of them: (i) any failure or omission
to assert or enforce or agreement or election not to assert or enforce, or the
stay or enjoining, by order of court, by operation of law or otherwise, of the
exercise or enforcement of, any claim or demand or any right, power or remedy
(whether arising under the Loan Documents, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document or any agreement relating
to such other guaranty or security; (iii) the Guaranteed Obligations, or any
agreement relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of the Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations; (vi) any failure to perfect or
continue perfection of a security interest in any collateral which secures any
of the Guaranteed Obligations; (vii) any defenses, set-offs or counterclaims
which any Credit Party may allege or assert against any Beneficiary in respect
of the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury; and (viii) any other act or thing or omission, or delay
to do any other act or thing, which may or might in any manner or to any extent
vary the risk of the Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

7.4          Waivers by Guarantor.

 

The Guarantor hereby waives, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by the
Guarantor, to (i) proceed against the Borrower or the Subsidiary Borrowers, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower or any Subsidiary
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of the Borrower or any Subsidiary Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of the Borrower or any Subsidiary
Borrower including any defense based on or arising out of the illegality, lack
of validity or unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any Subsidiary Borrower from any cause other than payment in
full of the Guaranteed Obligations; (c) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon any Beneficiary’s errors or omissions in
the administration of the Guaranteed Obligations,

 

73

--------------------------------------------------------------------------------


 

except behavior which amounts to bad faith; (e) (i) any principles or provisions
of law, statutory or otherwise, which are or might be in conflict with the terms
hereof and any legal or equitable discharge of the Guarantor’s obligations
hereunder, (ii) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights to
set-offs, recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that any Beneficiary protect, secure, perfect or insure any security
interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to any Subsidiary Borrower and notices of any of the matters referred to in
Section 7.2 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.

 

7.5          Guarantor’s Rights of Subrogation, Contribution, etc.

 

Until the Guaranteed Obligations shall have been indefeasibly paid in full and
the Revolving Commitments shall have terminated and all Letters of Credit shall
have expired or been cancelled, the Guarantor hereby waives any claim, right or
remedy, direct or indirect, that the Guarantor now has or may hereafter have
against any Subsidiary Borrower or any of its assets in connection with this
Guaranty or the performance by the Guarantor of its Obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that the
Guarantor now has or may hereafter have against any Subsidiary Borrower with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any Subsidiary Borrower, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full and the Revolving Commitments shall have terminated
and all Letters of Credit shall have expired or been cancelled, the Guarantor
shall withhold exercise of any right of contribution the Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations.  The Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification the Guarantor may have against any
Subsidiary Borrower or against any collateral or security, and any rights of
contribution the Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Subsidiary Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor.  If any amount shall be paid to the Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

74

--------------------------------------------------------------------------------


 

7.6          Subordination of Other Obligations.

 

Any Indebtedness of any Subsidiary Borrower now or hereafter held by the
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for the Administrative Agent on behalf of the Beneficiaries and shall forthwith
be paid over to the Administrative Agent for the benefit of the Beneficiaries to
be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Guarantor
under any other provision hereof.

 

7.7          Continuing Guaranty.

 

This Guaranty is a continuing guaranty and shall remain in effect until all of
the Guaranteed Obligations shall have been paid in full and the Revolving
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled.  The Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

7.8          Authority of Credit Parties.

 

It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Credit Party or the officers, directors or any agents acting or
purporting to act on behalf of any of them.

 

7.9          Financial Condition of Credit Parties.

 

Any Credit Extension may be made to any Credit Party or continued from time to
time, without notice to or authorization from the Guarantor regardless of the
financial or other condition of any Credit Party at the time of any such grant
or continuation is entered into, as the case may be.  No Beneficiary shall have
any obligation to disclose or discuss with the Guarantor its assessment, or the
Guarantor’s assessment, of the financial condition of any Credit Party.  The
Guarantor has adequate means to obtain information from the other Credit Parties
on a continuing basis concerning the financial condition of the other Credit
Parties and their ability to perform their Obligations under the Loan Documents,
and the Guarantor assumes the responsibility for being and keeping informed of
the financial condition of the other Credit Parties and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations.  The
Guarantor hereby waives and relinquishes any duty on the part of any Beneficiary
to disclose any matter, fact or thing relating to the business, operations or
conditions of any other Credit Parties now known or hereafter known by any
Beneficiary.

 

7.10        Bankruptcy, etc.

 

(a)             So long as any Guaranteed Obligations remain outstanding, the
Guarantor shall not, without the prior written consent of the Administrative
Agent acting pursuant to the instructions of the Requisite Lenders, commence or
join with any other Person in commencing any bankruptcy, reorganization or
insolvency case or proceeding of or against any other Credit Party.  The
Obligations of the Guarantor hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or

 

75

--------------------------------------------------------------------------------


 

arrangement of any Credit Party or by any defense which such Credit Party or any
other Credit Party may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.

 

(b)             The Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantor and the Beneficiaries
that the Guaranteed Obligations which are guaranteed by the Guarantor pursuant
hereto should be determined without regard to any rule of law or order which may
relieve any other Credit Party of any portion of such Guaranteed Obligations. 
The Guarantor will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

 

(c)             In the event that all or any portion of the Guaranteed
Obligations are paid by any Credit Party, the Obligations of the Guarantor
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

SECTION 8.         EVENTS OF DEFAULT

 

If any of the following conditions or events (each an “Event of Default”) shall
occur:

 

8.1          Failure to Make Payments When Due.

 

Failure by any Credit Party to pay (i) any installment of principal of any
Revolving Loan when due, whether at stated maturity, by acceleration, by notice
of voluntary prepayment, by mandatory prepayment, by demand pursuant to
Section 7 or otherwise; (ii) when due any amount payable to the Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Revolving Loan or any fee or any other amount due under this Agreement
within five (5) days after the date due; or

 

8.2          Default in Other Agreements.

 

Failure of any Credit Party or any of their respective Subsidiaries to pay when
due any principal of or interest on or any other amount payable in respect of
one or more items of Indebtedness (other than Indebtedness referred to in
Section 8.1 above) in excess of $20,000,000 in the aggregate and in each case
beyond the end of any grace period provided therefor, if any; or (ii) breach or
default by any Credit Party or any of their respective Subsidiaries with respect
to any other material term of (a) one or more items of such Indebtedness or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness, in each case beyond the end of any grace period
provided therefor, if any, if the effect of such breach or

 

76

--------------------------------------------------------------------------------


 

default is to cause, or to permit the holder or holders of that Indebtedness (or
a trustee on behalf of such holder or holders) to cause, that Indebtedness to
become or be declared due and payable (or redeemable) prior to its stated
maturity or the stated maturity of any underlying obligation, as the case may
be; or

 

8.3          Breach of Certain Covenants.

 

Failure of any Credit Party to perform or comply with any term or condition
contained in Sections 5.1(v)(a), 5.3 (solely with respect to (1) the existence
of any Credit Party and (2) the failure of the Borrower to preserve or keep in
full force and effect its rights, privileges, licenses and franchises if such
failure would reasonably be expected to have a Material Adverse Effect), 5.9 or
Section 6 of this Agreement; or

 

8.4          Breach of Representation or Warranty.

 

Any representation, warranty, certification or other statement made by any
Credit Party in any Loan Document or in any statement or certificate at any time
given by such Credit Party in writing pursuant thereto or in connection
therewith shall be false in any material respect on the date as of which made;
or

 

8.5          Other Defaults Under Loan Documents.

 

Any Credit Party shall default in the performance of or compliance with any term
contained in this Agreement or any other Loan Document (other than those
specified in Sections 8.1, 8.2, 8.3 and 8.4) and such default or non-compliance
shall not be cured or waived within thirty (30) days  after the applicable
Credit Party shall have received notice from the Administrative Agent of such
default; or

 

8.6          Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i) A court of competent jurisdiction shall enter a decree or order for relief
in respect of any the Borrower or any of its Significant Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against the Borrower or any of its Significant Subsidiaries under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
examiner, custodian or other officer having similar powers over the Borrower or
any of its Significant Subsidiaries, or over all or a substantial part of their
respective property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee, examiner or other
custodian of the Borrower or any of its Significant Subsidiaries for all or a
substantial part of their respective property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Significant Subsidiaries, and any
such event described in this clause (ii) shall continue for sixty (60) days
unless dismissed, bonded or discharged; or

 

77

--------------------------------------------------------------------------------


 

8.7          Voluntary Bankruptcy; Appointment of Receiver, etc.

 

The Borrower or any of its Significant Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or the Borrower or any of its Subsidiaries
shall make any assignment for the benefit of creditors; or the Borrower or  any
of its Significant Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing their respective inability, to pay its debts as such
debts become due; or the board of directors (or similar governing body) of the
Borrower or any of its Significant Subsidiaries (or any committee thereof) shall
adopt any resolution or otherwise authorize any action to approve any of the
actions referred to in this Section 8.7 or in Section 8.6 above; or

 

8.8          Judgments and Attachments.

 

Any money judgment, writ or warrant of attachment or similar process involving
in excess of $20,000,000 (not adequately covered by insurance as to which a
solvent and unaffiliated insurance company has acknowledged coverage) shall be
entered or filed against the Borrower or any of its Subsidiaries, or any of
their respective assets, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days (or in any event later than five
(5) days prior to the date of any proposed sale thereunder); or

 

8.9          Dissolution.

 

Any order, judgment or decree shall be entered against the Borrower or any of
its Subsidiaries decreeing the dissolution or split up of such Person; or

 

8.10        Employee Benefit Plans.

 

There shall occur one or more ERISA Events which individually or in the
aggregate results in or might reasonably be expected to result in liability of
the Borrower or any of its Subsidiaries or any of their respective ERISA
Affiliates in excess of $10,000,000 during the term of this Agreement; or there
shall exist any fact or circumstance that reasonably could be expected to result
in the imposition of a Lien or security interest under Section 412(n) of the
Internal Revenue Code or under ERISA; or

 

8.11        Change in Control.

 

A Change of Control shall occur; or

 

8.12        Repudiation of Obligations.

 

At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or the Guarantor shall repudiate its Obligations
thereunder, (ii) this Agreement for any reason shall cease to be in

 

78

--------------------------------------------------------------------------------


 

full force and effect (other than by reason of the satisfaction in full of the
Obligations) or shall be declared null and void, or (iii) any Credit Party shall
contest the validity or enforceability of any Loan Document, or deny that it has
any further liability under any Loan Document to which it is a party;

 

THEN, (1) upon the occurrence of any Event of Default described in Section 8.6
or 8.7, automatically, and (2) upon the occurrence of any other Event of
Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to the Borrower by the Administrative Agent, (A) the Revolving
Commitments, if any, of each Lender having such Revolving Commitments and the
obligation of the Issuing Bank to issue any Letter of Credit shall immediately
terminate; (B) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Credit Party: (I) the
unpaid principal amount of and accrued interest on the Revolving Loans, (II) an
amount equal to the maximum amount that may at any time be drawn under all
Letters of Credit then outstanding (regardless of whether any beneficiary under
any such Letter of Credit shall have presented, or shall be entitled at such
time to present, the drafts or other documents or certificates required to draw
under such Letters of Credit), and (III) all other Obligations; provided, the
foregoing shall not affect in any way the obligations of Lenders under
Section 2.2E; and (C) the Administrative Agent shall direct the Borrower to pay
(and the Borrower hereby agrees upon receipt of such notice, or upon the
occurrence of any Event of Default specified in Sections 8.6 and 8.7 to pay) to
the Administrative Agent such additional amounts of cash, to be held as security
for the Borrower’s reimbursement Obligations in respect of Letters of Credit
then outstanding, equal to the Letter of Credit Usage at such time.

 

SECTION 9.         MISCELLANEOUS

 

9.1          Assignments and Participations in Loans and Letters of Credit.

 

A.            Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Revolving Commitments or
Revolving Loans owing to it or other Obligation (provided, however, that each
such assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any Revolving Loan and any related
Revolving Commitment):  (i) to any Person meeting the criteria of clause (A) of
the definition of the term of “Eligible Assignee” or to any Approved Fund upon
the giving of notice to the Borrower and the Administrative Agent; and (ii) to
any Person meeting the criteria of clause (B) of the definition of the term of
“Eligible Assignee” and consented to by each of the Borrower and the
Administrative Agent (such consent not to be (x) unreasonably withheld or
delayed and, (y) in the case of the Borrower, required at any time an Event of
Default shall have occurred and then be continuing); provided, further each such
assignment pursuant to this Section 9.1A shall be in an aggregate amount of not
less than $5,000,000, which such amount shall be reduced to $1,000,000 at any
time an Event of Default shall have occurred and be continuing (or such lesser
amount as may be agreed to by the Borrower and the Administrative Agent or as
shall constitute the aggregate amount of the Revolving Commitments and Revolving
Loans of the assigning Lender).

 

79

--------------------------------------------------------------------------------


 

B.            Requirements.  The assigning Lender and the assignee thereof shall
execute and deliver to the Administrative Agent an Assignment Agreement,
together with (i) a processing and recordation fee of $3,500, and (ii) such
forms, certificates or other evidence, if any, with respect to United States
federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver to Administrative Agent pursuant to
Section 2.8B(iii).

 

C.            Acceptance and Notice of Assignment.  Upon its receipt of a duly
executed and completed Assignment Agreement, together with the processing and
recordation fee referred to in Section 9.1B (and any forms, certificates or
other evidence required by this Agreement in connection therewith), the
Administrative Agent shall record the information contained in such Assignment
Agreement in the Register, shall give prompt notice thereof to the Borrower and
shall maintain a copy of such Assignment Agreement.

 

D.            Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Effective Date
or as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Revolving Commitments or Revolving Loans, as the case may be; and
(iii) it will make or invest in, as the case may be, its Revolving Commitments
or Revolving Loans for its own account in the ordinary course of its business
and without a view to distribution of such Revolving Commitments or Revolving
Loans within the meaning of the Securities Act or the Exchange Act or other
federal securities laws (it being understood that, subject to the provisions of
this Section 9.1, the disposition of such Revolving Commitments or Revolving
Loans or any interests therein shall at all times remain within its exclusive
control).

 

E.             Effect of Assignment.  Subject to the terms and conditions of
this Section 9.1, as of the “Effective Date” specified in the applicable
Assignment Agreement: (i) the assignee thereunder shall have the rights and
obligations of a “Lender” hereunder to the extent such rights and obligations
hereunder have been assigned to it pursuant to such Assignment Agreement and
shall thereafter be a party hereto and a “Lender” for all purposes hereof;
(ii) the assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned thereby pursuant to such Assignment
Agreement, relinquish its rights (other than any rights which survive the
termination hereof under Section 9.9) and be released from its obligations
hereunder (and, in the case of an Assignment Agreement covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto; provided, anything contained in
any of the Loan Documents to the contrary notwithstanding, (y) the Issuing Bank
shall continue to have all rights and obligations thereof with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder and (z) such assigning
Lender shall continue to be entitled to the benefit of all indemnities hereunder
as specified herein with respect to matters arising out of the prior involvement
of such assigning Lender as a Lender hereunder); (iii) the Revolving Commitments
shall be modified to reflect the Revolving Commitment of such assignee and any
Revolving Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any Revolving Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable,

 

80

--------------------------------------------------------------------------------


 

surrender its applicable Revolving Notes to Administrative Agent for
cancellation, and thereupon the Credit Parties shall issue and deliver new
Revolving Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Revolving Commitments and/or outstanding Revolving Loans of the
assignee and/or the assigning Lender.

 

F.             Certain Other Permitted Assignments.  In addition to any other
assignment permitted pursuant to this Section 9.1, any Lender may assign and/or
pledge all or any portion of its Loans, the other obligations owed by or to such
Lender, and its Letters of Credit, if any, to secure obligations of such Lender
including to any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided that no such
assignment or pledge shall release any Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

G.            Participations.  Each Lender shall have the right at any time to
sell one or more participations to any Person (other than the Credit Parties,
any of their Subsidiaries or any of their Affiliates) in all or any part of its
Revolving Commitments, Revolving Loans or other Obligations.  The holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (i) extend the final scheduled maturity of any Revolving Loan
or Revolving Note in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Event of Default or of a mandatory reduction in
the Revolving Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Commitment or Revolving
Loan shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement.  The Credit Parties agree that each
participant shall be entitled to the benefits of Sections 2.9C and 2.8 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 9.1A; provided, (i) a participant shall not be entitled to
receive any greater payment under Section 2.8 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with the applicable Credit Party’s prior written consent and (ii) a participant
that would be a Non-US Lender if it were a Lender shall not be entitled to the
benefits of Section 2.8B unless the applicable Credit Party is notified of the
participation sold to such participant and such participant agrees, for the
benefit of such Credit Party, to comply with Section 2.8B as though it were a
Lender.  To the extent permitted by law, each participant also shall be entitled
to the benefits of Section 9.5 as though it were a Lender, provided such
participant agrees to be subject to Section 9.19 as though it were a Lender.

 

81

--------------------------------------------------------------------------------


 

9.2          Expenses.

 

Whether or not the transactions contemplated hereby shall be consummated, the
Credit Parties agree to pay promptly (i) all the actual and reasonable costs and
out-of-pocket expenses of preparation of the Loan Documents; (ii) all the costs
of furnishing all opinions by counsel for the Credit Parties; (iii) the
reasonable fees, out-of-pocket expenses and disbursements of a single U.S.
counsel, a special Canada counsel and a special Ireland counsel to the Lead
Arrangers and the Agents in connection with the negotiation, preparation and
execution of the Loan Documents and any other documents or matters requested by
the Credit Parties; (iv) all the actual and reasonable costs and out-of-pocket
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (v) all other actual and reasonable costs and
out-of-pocket expenses incurred by each Lead Arranger, the Administrative Agent
and each Syndication Agent in connection with the syndication of the Loans and
the negotiation, preparation and execution of the Loan Documents and the
transactions contemplated thereby; (vi) all actual and reasonable costs and
out-of-pocket expenses incurred by the Administrative Agent in connection with
any consents, amendments, waivers or other modifications of the Loan Documents
(including the reasonable fees, out-of-pocket expenses and disbursements of
counsel to the Administrative Agent in connection therewith) and, (vii) after
the occurrence of an Event of Default, all costs and expenses, including
reasonable attorneys’ fees (including, without duplication, allocated costs of
internal counsel) and costs of settlement, incurred by any Agent or Lender in
enforcing any Obligations of or in collecting any payments due from the Credit
Parties hereunder or under the other Loan Documents by reason of such Event of
Default (including in connection with the sale of, collection from, or other
realization upon any collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

 

9.3          Indemnity.

 

A.            In addition to the payment of expenses pursuant to Section 9.2,
whether or not the transactions contemplated hereby shall be consummated, the
Credit Parties agree to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless each of the Lead Arrangers and Agents and each
Lender, and the respective partners, officers, directors, employees, agents,
attorneys, and affiliates of each of the Lead Arrangers and each of the Agents
and each Lender (collectively called the “Indemnitees”), from and against any
and all Indemnified Liabilities (as hereinafter defined); provided that the
Credit Parties shall not have any obligation to any Indemnitee hereunder with
respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of that
Indemnitee or any of its Affiliates as determined by a final judgment of a court
of competent jurisdiction.  As used herein, “Indemnified Liabilities” means,
collectively, any and all liabilities, obligations, losses, damages (including
natural resource damages), penalties, actions, judgments, suits, claims
(including environmental claims), costs, expenses and disbursements of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
for Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial

 

82

--------------------------------------------------------------------------------


 

laws, statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreements to make the
Credit Extensions hereunder or the use or intended use of the proceeds thereof,
or any enforcement of any of the Loan Documents (including the enforcement of
the Guaranty)).

 

B.            To the extent that the undertakings to defend, indemnify, pay and
hold harmless set forth in this Section 9.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, the Credit Parties
shall contribute the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.

 

C.            To the extent permitted by applicable law, the Credit Parties and
each of their Subsidiaries shall not assert, and each hereby waives, any claim
against the Lenders, the Agents, the Lead Arrangers and their respective
Affiliates, officers, directors, employees, attorneys or agents, on any theory
of liability, for special, indirect, consequential or punitive damages  (as
opposed to direct or actual damages) (whether or not the claim therefor is based
on contract, tort or duty imposed by any applicable legal requirement) arising
out of, in connection with, arising out of, as a result of, or in any way
related to, this Agreement or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
the Credit Parties and each of its Subsidiaries hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

9.4          Exception for Subsidiary Borrowers.

 

Notwithstanding the foregoing, nothing in Sections 9.2 and 9.3 shall require a
payment by a Subsidiary Borrower if such payment would violate any Applicable
Law or if any Applicable Law would require minority shareholder approval, a
valuation or a discretionary order, provided that the Guarantor shall be liable
for any such payment referred to in this Section 9.4.

 

9.5          Set-Off.

 

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuance of any Event of Default, each of the Agents and each Lender (and
each of their respective Affiliates) is hereby authorized by the Credit Parties
at any time or from time to time subject, except in the case of an Event of
Default under Section 8.1, 8.6 or 8.7, to the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), without notice
to the Credit Parties or to any other Person, any such notice being hereby
expressly waived, to set-off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Agent or such Lender
(or such Affiliate),

 

83

--------------------------------------------------------------------------------


 

and any of their respective affiliates, as the case may be, to or for the credit
or the account of any Credit Party against and on account of the obligations and
liabilities of any Credit Party to such Agent or such Lender under this
Agreement and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement or any other Loan
Document, irrespective of whether or not (i) such Agent or such Lender shall
have made any demand hereunder or (ii) the principal of or the interest on the
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Section 9 and although said Obligations, or any of them, may be
contingent or unmatured.

 

9.6          Amendments and Waivers.

 

No amendment, modification, termination or waiver of any provision of this
Agreement or of any other Loan Document, or consent to any departure by the
Credit Parties therefrom, shall in any event be effective without the written
concurrence of the Requisite Lenders; provided, that no amendment, modification,
termination, waiver or consent shall, without the consent of each Lender:
(i) extend the scheduled final maturity of any Revolving Loan or Revolving Note;
(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);
(iii) reduce the rate of interest on any Revolving Loan or any fee or other
amount payable hereunder; (iv) extend the time for payment of any such interest,
fees or other amounts; (v) extend the stated expiration date of any Letter of
Credit beyond the Maturity Date; (vi) reduce the principal amount of any
Revolving Loan or Revolving Note; (vii) amend, modify, terminate or waive any
provision of this Section 9.6; (viii) amend, modify or replace the definition of
“Requisite Lenders” or “Pro Rata Share”, or any provision of this Agreement
which would alter the pro rata sharing of payments required hereunder;
(ix) consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under this Agreement; or (x) release the Guarantor from
its Obligations under the Guaranty; provided, further, that no such amendment,
modification, termination or waiver of any provision of the Loan Documents, or
consent to any departure by any Credit Party therefrom, shall: (1) increase the
Revolving Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender; or (2) amend, modify, terminate or waive any
provision of this Agreement as the same applies to the rights or obligations of
any Agent, in each case without the consent of such Agent.  The Administrative
Agent may, but shall have no obligation to, with the concurrence of any Lender,
execute amendments, modifications, waivers or consents on behalf of such
Lender.  Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.  No notice to or demand on
any Credit Party in any case shall entitle such Credit Party to any other or
further notice or demand in similar or other circumstances.

 

9.7          Independence of Covenants.

 

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

84

--------------------------------------------------------------------------------


 

9.8          Notices.

 

A.            Generally.  Unless otherwise specifically provided herein, all
notices or other communications provided for hereunder between the Credit
Parties and any other Person party hereto shall be in writing (including
telecopier or electronic mail) and mailed, sent by overnight courier,
telecopied, e-mailed, or delivered to, in the case of each signatory to this
Agreement, at its address set forth on the signature pages hereto, or, as to
each party, at such other address or to such other person as shall be designated
by such party in a written notice to all other parties.  Any notice, request or
demand to or upon the Borrower or any other Person party hereto shall not be
effective until received.

 

B.            Intralinks.

 

(i)      The Credit Parties hereby agree that they will provide to the
Administrative Agent all information, documents and other materials that they
are obligated to furnish to the Administrative Agent pursuant to the Loan
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing, borrowing or other Credit Extension (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Potential Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other Credit
Extension hereunder (all such non-excluded communications being referred to
herein collectively as “Communications”), by transmitting the Communications in
an electronic/soft medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Credit Parties  agree to
continue to provide the Communications to the Administrative Agent in the manner
specified in the Loan Documents  but only to the extent requested by the
Administrative Agent.

 

(ii)     The Credit Parties further agree that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

 

(iii)   THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS,  OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY

 

85

--------------------------------------------------------------------------------


 

LIABILITY TO THE CREDIT PARTIES, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE CREDIT PARTIES’ OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE
LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH AGENT
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(iv)    The Administrative Agent agrees that the receipt of the Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address.

 

C.            Notices to Subsidiary Borrowers.  Each Subsidiary Borrower hereby
designates the Borrower as its representative and agent on its behalf for the
purposes of giving and receiving all notices (other than Notices of Borrowing)
and any other documentation required to be delivered to it pursuant to this
Agreement and any other Loan Document by the Administrative Agent or any
Lender.  The Borrower hereby accepts such appointment.  The Agents and the
Lenders may regard any notice (other than Notices of Borrowing) or other
communication pursuant to any Loan Document from the Borrower as a notice or
communication from all borrowers, and may give any notice or communication
required or permitted to be given to any Subsidiary Borrower or Subsidiary
Borrowers hereunder to the Borrower on behalf of such Subsidiary Borrower or
Subsidiary Borrowers.  Each Subsidiary Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by the Borrower shall be deemed for all purposes to have been made
by such Subsidiary Borrower and shall be binding upon and enforceable against
such Subsidiary Borrower to the same extent as if the same had been made
directly by such Subsidiary Borrower.

 

9.9          Survival of Representations, Warranties and Agreements.

 

A.            All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
hereunder.

 

B.            Notwithstanding anything in this Agreement or implied by law to
the contrary, the agreements of the Credit Parties set forth in Sections 2.8,
2.9C, 9.2, 9.3 and 9.5 and the agreements of Lenders set forth in Sections 9.19,
10.2C and 10.4 shall survive the payment of the Revolving Loans and the
termination of this Agreement.

 

86

--------------------------------------------------------------------------------


 

9.10        Failure or Indulgence Not Waiver; Remedies Cumulative.

 

No failure or delay on the part of any Lead Arranger, any Agent or any Lender in
the exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege.  The rights, powers
and remedies given to each Lead Arranger, each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any other Loan
Document.  Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.

 

9.11        Marshalling; Payments Set Aside.

 

No Agent or Lender shall be under any obligation to marshal any assets in favor
of any Credit Party or any other Person or against or in payment of any or all
of the Obligations.  To the extent that any Credit Party makes a payment or
payments to the Administrative Agent or the Lenders (or to the Administrative
Agent, on behalf of the Lenders) or the Administrative Agent or the Lenders
enforce any security interests or exercises their rights of set-off, and such
payment or payments or the proceeds of such enforcement or set-off or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
set-off had not occurred.

 

9.12        Severability.

 

In case any provision in or obligation under any Loan Document shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations of such Loan Document,
the other Loan Documents or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

9.13        Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

9.14        Applicable Law.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

87

--------------------------------------------------------------------------------


 

9.15        Successors and Assigns.

 

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and assigns of the Lenders (it being understood that each
Lender’s rights of assignment are subject to Section 9.1).  The Credit Parties
may not assign or delegate its rights or obligations hereunder or any interest
therein without the prior written consent of each Lender.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees, and Affiliates of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

9.16        Consent to Jurisdiction and Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE CREDIT PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY

 

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH CREDIT PARTY AT ITS ADDRESS SET FORTH ON THE SIGNATURE PAGES
HERETO;

 

(IV)         AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER SUCH CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

(V)          AGREES THAT EACH AGENT AND EACH LENDER RETAINS THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST
SUCH CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)         AGREES THAT THE PROVISIONS OF THIS SECTION 9.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND

 

88

--------------------------------------------------------------------------------


 

ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS
LAW SECTION 5-1402 OR OTHERWISE.

 

9.17        Waiver of Jury Trial.

 

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.  Each party hereto acknowledges that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this Agreement, and that each
will continue to rely on this waiver in their related future dealings.  Each
party hereto further warrants and represents that it has reviewed this waiver
with its legal counsel and that it knowingly and voluntarily waives its jury
trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  In the event of litigation,
this Agreement may be filed as a written consent to a trial by the court.

 

9.18        Confidentiality.

 

Each Agent and Lender shall hold all confidential, proprietary or non-public
information regarding the Credit Parties and their respective Subsidiaries and
their respective businesses which has been identified as confidential by any
such Credit Party and obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s or Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, it being understood and agreed by the Credit Parties that in
any event each Lender may make disclosures (i) to Affiliates of such Agent or
Lender and the directors, officers, employees, agents, advisors and other
representatives of such Agent or Lender and their Affiliates (and to other
persons authorized by an Agent or Lender to organize, present or disseminate
such information in connection with disclosures otherwise made in accordance
with this Section 9.18); (ii) reasonably required by any bona fide or potential
assignee, transferee or participant in connection with the contemplated
assignment, transfer or participation by any Lender of its Revolving Loans or
any interest therein; provided that, prior to any disclosure, such rating agency
shall undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties or their Subsidiaries received by it
from any of the Agents or any Lender; (iv) required or requested by any
Governmental Authority or

 

89

--------------------------------------------------------------------------------


 

representative thereof; provided that unless specifically prohibited by
applicable law, court order or similar regulatory process, each Agent and Lender
shall make reasonable efforts to notify the Credit Parties of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Agent or Lender by such Governmental Authority) for
disclosure of any such non-public information prior to disclosure of such
information; (v) to any other party hereto; (vi) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (vii) to any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Credit Parties and their Obligations; (viii) with the consent of
the applicable Credit Party or (ix) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section 9.18 or
(y) becomes available to any Agent, any Lender or their respective Affiliates on
a nonconfidential basis from a source other than the Credit Parties so long as
such Agent, such Lender or such Affiliate does not have knowledge that such
source has an obligation to any Credit Party to keep such information
confidential; provided, that in no event shall any Agent or Lender be obligated
or required to return any materials furnished by any Credit Party or any of its
Subsidiaries.  Notwithstanding anything to the contrary set forth herein, each
party (and each of their respective employees, representatives or other agents)
may disclose to any and all persons, without limitations of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to any such party relating to such tax treatment and tax structure.
However, any information relating to the tax treatment or tax structure shall
remain subject to the confidentiality provisions hereof (and the foregoing
sentence shall not apply) to the extent reasonably necessary to enable the
parties hereto, their respective Affiliates, and their and their respective
Affiliates’ directors and employees to comply with applicable securities laws.
For this purpose, “tax structure” means any facts relevant to the federal income
tax treatment of the transactions contemplated by this Agreement but does not
include information relating to the identity of any of the parties hereto or any
of their respective Affiliates.

 

9.19        Ratable Sharing.

 

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary payment (other than a voluntary prepayment of Revolving Loans made and
applied in accordance with the terms hereof), through the exercise of any right
of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of facility fees or commitment
fees and other amounts then due and owing to such Lender hereunder or under the
other Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender),
which is greater than the proportion received by any other Lender in respect to
of the Aggregate Amounts Due to such other Lender, then the Lender receiving
such proportionately greater payment shall (i) notify the Administrative Agent
of the receipt of such payment and (ii) apply a portion of such payment to
purchase (for cash at face value) participations (which it shall be deemed to
have purchased from each seller of a participation simultaneously upon the
receipt by such seller of its portion of such payment), or such other
adjustments as shall be equitable, in the Aggregate Amounts Due to the other
Lenders

 

90

--------------------------------------------------------------------------------


 

so that all such recoveries of Aggregate Amounts Due shall be shared by all
Lenders in proportion to the Aggregate Amounts Due to them; provided that, if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of any Credit Party or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest.  The Credit Parties and each of their Subsidiaries expressly consents
to the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by the Credit Parties or
any of their Subsidiaries to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.

 

9.20        Counterparts; Effectiveness.

 

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts, each of which
when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.  This
Agreement shall become effective upon the execution of a counterpart hereof by
each of the parties hereto and receipt by the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.

 

9.21        Obligations Several; Independent Nature of Lenders’ Rights.

 

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

 

9.22        Usury Savings Clause.

 

Notwithstanding any other provision herein, the aggregate interest rate charged
with respect to any of the Obligations, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate.  As used herein, “Highest Lawful Rate” means
the maximum lawful interest rate, if any, that at any time or from time to time
may be contracted for, charged, or received under the laws applicable to any
Lender which are presently in effect or, to the extent allowed by law, under
such applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.  If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect.  In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into
account the increase provided for above) is less than the total amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been

 

91

--------------------------------------------------------------------------------


 

in effect, then to the extent permitted by law, the Credit Parties shall pay to
the Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of the Lenders and the Credit Parties to conform
strictly to any applicable usury laws.  Accordingly, if any Lender contracts
for, charges, or receives any consideration which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Revolving Loans made hereunder or be refunded
to the Credit Parties.

 

9.23        Judgment Currency.

 

The obligation of the Credit Parties to make payments of the principal of and
interest on the Obligations in the Currency specified for such payment shall not
be discharged or satisfied by any tender, or any recovery pursuant to any
judgment, which is expressed in or converted into any other currency, except to
the extent that such tender or recovery shall result in the actual receipt by
the Administrative Agent or the applicable Lender of the full amount of the
particular Currency expressed to be payable pursuant to the applicable Loan
Document.  The Administrative Agent shall, using all amounts obtained or
received from the applicable Credit Party pursuant to any such tender or
recovery in payment of principal of and interest on the Obligations, promptly
purchase the applicable Currency at the most favorable spot exchange rate
determined by the Administrative Agent to be available to it.  The obligation of
the Credit Parties to make payments in the applicable Currency shall be
enforceable as an alternative or additional cause of action solely for the
purpose of recovering in the applicable Currency the amount, if any, by which
such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.

 

SECTION 10.       AGENTS

 

10.1        Appointment.

 

ABN AMRO Bank and MSSF are hereby appointed as Syndication Agents hereunder, and
each Lender hereby authorizes the Syndication Agents to act as its agents in
accordance with the terms of this Agreement and the other Loan Documents.  Bank
One, NA and Bank of America, N.A. are hereby appointed as Documentation Agents
hereunder, and each Lender hereby authorizes the Documentation Agents to act as
its agents in accordance with the terms of this Agreement and the other Loan
Documents.  Citicorp is hereby appointed by each Lender as the Administrative
Agent hereunder and under the other Loan Documents and each Lender hereby
authorizes the Administrative Agent to act as its agent in accordance with the
terms of this Agreement and the other Loan Documents.  Each Agent hereby agrees
to act upon the express conditions contained in this Agreement and the other
Loan Documents, as applicable.  The provisions of this Section 10 are solely for
the benefit of the Agents and the Lenders, and the Credit Parties shall have no
rights as a third party beneficiary of any of the provisions thereof.  In
performing its functions and duties under this Agreement, each of the Agents
shall act solely as

 

92

--------------------------------------------------------------------------------


 

an agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
any Credit Party or any of their respective Subsidiaries.

 

10.2        Powers and Duties; General Immunity.

 

A.            Powers; Duties Specified.  Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto.  Each Agent shall have only those duties and responsibilities that are
expressly specified in this Agreement and the other Loan Documents.  Each Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees.  No Agent shall have, by reason of this
Agreement or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.  Anything
herein to the contrary notwithstanding, none of the Lead Arrangers or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender or the Issuing
Bank hereunder.

 

B.            No Responsibility for Certain Matters.  No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by any Agent to the Lenders or by or on
behalf of the Credit Parties to any Agent or any Lender in connection with the
Loan Documents and the transactions contemplated thereby or for the financial
condition or business affairs of the Credit Parties or any other Person liable
for the payment of any Obligations, nor shall any Agent be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents
(other than to confirm receipt of items required under this Agreement or any
Loan Document to be delivered to such Agent) or as to the use of the proceeds of
the Loans or as to the existence or possible existence of any Event of Default
or Potential Event of Default (unless and until notice describing such Event of
Default or Potential Event of Default is given to such Agent by a Credit Party
or any other Agent) or to make disclosures with respect to the foregoing. 
Anything contained in this Agreement to the contrary notwithstanding, the
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Revolving Loans or the component amounts thereof.

 

C.            Exculpatory Provisions.  No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to the Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct.  Each Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
with this

 

93

--------------------------------------------------------------------------------


 

Agreement or any of the other Loan Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from the
Requisite Lenders (or such other the Lenders as may be required to give such
instructions under Section 9.6) and, upon receipt of such instructions from the
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions. 
Without prejudice to the generality of the foregoing, (i) each of Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for the Credit Parties and their Subsidiaries),
accountants, experts and other professional advisors selected by it; and (ii) no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or (where so instructed) refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 9.6).

 

D.            Agents Entitled to Act as Lenders.  The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder.  With respect to its participation in the Revolving Loans and the
Letters of Credit, each Agent shall have the same rights and powers hereunder as
any other Lender and may exercise the same as though it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each Agent in its
individual capacity.  Any Agent and its Affiliates may accept deposits from,
lend money to, own Securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with the Credit Parties or any of
their Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from the Credit Parties for services in
connection with this Agreement and otherwise without having to account for the
same to Lenders.

 

10.3        Representations and Warranties; No Responsibility For Appraisal of
Creditworthiness.

 

Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of the Credit Parties and
their Subsidiaries in connection with the making of the Loans hereunder and that
it has made and shall continue to make its own appraisal of the creditworthiness
of the Credit Parties and their Subsidiaries.  No Agent shall have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Revolving Loans or at any time or
times thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders.

 

94

--------------------------------------------------------------------------------

 


 

10.4                        Right to Indemnity.

 

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent, to the extent that such Agent shall not have been reimbursed by the
Credit Parties to the full extent required by this Agreement or any other Loan
Document, for and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including counsel fees
and disbursements) or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by or asserted against such Agent in exercising its
powers, rights and remedies or performing its duties hereunder or under the
other Loan Documents or otherwise in its capacity as such Agent in any way
relating to or arising out of this Agreement or the other Loan Documents;
provided (a) that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct and (b) no Lender shall be liable for the payment of any
portion of an Indemnified Liability pursuant to this Section 10.4 unless such
Indemnified Liability was incurred by such Agent in its capacity as such or by
another Person acting for such Agent in such capacity.  If any indemnity
furnished to any Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.

 

10.5                        Successor Administrative Agent.

 

The Administrative Agent may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders and the Credit Parties, and the
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Credit Parties
and the Administrative Agent and signed by the Requisite Lenders.  Upon any such
notice of resignation or any such removal, the Requisite Lenders shall have the
right, with, so long as no Potential Event of Default or Event of Default
exists, the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), upon five (5) Business Days’ notice to the Credit Parties,
to select a successor Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring or
removed Administrative Agent and the retiring or removed Administrative Agent
shall be discharged from its duties and obligations under this Agreement.  After
any retiring or removed Administrative Agent’s resignation or removal hereunder
as Administrative Agent, the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

 

10.6                        Agents Under Guaranty.

 

Each Lender hereby authorizes the Administrative Agent on behalf of and for the
benefit of the Lenders, to be the agent for and representative of the Lenders
with respect to the Guaranty.

 

95

--------------------------------------------------------------------------------


 

 

10.7                        Acknowledgment of Potential Related Transactions.

 

The Credit Parties hereby acknowledge their understanding that each of the Lead
Arrangers, each of the Agents and each of the Lenders may from time to time
effect transactions (for its own account or the account of customers), and hold
positions in loans or options on loans that may be the subject of this
arrangement.  In addition, certain Affiliates of the Lenders are full service
securities firms and as such may from time to time effect transactions (for its
own account or the account of customers), and hold positions, in loans or
options on loans or securities or options on securities that may be the subject
of this arrangement.  In addition, each of the Lead Arrangers, each of the
Agents and each of the Lenders may employ the services of its Affiliates in
providing certain services hereunder and may, subject to Section 9.18, exchange
with such Affiliates information concerning the Credit Parties and other
companies that may be the subject of this arrangement.

 

SECTION 11.                     JOINDER OF SUBSIDIARY BORROWERS

 

The obligations of the Lenders to make Alternative Currency Loans to any
Subsidiary Borrower on or after the Effective Date are subject to the
satisfaction of the following conditions by such Subsidiary Borrower:

 

A.                                    Joinder Agreement.  The Subsidiary
Borrower requesting such Alternative Currency Loan shall deliver or cause to be
delivered to the Administrative Agent on behalf of each Lender a Joinder
Agreement duly executed by such Subsidiary Borrower (and the other parties
thereto).

 

B.                                    Organizational Documents.  The Subsidiary
Borrower requesting such Alternative Currency Loan shall deliver or cause to be
delivered to the Administrative Agent on behalf of each Lender the following:

 

(i)             an originally executed Revolving Loan Note or Revolving Loan
Notes substantially in the form of Annex A to the Joinder Agreement to evidence
such Lender’s Revolving Loans to such Subsidiary Borrower;

 

(ii)          copies of the Organizational Documents, dated a recent date,
certified as of such date (or a recent date prior thereto) by the appropriate
governmental official or the secretary (or other appropriate officer) of such
Subsidiary Borrower, as applicable;

 

(iii)       resolutions of the board of directors (or similar governing body) of
such Subsidiary Borrower approving and authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certified as of the
Joinder Date by the secretary (or other appropriate officer) of such Subsidiary
Borrower as being in full force and effect without modification or amendment;

 

(iv)      signature and incumbency certificates of the officers of such
Subsidiary Borrower executing the Loan Documents to which it is a party on
behalf of the Borrower;

 

(v)         a good standing certificate or certificate of existence, as
applicable, from the Secretary of State (or similar official) from the
jurisdiction of formation of such Subsidiary Borrower, certified as of the
Effective Date (or a recent date prior to the Effective Date) (the

 

96

--------------------------------------------------------------------------------


 

matters referenced in subsections 11B(ii)-(v) to be addressed in a secretary’s
certificate substantially in the form of Exhibit VIII);

 

(vi)           an officer’s certificate from an officer of such Subsidiary
Borrower substantially in the form of Exhibit IX, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties contained in this Agreement and the other Loan Documents are
true, correct and complete; that the Borrower and its Subsidiaries are not in
violation of any of the covenants contained in this Agreement and the other Loan
Documents; that no event shall have occurred and be continuing or would result
from the consummation of the transactions contemplated by this Agreement, that
would constitute an Event of Default or a Potential Event of Default; and that
such Subsidiary Borrower has satisfied each of the conditions to effectiveness
set forth in this Section 11; and

 

(vii)        such other documents as the Administrative Agent on behalf of the
Lenders may reasonably request.

 

C.                                    Opinions of Counsel.  The Administrative
Agent shall have received originally executed copies of one or more favorable
written opinions of special New York and Canadian and/or Irish counsel, as
applicable, for such Subsidiary Borrower and (ii) any additional legal opinions
reasonably requested by the Administrative Agent, each in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, dated as of
the Joinder Date.

 

D.                                    Payment of Amounts Due.  The Subsidiary
Borrower requesting such Alternative Currency Loan shall have paid to the
Administrative Agent, all reasonable out-of-pocket costs, fees, expenses
(including reasonable legal fees and expenses of a single U.S. counsel and
special Canadian and/or Irish counsel, as applicable) incurred by the
Administrative Agent in connection with the negotiation, preparation and
execution of a Joinder Agreement and the transactions contemplated by the
joinder of such Subsidiary Borrower as a Credit Party hereunder.

 

E.                                      Authorizations and Consents.

 

(i)             The Subsidiary Borrower requesting such Alternative Currency
Loan shall have obtained all Governmental Authorizations and all consents of
other Persons, in each case that are necessary in connection with the
transactions contemplated by the Loan Documents, and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders.  All applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority which would restrain, prevent or otherwise impose material adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(ii)          Each of the Lenders shall have received, at least two (2) Business
Days in advance of the Effective Date, all documentation and other information
required by Governmental Authorities under applicable “know-your-customer” and
anti-money laundering rules and regulations, including as required by the
Uniting and Strengthening America by

 

97

--------------------------------------------------------------------------------


 

Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001.

 

F.                                      Solvency Assurances.  The Administrative
Agent shall have received a Financial Condition Certificate from the chief
financial officer of the Subsidiary Borrower requesting such Alternative
Currency Loan, dated the Joinder Date, substantially in the form of Exhibit V
annexed hereto and satisfactory to the Administrative Agent, and with
appropriate attachments demonstrating that, before and after giving effect to
the transactions contemplated by the Loan Documents, such Subsidiary Borrower
and its Subsidiaries will be Solvent.

 

[Remainder of page intentionally left blank]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

HOSPIRA, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

275 N. Field Road

 

Lake Forest, Il 60064

 

Attention:                                    

 

Tel: (847)                  -                 

 

Fax: (847)                  -                 

 

email:

 

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC.,

 

as Lender and Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Notice Address:

 

 

 

390 Greenwich Street

 

New York, NY 10013

 

Attention: William E. Clark

 

Tel: (212) 816-8183

 

Fax: (212) 816-8051

 

email: william.e.clark@citigroup.com

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Bookrunner and Joint Lead Arranger

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

390 Greenwich Street

 

New York, NY 10013

 

Attention: William E. Clark

 

Tel: (212) 816-8183

 

Fax: (212) 816-8051

 

email: william.e.clark@citigroup.com

 

--------------------------------------------------------------------------------


 

 

ABN AMRO INCORPORATED,
as Joint Lead Bookrunner and Joint Lead Arranger

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

c/o ABN AMRO Bank N.V.

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attention: Loan Administration

 

Tel: (312) 992-5250

 

Fax: (312) 992-5155

 

email:

 

--------------------------------------------------------------------------------


 

 

ABN AMRO BANK N.V., as Lender and Joint
Syndication Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

208 South LaSalle Street, Suite 1500

 

Chicago, IL 60604-1003

 

Attention: Loan Administration

 

Tel: (312) 992-5250

 

Fax: (312) 992-5155

 

email:

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as
Joint Lead Bookrunner, Joint Lead Arranger and Joint
Syndication Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

1633 Broadway, 25th Floor

 

New York, NY 10019

 

Attention: James Morgan/Larry Benison

 

Tel: (212) 537-1470 / (212) 537-1439

 

Fax: (212) 537-1867 / 1866

 

email:

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

1633 Broadway, 25th Floor

 

New York, NY 10019

 

Attention: James Morgan/Larry Benison

 

Tel:  (212) 537-1470 / (212) 537-1439

 

Fax: (212) 537-1867 / 1866

 

email:

 

--------------------------------------------------------------------------------


 

 

BANK ONE, NA, as Lender and Co-Documentation Agent

 

 

 

 

 

By:

 

 

 

Name:

Diane Faunda

 

Title:

Director

 

 

 

Notice Address:

 

 

 

1 Bank One Plaza, Mail Code IL 1-0010

 

Chicago, IL 60670

 

Attention: William Laird

 

Tel:  (312) 385-7045

 

Fax:  (312) 385-7098

 

email: william_laird@bankone.com

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender and Co-
Documentation Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

1850 Gateway Blvd.

 

Concord, CA 94520-3282

 

Attention: Pamela S. Greer-Tillman

 

Tel: (925) 675-8453

 

Fax: (888) 969-2786

 

email:

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Lender

 

 

 

 

 

By:

 

 

 

Name: Joseph W. Linder

 

Title: Vice President

 

 

 

Notice Address:

 

 

 

115 South LaSalle Street, 12 West

 

Chicago, IL 60603

 

Attention: Joseph W. Linder

 

Tel: (312) 750-3784

 

Fax: (312) 750-6057

 

email: joseph.linder@bmo.com

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,
CHICAGO BRANCH, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

The Bank of Tokyo-Mitsubishi, Ltd.

 

Chicago Branch

 

227 W. Monroe St., Suite 2300

 

Chicago, IL 60606

 

Attention: Corporate Banking—Ms. Diane Tkach

 

Tel: (312) 696-4663

 

Fax: (312) 696-4535

 

email: dtkach@btmna.com

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

919 Third Avenue

 

3rd Floor

 

New York, NY 10022

 

Attention: Gabriel Candamo

 

Tel:  (212) 471-6626

 

Fax:  (212) 471-6695

 

email:

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND GRAND
CAYMAN BRANCHES, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

20 South Clark Street

 

Suite 2700

 

Chicago, Il 60603

 

Attention: John Marlatt

 

Tel:  (312) 795-1625

 

Fax:  (312) 236-2827

 

email: jmarlatt@cbkna.com

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

200 South Orange Avenue, MC 1108

 

Orlando, FL 32801

 

Attention: Arnette Delaine

 

Tel:  (407) 237-2436

 

Fax:  (407) 237-5342

 

email:

 

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, N.A., as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

201 South College Street CP9, NC 1183

 

Charlotte, NC 28288

 

Attention: Dianne Taylor

 

Tel:  (704) 715-1876

 

Fax:  (704) 715-0094

 

email:

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

Notice Address:

 

 

 

50 South LaSalle Street

 

Chicago, IL 60675

 

Attention: Linda Honda

 

Tel:  (312) 444-3532

 

Fax:  (312) 630-1566

 

email:

 

--------------------------------------------------------------------------------

 